Exhibit 10.6

EXECUTION VERSION

LEASE

between

WFP TOWER D CO. L.P.,

as Landlord,

and

OLAPIC, INC.,

as Tenant,

Dated as of October 8, 2015

 

 

Premises:

Brookfield Place

250 Vesey Street

New York, New York 10281



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE 1 TERMS AND DEFINITIONS

     1   

Section 1.01

  Defined Terms      1   

Section 1.02

  General Terms      6   

ARTICLE 2 PREMISES; TERM

     7   

Section 2.01

  Premises Demised      7   

Section 2.02

  Term      7   

Section 2.03

  Delivery of the Premises      7   

Section 2.04

  Commencement Date      7   

ARTICLE 3 RENT

     7   

Section 3.01

  Base Rent      7   

Section 3.02

  Additional Rent      8   

Section 3.03

  Survival of Rent Obligation      9   

Section 3.04

  Default Interest Charge/Late Charge      9   

Section 3.05

  Payment of Lesser Amount      9   

Section 3.06

  Legal Rent Restrictions      10   

ARTICLE 4 OPERATING EXPENSES; PILOT

     10   

Section 4.01

  Operating Expenses      10   

Section 4.02

  Adjustments to Operating Expenses      18   

Section 4.03

  Operating Payment      18   

Section 4.04

  Estimates of Operating Payments      18   

Section 4.05

  Landlord’s Annual Operating Statement      19   

Section 4.06

  PILOT Payment      22   

Section 4.07

  Prorations of Tenant’s Operating Payments and Tenant’s PILOT Payments      24
  

Section 4.08

  General      24   

ARTICLE 5 ELECTRICITY

     24   

Section 5.01

  Tenant’s Electricity Costs      24   

Section 5.02

  Maintenance of Submeters      25   

Section 5.03

  Additional Taxes      26   

Section 5.04

  Usage      26   

Section 5.05

  Failure or Defect in Supply      27   

Section 5.06

  Replacement of Lamps and Bulbs      27   

ARTICLE 6 USE OF PREMISES

     27   

Section 6.01

  Permitted Uses      27   

Section 6.02

  Prohibited Uses      27   

Section 6.03

  Special Permits      29   

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

ARTICLE 7 INTENTIONALLY OMITTED

     29   

ARTICLE 8 SUBORDINATION AND CONSENT OF SUPERIOR PARTIES

     29   

Section 8.01

  Subordination      29   

Section 8.02

  Notice to Superior Mortgagees      30   

Section 8.03

  Consent of Others      31   

ARTICLE 9 QUIET ENJOYMENT

     31   

Section 9.01

  Covenant of Quiet Enjoyment      31   

ARTICLE 10 ASSIGNMENT, SUBLETTING AND MORTGAGES

     31   

Section 10.01

  Consent Required      31   

Section 10.02

  Affiliate Transactions; No Partial Assignments      34   

Section 10.03

  No Release      35   

Section 10.04

  Assignments, Subleasing and Other Transfers      35   

Section 10.05

  Obligations of Tenant Unaffected by Assignment      36   

Section 10.06

  Tenant Liable for Subtenant      36   

Section 10.07

  Listings of No Effect      36   

Section 10.08

  Notice to Landlord      36   

Section 10.09

  Assignment and Subletting Procedures      39   

Section 10.10

  Manner of Offering Space      42   

Section 10.11

  Additional Assignment and Sublease Requirements      42   

Section 10.12

  Allocation of Assignment Profit and Subleasing Profit      43   

Section 10.13

  Tenant’s Enforcement      44   

Section 10.14

  Responsibility for Subtenants      45   

Section 10.15

  Assignment of Sublease Rents      45   

Section 10.16

  Delivery of Sublease Schedule      45   

Section 10.17

  Indemnification by Tenant      45   

Section 10.18

  Assumption by Assignee in Bankruptcy      45   

Section 10.19

  OFAC Information      46   

ARTICLE 11 COMPLIANCE WITH LAWS

     46   

Section 11.01

  Tenant Compliance Required      46   

Section 11.02

  Landlord Compliance Required      47   

Section 11.03

  No Discrimination      48   

Section 11.04

  Hazardous Substances      49   

ARTICLE 12 INSURANCE

     50   

Section 12.01

  Compliance with Requirements      50   

Section 12.02

  Obligation to Reimburse      50   

Section 12.03

  Tenant’s Insurance      50   

Section 12.04

  Waiver of Subrogation      51   

Section 12.05

  Increases in Coverage      52   

Section 12.06

  Depositary and Proceeds      52   

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

Section 12.07

  Landlord’s Insurance      53   

ARTICLE 13 RULES AND REGULATIONS

     53   

Section 13.01

  Compliance with Rules      53   

Section 13.02

  Enforcement of Rules and Regulations      53   

ARTICLE 14 ALTERATIONS; DISCHARGE OF LIENS

     53   

Section 14.01

  Alterations by Tenant      53   

Section 14.02

  Discharge of Violations and Liens      56   

Section 14.03

  No Liens      57   

Section 14.04

  Discharge of Any Liens      57   

Section 14.05

  No Liability of Landlord or Superior Parties      57   

Section 14.06

  Delivery of Drawings to Landlord      58   

Section 14.07

  Specialty Alterations      58   

ARTICLE 15 LANDLORD’S AND TENANT’S PROPERTY

     59   

Section 15.01

  Ground Lessor’s Property      59   

Section 15.02

  Tenant’s Property      60   

Section 15.03

  Removal of Tenant’s Property      60   

Section 15.04

  Abandoned Property      60   

Section 15.05

  Survival      61   

ARTICLE 16 REPAIRS AND MAINTENANCE

     61   

Section 16.01

  Repairs by Tenant      61   

Section 16.02

  Repairs by Landlord      62   

ARTICLE 17 SERVICES; SIGNAGE AND ACCESS

     62   

Section 17.01

  Services      62   

Section 17.02

  Window Cleaning      65   

Section 17.03

  Limitation on Abatement/Liability      65   

Section 17.04

  Signage      67   

Section 17.05

  Building Name      67   

Section 17.06

  Space Excluded from Premises; Pipes, Ducts and Conduits, Etc.      67   

Section 17.07

  Storage of Repair Materials      68   

Section 17.08

  Access by Landlord and Others      68   

Section 17.09

  Building Access; Changes Therein      68   

Section 17.10

  Emergency Access      69   

Section 17.11

  Showing the Premises      69   

Section 17.12

  Premises Access; Changes Therein      69   

Section 17.13

  Telecommunication Risers      69   

Section 17.14

  Security      69   

Section 17.15

  Other Services      70   

 

iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

ARTICLE 18 BROKERS

     70   

Section 18.01

  Designated Brokers      70   

Section 18.02

  Indemnification      70   

Section 18.03

  Survival      70   

ARTICLE 19 RIGHT TO PERFORM TENANT’S COVENANTS

     70   

Section 19.01

  Right to Perform Tenant’s Covenants      70   

Section 19.02

  Reimbursement by Tenant      70   

ARTICLE 20 EVENTS OF DEFAULT; REMEDIES

     71   

Section 20.01

  Events of Default      71   

Section 20.02

  Right to Enforce      72   

Section 20.03

  Remedies      73   

Section 20.04

  Removal of Tenant      73   

Section 20.05

  Tenant’s Obligation Unaffected      75   

Section 20.06

  Waiver of Jury Trial      75   

Section 20.07

  Suits by Landlord      75   

Section 20.08

  Recovery Not Limited      75   

Section 20.09

  Receipt of Money Not a Waiver      76   

Section 20.10

  Waiver of Other Notices and Right of Redemption      76   

Section 20.11

  Waiver Only in Writing      76   

Section 20.12

  Other Remedies; Right to Injunction      76   

Section 20.13

  Bankruptcy      77   

Section 20.14

  Reimbursement for Tenant’s Default      79   

Section 20.15

  Attorneys Fees      79   

ARTICLE 21 ARBITRATION

     79   

Section 21.01

  Selection and Conduct      79   

ARTICLE 22 CASUALTY

     80   

Section 22.01

  Restoration of the Premises      80   

Section 22.02

  Abatement of Rent      81   

Section 22.03

  Termination      82   

Section 22.04

  Removal of Tenant’s Property      83   

Section 22.05

  No Liability for Interruption      83   

Section 22.06

  Tenant’s Insurance Proceeds      83   

Section 22.07

  Express Agreement to the Contrary      85   

ARTICLE 23 CONDEMNATION

     85   

Section 23.01

  Taking      85   

Section 23.02

  Condemnation Awards      85   

Section 23.03

  Temporary Taking      86   

Section 23.04

  Restoration      86   

 

iv



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

ARTICLE 24 REPRESENTATIONS BY LANDLORD

     86   

Section 24.01

  Absence of Representations and Reliance      86   

ARTICLE 25 LIMITATION ON LIABILITY; CONSEQUENTIAL DAMAGES

     87   

Section 25.01

  No Liability      87   

Section 25.02

  No Personal Liability of Landlord      87   

Section 25.03

  Consequential Damages      88   

ARTICLE 26 INDEMNIFICATION

     88   

Section 26.01

  Indemnification by Tenant      88   

Section 26.02

  No Effect of Insurance      89   

Section 26.03

  Tenant Indemnification Procedures      89   

Section 26.04

  Landlord Indemnification      90   

Section 26.05

  Landlord Indemnification Procedures      90   

Section 26.06

  Survival of this Article      90   

ARTICLE 27 OFAC PROVISIONS

     90   

Section 27.01

  Tenant OFAC Provisions      90   

Section 27.02

  Landlord OFAC Provisions      91   

ARTICLE 28 SURRENDER OF PREMISES AND HOLDOVER

     92   

Section 28.01

  Surrender      92   

Section 28.02

  Holding-Over      92   

ARTICLE 29 SECURITY DEPOSIT

     93   

Section 29.01

  Letter of Credit      93   

Section 29.02

  Draws      94   

Section 29.03

  Transfer      95   

Section 29.04

  Bankruptcy      95   

ARTICLE 30 INTEGRATION; CONFLICT WITH EXHIBITS

     95   

Section 30.01

  Integration      95   

Section 30.02

  Conflict with Exhibits      96   

ARTICLE 31 NOTICES

     96   

Section 31.01

  Notices      96   

ARTICLE 32 MISCELLANEOUS

     98   

Section 32.01

  Captions; Construction      98   

Section 32.02

  Governing Law      98   

Section 32.03

  Successors and Assigns      98   

Section 32.04

  No Third-Party Rights      98   

Section 32.05

  No Recording      98   

Section 32.06

  Withholding and Delaying Consents, Etc.      98   

Section 32.07

  Estoppel Certificates      98   

 

v



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

Section 32.08

  No Development Rights      99   

Section 32.09

  Labor Harmony      99   

Section 32.10

  Certain Tax Matters      100   

Section 32.11

  Benefits      100   

Section 32.12

  Merger      101   

Section 32.13

  Tenant Advertising      102   

Section 32.14

  Confidentiality      102   

Section 32.15

  Floor Plans      102   

Section 32.16

  No Oral Modification      102   

Section 32.17

  Counterparts; Electronic Signatures      102   

Section 32.18

  No Obligation to Litigate      102   

Section 32.19

  No Memorandum of Lease      103   

ARTICLE 33 RENEWAL OPTION

     103   

Section 33.01

  Renewal Option      103   

Section 33.02

  Renewal Rent and Other Terms      103   

ARTICLE 34 TERRACE

     106   

Section 34.01

  Terrace      106   

Section 34.02

  Tenant Events      107   

EXHIBITS

 

A    Description of Land B    Floor Plan of Premises C    Rules and Regulations
D    Alterations Rules and Regulations E    HVAC Specifications F    Standard
Cleaning Specifications G    Form of Letter of Credit H    Approved Local Unions
I    Terrace

 

vi



--------------------------------------------------------------------------------

TERM

   SECTION NUMBER  

INDEX OF DEFINED TERMS

  

25% Casualty

     22.03(a)   

AAA

     4.05(c)(ii)   

ADA

     11.01(b)   

Additional Rent

     3.02   

Affiliate

     1.01   

Alterations

     14.01   

Arbiter

     4.05(c)(ii)   

Assignment Profit

     10.12(a)(i)   

Available Electric Capacity

     5.04   

Bankruptcy Code

     1.01   

Base Lease Year Statement

     4.05   

Base Operating Amount

     1.01   

Base PILOT Amount

     1.01   

Base Rent

     3.01   

Benefits

     32.11   

BID Charges

     1.01   

Building

     Preamble   

Building Standard Rate

     1.01   

Building Systems

     1.01   

Business Days

     17.01(a)(i)   

Business Hours

     17.01(a)(i)   

Casualty

     22.01   

Casualty Restoration Period

     22.03(a)   

Central Plant

     1.01   

Commencement Date

     2.04   

Communications

     31.01   

Condemnation

     23.01   

Consumer Price Index

     1.01   

Contractor

     11.03(b)   

CPI

     1.01   

Curing Party

     19.01   

Decorative Alterations

     14.01   

Default Interest Charge

     3.04   

Default Rate

     3.04   

Deficiency

     20.04(e)   

Depositary

     12.06(b)   

Desk Space

     10.01(c)(ii)   

Electricity Billing Period

     5.01(b)   

 

vii



--------------------------------------------------------------------------------

TERM

   SECTION NUMBER  

Embargoed Person

     27.01   

Energy Star Rating System

     4.01(a)   

Estimate Notice

     22.03(a)   

Estimator

     22.03(a)   

Event of Default

     20.01   

Expiration Date

     1.01   

Extra Personnel

     1.01   

Fair Market Rent

     33.02(c)   

GAAP

     4.01(a)(xii)   

Governmental Authority

     1.01   

Green CapEx

     4.01(a)   

Green Globes™-CIEB

     4.01(a)   

Ground Lease

     1.01   

Ground Lessor

     1.01   

Ground Rents

     1.01   

Hazardous Materials

     11.04   

Holidays

     17.01(a)(i)   

HVAC

     17.01(a)   

Indemnified Parties

     26.01   

Indemnified Party

     26.01   

Initial Meeting

     33.02(e)(ii)   

Insurance Requirements

     1.01   

Issuing Bank

     29.01   

Issuing Bank Criteria

     29.01   

Land

     Preamble   

Landlord

     Preamble   

Landlord’s Average Cost Per Kilowatt Hour

     1.01   

Landlord’s Benefits Cooperation

     32.11(a)   

Landlord’s Determination

     33.02(d)   

Landlord’s PILOT Reconciliation Notice

     4.06(b)   

Landlord’s Restoration Work

     22.01   

Late Charge

     3.04(b)   

Lease

     Preamble   

Lease Year

     1.01   

Leasehold Improvements

     1.01   

LEED

     4.01(a)   

Legal Requirements

     11.01(b)   

Letter of Credit

     29.01   

List

     27.01   

 

viii



--------------------------------------------------------------------------------

TERM

   SECTION NUMBER  

Material Alteration

     14.01   

Net Worth Test

     10.01(b)   

New Tenant

     28.02(a)(ii)   

Non-Renewal Notice

     29.01   

OFAC

     27.01(a)   

Operating Estimate

     4.04   

Operating Expenses

     4.01   

Operating Share Denominator

     1.01   

Operating Statement

     4.05   

Partnership Event

     10.01(a)   

Payment Date

     3.01   

Permitted License Agreements

     10.01(c)(ii)   

Permitted Occupants

     10.01(c)(i)   

Person

     1.01   

PILOT

     1.01   

PILOT Charges

     1.01   

PILOT Share Denominator

     1.01   

PILOT Statement

     4.06(b)   

PILOT Year

     1.01   

Port Authority Easement Agreement

     1.01   

Premises

     1.01   

Prime Rate

     1.01   

Prohibited Person

     27.01(b)   

Prohibited Uses

     6.02   

Project

     1.01   

Project Operating Agreement

     1.01   

Project Operating Charges

     1.01   

Property Manager

     1.01   

Real Property

     Preamble   

Records

     4.05(c)   

REIT

     32.10   

Renewal Notice

     33.01(b)   

Renewal Option

     33.01   

Renewal Term

     33.01   

Rent

     3.03   

Rent Commencement Date

     1.01   

Rent Notice

     33.02(d)   

Rentable Square Feet

     1.01   

Rentable Square Feet of the Premises

     1.01   

Rentable Square Foot

     1.01   

Rentable Square Footage

     1.01   

 

ix



--------------------------------------------------------------------------------

TERM

   SECTION NUMBER  

Restoration Funds

     22.06(b)(i)   

Revocation Notice

     10.01(c)(xii)   

Rules and Regulations

     13.01   

Security Deposit

     29.01   

Service Provider

     32.10   

Site Manager

     1.01   

Specialty Alterations

     14.07   

Specified Restoration Work

     22.01   

Subject to CPI Adjustment

     1.01   

Subleasing Profit

     10.12(a)(ii)   

Subtenant

     10.03   

Successor Entity

     10.01(b)   

Successor Landlord

     8.01(a)   

Superior Instrument

     8.01(e)   

Superior Interest

     8.01(e)   

Superior Lease

     8.01(a)   

Superior Lessor

     8.01(a)   

Superior Mortgage

     8.01(a)   

Superior Mortgagee

     8.01(a)   

Superior Party

     8.01(e)   

Tenant

     1, 1.01   

Tenant Entities

     26.04   

Tenant’s CPA

     4.05(c)(i)   

Tenant’s Determination

     33.02(d)   

Tenant’s Electricity Bill

     5.01(b)   

Tenant’s Electricity Costs

     1.01   

Tenant’s Electricity Payment

     5.01(b)   

Tenant’s Notice

     33.02(d)   

Tenant’s Offer Notice

     10.08   

Tenant’s Operating Payment

     4.03   

Tenant’s Operating Share

     1.01   

Tenant’s PILOT Payment

     4.06   

Tenant’s PILOT Share

     1.01   

Tenant’s Property

     15.02   

Tenant’s Restoration Work

     22.01   

Tenant’s Specialty Alterations Notice

     14.07   

Tenant’s Statement

     4.05(c)(ii)   

Tenant’s Submeters

     1.01   

Term

     2.02   

Terrace

     34.01(a)   

Transfer Notice

     10.09   

Unavoidable Delays

     1.01   

Untenantable

     17.03(b)   

Zoning Resolution

     1.01   

 

x



--------------------------------------------------------------------------------

LEASE (this “Lease”), dated as of October 8, 2015 between WFP TOWER D CO. L.P.,
a New York limited partnership, having an office c/o Brookfield Financial
Properties, L.P., 250 Vesey Street, 15th Floor, New York, New York 10281-1023
(“Landlord”), and OLAPIC, INC., a Delaware corporation, having an office at 151
West 25th Street, New York, New York 10001 (“Tenant”).

TO  W I T N E S S  T H A T:

WHEREAS, Landlord is willing to lease to Tenant and Tenant is willing to hire
from Landlord, on the terms hereinafter set forth, certain space in the office
building located at 250 Vesey Street, New York, New York (which building,
together with all additions and replacements thereto, is referred to herein as
the “Building”) on the land more particularly described in Exhibit A (which
land, together with the exclusive easements appurtenant thereto, is referred to
herein as the “Land”; the Land and the Building and the plaza, the esplanade,
all entranceways, access and egress points, sidewalks and curbs adjacent thereto
or servicing the Land and the Building are collectively called the “Real
Property”);

NOW, THEREFORE, Landlord and Tenant agree as follows:

ARTICLE 1

TERMS AND DEFINITIONS

Section 1.01 Defined Terms. As used herein, the following terms shall have the
respective meanings set forth below:

“Affiliate”, when used with respect to any Person, means a Person that, directly
or indirectly, controls, is controlled by or is under common control with such
Person. For purposes of the foregoing definition, “control” (including
“controlled by” and “under common control with”), (i) when used with respect to
a Person that is a corporation, shall be deemed to exist by reason of ownership
of more than 50% in voting points of all classes of authorized and outstanding
voting stock of a corporation, and (ii) when used with respect to a Person that
is a partnership, limited liability company, tenancy-in-common or other business
entity, more than 50% of all of the legal and equitable interests in a
partnership, limited liability company, tenancy-in-common or other business
entity (determined without regard to cash flow preferences and similar items),
or, in each case, having the power to direct or cause the direction of the
day-to-day management of such entity.

“Bankruptcy Code” means Title 11 of the United States Code, as amended from time
to time.

“Base Operating Amount” means the sum of (i) one half of the Operating Expenses
for the 2015 calendar year and (ii) one half of the Operating Expenses for the
2016 calendar year.

“Base PILOT Amount” PILOT Charges (excluding amounts described in clauses (ii)
and (iii) of the definition of PILOT Charges) for the PILOT Year commencing on
July 1, 2015 and ending on June 30, 2016.



--------------------------------------------------------------------------------

“BID Charges” means (i) business improvement district charges and any similar
charges imposed on the Building and/or the Land and/or the Project, and (ii) any
customary expenses incurred by Landlord in contesting the same, which expenses
shall be allocated to the PILOT Year to which such expenses relate. Expenses
incurred in contesting BID Charges shall be those customarily incurred by
landlords of first class office buildings in downtown Manhattan. BID Charges
shall not include any component of Operating Expenses.

“Building Standard Rate” means the rate generally charged by Landlord at the
time in question to tenants in the Building for a particular service, as such
rate may be increased and/or decreased from time to time by Landlord in its sole
and absolute discretion.

“Building Systems” means the systems servicing the Building (excluding
distribution thereof within the Premises), including, without limitation, life
safety (including Class E and emergency generator serving the Building); base
Building HVAC; base Building electric; base Building plumbing and standpipes;
base Building management systems; and service elevators and passenger elevators.

“Central Plant” means the central facility for the (i) production and
distribution of condenser/chilled water to the Project, and (ii) distribution of
steam to the Project.

“Consumer Price Index” or “CPI” means the Consumer Price Index for All Urban
Consumers published by the Bureau of Labor Statistics of the United States
Department of Labor, New York, N.Y. — Northern N.J.- Long Island, NY-NJ-CT-PA,
All Items (1982–84 = 100), or any successor index thereto, appropriately
adjusted. If the Consumer Price Index is converted to a different standard
reference base or otherwise revised, then whenever the determination of a
Consumer Price Index figure is called for herein, the Consumer Price Index shall
be converted in accordance with the conversion factors published by the United
States Department of Labor, Bureau of Labor Statistics, or, if such Bureau shall
not publish the same, as the same may be published by Prentice-Hall, Inc. or any
other nationally recognized publisher of similar statistical information
reasonably satisfactory to Landlord and Tenant. If the Consumer Price Index
ceases to be published, and there is no successor thereto, such other index as
the Landlord shall reasonably designate shall be substituted for the Consumer
Price Index.

“Expiration Date” means 11:59 p.m. on the day preceding the 10th anniversary of
the Rent Commencement Date, as such date may be extended pursuant to the Renewal
Option or such earlier date on which this Lease may be cancelled or terminated
pursuant to any of the conditions or covenants of this Lease or pursuant to law.

“Extra Personnel” means operating engineers, elevator operators and mechanics,
loading dock guards, master mechanics, maintenance mechanics, teamster foremen,
dockmasters, electricians, security personnel and other support personnel in
each case contracted for or employed by or on behalf of Landlord.

“Governmental Authority” means the United States of America, the State of New
York, New York City and any agency, department, commission, board, bureau,
instrumentality or political subdivision of any of the foregoing, now existing
or hereafter created, having jurisdiction over the Real Property, the Premises
or any portions thereof.

 

2



--------------------------------------------------------------------------------

“Ground Lease” means that certain Agreement of Severance Lease, dated as of
June 15, 1983 between Ground Lessor and Olympia & York Battery Park Company, a
memorandum of which was recorded in the Office of the Register of New York City,
New York County, on June 20, 1983, in Reel 696 at Page 507; which lease was
assigned by Olympia & York Battery Park Company to Olympia & York Tower D
Company pursuant to that certain Assignment and Assumption of Severance Lease,
dated as of October 7, 1983, as such lease may be amended from time to time.

“Ground Lessor” means Battery Park City Authority or its successor under the
Ground Lease.

“Ground Rents” means, collectively, (i) the annual sums of base rent payable by
Landlord as tenant under Section 3.01 of the Ground Lease, and (ii) the annual
sums, if any, of percentage rent, retail rent and other rent payable with
respect to the Project by Landlord, as tenant, under, respectively, Sections
3.04 and 3.05 of the Ground Lease.

“Insurance Requirements” means the conditions and requirements of any insurance
policy affecting the Real Property or any portion thereof and the rules,
regulations, orders and other requirements of the New York Board of Underwriters
and/or the New York Fire Insurance Rating Organization and/or any other similar
body performing the same or similar functions and having jurisdiction or
cognizance over the Building and/or the Premises, whether now or hereafter in
force.

“Landlord’s Average Cost Per Kilowatt Hour” means an amount equal to the
quotient obtained by dividing (i) the actual total dollar amount billed by the
electrical provider(s) servicing the Building for the relevant Electricity
Billing Period (including any taxes, fuel rate adjustments, demand charges and
surcharges, but excluding any interest and penalties for late payment, and less
any credits, rebates, discounts or refunds actually received by Landlord), by
(ii) the total kilowatt hours of electricity used at the Building for such
billing period determined by reference to the meter or meters measuring the
same, carried to 6 decimal places.

“Lease Year” means each calendar year that shall include any part of the Term.

“Leasehold Improvements” means all leasehold improvements, Alterations and
fixtures attached to or built into the Premises, including those installed by or
on behalf of Tenant in connection with its build-out and all Alterations made by
or on behalf of Tenant outside the Premises on the Real Property (including any
equipment and cabling placed or installed by or on behalf of Tenant outside the
Premises on the Real Property). Notwithstanding anything contained in this
definition of “Leasehold Improvements” to the contrary, the term “Leasehold
Improvements” shall specifically exclude Tenant’s Property.

“Operating Share Denominator” has the meaning set forth in this Section 1.01 in
the definition of “Rentable Square Feet of the Premises”.

“Person” means and includes, (a) with respect to Article 10, an individual,
corporation, partnership, limited liability company or limited liability
partnership and (b) with respect to all other Sections of this Lease, an
individual, corporation, partnership, limited liability

 

3



--------------------------------------------------------------------------------

company, limited liability partnership, joint venture, estate, trust,
unincorporated association, any federal, state, county or municipal government
or any bureau, department, authority or agency thereof.

“PILOT Charges” means (i) any and all “Payments in Lieu of Taxes” payable by
Landlord to the Ground Lessor under the Ground Lease or the City of New York
thereunder, as such term is defined in the Project Operating Agreement
(“PILOT”), (ii) any and all BID Charges, and (iii) any out-of-pocket expenses
incurred by Landlord in contesting the assessed value of the Real Property
(which expenses shall be those customarily incurred by landlords of first class
office buildings in downtown Manhattan), which expenses shall be allocated to
the PILOT Year to which such expenses relate. PILOT Charges shall not include
any interest or penalties payable by Landlord by reason of the failure timely to
pay amounts described in clauses (i) and (ii) above.

“PILOT Share Denominator” has the meaning set forth in this Section 1.01 in the
definition of “Rentable Square Feet of the Premises”.

“PILOT Year” means each period of 12 months, commencing on the first day of July
of each such period, in which occurs any part of the Term.

“Port Authority Easement Agreement” means the Port Authority Easement Agreement,
dated as of September 1, 1981, among the Port Authority, the Port Authority
Trans- Hudson Corporation, BPC Development Corporation and Ground Lessor,
recorded on October 27, 1981, in Reel 589, Page 868, in the Office of the
Register of New York City (New York County), as amended by Amendment to Easement
Agreement dated as of February 8, 1982, Second Amendment to Easement Agreement
dated as of January 20, 1984, Third Amendment to Easement Agreement dated as of
March 26, 2001, and as the same may be further amended from time to time.

“Premises” means a portion of the rentable area of the 4th floor of the
Building, substantially as shown on the floor plans annexed hereto as Exhibit B.

“Prime Rate” means the average, at the time in question, of the rates announced
as their respective prime commercial lending rates by Citibank, N.A. and
JPMorgan Chase & Co. or their respective successors, and if such prime rates
shall cease to be so announced by either or both of such banks, then the term
“Prime Rate” means the prime commercial lending rate for large commercial banks
reported in The Wall Street Journal. Any interest payable with reference to the
Prime Rate shall be adjusted on a daily basis, based upon the Prime Rate in
effect at the time in question, and shall be calculated with respect to the
actual number of days elapsed on the basis of a 365-day year. If (i) such prime
commercial lending rates shall cease to be so announced by either or both of
such banks, and (ii) The Wall Street Journal does not report the prime
commercial lending rate for large commercial banks, then, the term “Prime Rate”
means a rate, reasonably determined by Landlord, from time to time, to be
comparable to the rate that had formerly constituted the “Prime Rate” hereunder.

“Project” means the “Brookfield Place” project of which the Building is a part,
which comprises, inter alia, 200 Liberty Street, 225 Liberty Street, 200 Vesey
Street and 250

 

4



--------------------------------------------------------------------------------

Vesey Street, as well as the Winter Garden, any pedestrian bridges and
entranceways, access and egress points, sidewalks and curbs, and the plaza and
esplanade adjacent to the North Cove, and any and all future additions and
replacements thereto.

“Project Operating Agreement” means the Project Operating Agreement dated as of
June 15, 1983 among Battery Park City Authority, Olympia & York Battery Park
Company and Shearson/American Express, Inc., American Express Company, American
Express International Banking Corporation and American Express Travel Related
Services Company, Inc., which agreement was recorded in the Office of the
Register of the City of New York, New York County on June 20, 1983 in Reel 696,
Page 597, as amended and as assigned from time to time.

“Project Operating Charges” means, for any period, the amounts payable for such
period by Landlord, as lessee under the Ground Lease, pursuant to the Project
Operating Agreement.

“Property Manager” means Brookfield Financial Properties, L.P. or any successor
manager of the Building.

“Rent Commencement Date” means the 91st day after the Commencement Date.

“Rentable Square Feet of the Premises” means for all purposes under this Lease
17,895 Rentable Square Feet. Tenant hereby acknowledges that it has
independently determined the useable and rentable areas being leased hereunder,
that no representation, express or implied, has been or is being made by
Landlord with respect to square footage (rentable or otherwise) contained in the
Premises and that the term “Rentable Square Footage”, “Rentable Square Foot” or
“Rentable Square Feet” is being defined and employed herein only for purposes of
making certain Rent calculations in the express manner set forth herein.
Landlord and Tenant agree that the Building is conclusively deemed to contain
1,704,961 rentable square feet for the purpose of calculating Tenant’s Operating
Share (the “Operating Share Denominator”) and 1,802,160 rentable square feet for
the purpose of calculating Tenant’s PILOT Share (the “PILOT Share Denominator”).

“Site Manager” means the manager of those areas for which Landlord or its
Affiliates is responsible pursuant to the Project Operating Agreement.

“Subject to CPI Adjustment”, with reference to a specified amount, means the
specified amount, multiplied by a fraction, the numerator of which shall be the
Consumer Price Index for the calendar month preceding the date on which such
amount is to be adjusted under the provision in question, and the denominator of
which is the Consumer Price Index in effect on the date of this Lease.

“Tenant” means the Person named as Tenant on the cover page and in the
introductory paragraph hereof, and any successor and assign thereof (provided
that nothing in this definition shall be construed as permitting any assignment
or subletting or any other transfer otherwise prohibited by the terms of this
Lease).

 

5



--------------------------------------------------------------------------------

“Tenant’s Electricity Costs” means an amount equal to (i) Landlord’s Average
Cost Per Kilowatt Hour for any relevant billing period, multiplied by (ii) the
total kilowatt hours of electricity used in the Premises during such billing
period, as measured by Tenant’s Submeters.

“Tenant’s Operating Share” for the Premises means 1.0496%.

“Tenant’s PILOT Share” for the Premises means 0.9930%.

“Tenant’s Submeters” means the electric submeters currently installed throughout
the Premises, if any, for purposes of measuring only the electricity provided to
the Premises, which shall be in good working order on the Commencement Date, and
any additional electric submeters which may be installed in accordance with
Section 5.02(a).

“Unavoidable Delays” means delays incurred by Landlord or Tenant, as applicable,
due to strikes, labor troubles, acts of God, enemy action, acts of terrorism,
bioterrorism (e.g., the release or threatened release of an airborne agent that
may adversely affect the Real Property or any portion thereof including the
Building or its occupants), civil commotion, unavailability of materials and
supplies, fire or other casualty, or any event or circumstance whatsoever
reasonably beyond Landlord’s or Tenant’s control, as applicable, whether similar
or dissimilar, including, but not limited to, any governmental preemption in
connection with an emergency, any Legal Requirements, Insurance Requirements, or
Landlord’s inability to act due to any requirement of a Superior Instrument or
due to a Superior Party’s actions despite, in each case, Landlord’s reasonable
efforts so to act. Without limiting the foregoing, the following shall be deemed
to be reasonably beyond Landlord’s or Tenant’s control, as applicable:

(i) lack of access to the Building or the Premises (which shall include, but not
be limited to, the lack of access to the Building or the Premises when it or
they are structurally sound but inaccessible due to evacuation of the
surrounding area or damage to nearby structures or public areas);

(ii) any event or circumstance outside the Building; or

(iii) reduced air quality or other contaminants within the Building that would
adversely affect the Building or its occupants (including, but not limited to,
the presence of biological or other airborne agents within the Building or the
Premises);

An Unavoidable Delay shall not include the insolvency or financial condition of
Landlord or Tenant, as applicable.

“Zoning Resolution” means the Zoning Resolution of the City of New York
effective December 15, 1961, as amended.

Section 1.02 General Terms. (a) The terms “hereof,” “herein” and “hereunder,”
and words of similar import, shall be construed to refer to this Lease as a
whole (including the annexed Exhibits), and not to any particular Article,
Section, Exhibit or provision, unless expressly so stated.

 

6



--------------------------------------------------------------------------------

(b) All words or terms used in this Lease, regardless of the number or gender in
which they are used, shall be deemed to include any other number and any other
gender, as the context may require.

(c) Wherever the word “including” appears in this Lease without the word “not”
preceding it and without the phrase “but not limited to” or “without limitation”
or a phrase having a similar meaning following it, it shall be deemed that the
phrase “but not limited to” shall appear immediately following the word
“including”. Likewise, wherever the word “include” appears in this Lease, in a
similar grammatical context, without the word “not” preceding it and without the
phrase “but not limited to” or “without limitation” or a phrase having a similar
meaning following it, it shall be deemed to be followed by the phrase “but not
be limited to” or “without limitation”.

ARTICLE 2

PREMISES; TERM

Section 2.01 Premises Demised. Landlord hereby demises to Tenant, and Tenant
hereby hires and leases from Landlord, the Premises upon and subject to all of
the terms, covenants, rentals and conditions provided for herein.

Section 2.02 Term. This Lease shall have a term (the “Term”) commencing on the
Commencement Date and expiring on the Expiration Date.

Section 2.03 Delivery of the Premises. Landlord shall deliver, and Tenant shall
accept, possession of the Premises on the Commencement Date vacant, free of
tenancies, broom clean and in its then “as is” condition and Landlord shall not
be required to perform any work, to pay any allowance or any other amount or to
render any services to make the Premises ready for Tenant’s use and occupancy or
to provide any abatement of Base Rent or Additional Rent as a condition to the
commencement of the Term or otherwise; provided, that, the Building Systems
servicing the Premises, including the distribution portions thereof within the
Premises, shall be in good working order on the Commencement Date.

Section 2.04 Commencement Date. “Commencement Date” means the date of this
Lease. Landlord shall be deemed to have delivered possession of the Premises and
Tenant shall be deemed to have accepted possession of the Premises from Landlord
on the Commencement Date.

ARTICLE 3

RENT

Section 3.01 Base Rent. (a) Tenant shall pay to Landlord with respect to the
Premises, base rent (the “Base Rent”) at the following annual rates in equal
monthly installments in

 

7



--------------------------------------------------------------------------------

advance, commencing on the Rent Commencement Date and thereafter on the first
day of each and every month during the Term (a “Payment Date”), except that
Tenant shall pay, upon execution and delivery of this Lease by Tenant, the first
full monthly installment of Base Rent:

(i) from the Rent Commencement Date to the last day of the month in which the
day preceding the 5th anniversary of the Rent Commencement Date occurs, at the
rate of $1,055,805.00 per annum, payable in 12 equal monthly installments of
$87,983.75; and

(ii) from the 5th anniversary of the Rent Commencement Date to the Expiration
Date, at the rate of $1,145,280.00 per annum, payable in 12 equal monthly
installments of $95,440.00.

During the Renewal Term, the Base Rent shall be the amount provided therefor in
Article 33. If the day on which Base Rent is payable is a Saturday or Sunday, or
a Holiday on which the banks in New York City are closed, Base Rent shall be due
and payable on the next immediately succeeding day on which such banks are open.

(b) Tenant shall pay all Rent as the same shall become due and payable under
this Lease (i) in the case of Base Rent and recurring Additional Rent, by wire
transfer of immediately available federal funds or ACH transfer to an account as
directed by Landlord, and (ii) in the case of all other sums, either by wire
transfer as aforesaid or by check (subject to collection) drawn on a bank that
clears through the Clearing House Payments Company L.L.C., in each case at the
times provided herein and except as expressly set forth in this Lease, without
notice or demand and, except as expressly set forth in this Lease, without
set-off, deduction or counterclaim. All Rent shall be paid in lawful money of
the United States to Landlord at its office in the United States or such other
place in the United States as Landlord may from time to time designate. Tenant
shall not be in default of Tenant’s obligation to pay any such Base Rent and
Additional Rent if and for so long as Tenant shall timely comply with Landlord’s
wire instructions or ACH instructions (which instructions Landlord shall provide
to Tenant prior to the date on which the first installment of Base Rent shall be
due and payable) in connection with such payments. Accordingly, if Tenant shall
have timely complied with Landlord’s instructions pertaining to a wire or ACH
transfer, but the funds shall thereafter have been misdirected or not accounted
for properly by the recipient bank designated by Landlord, then the same shall
not relieve Tenant of its obligation to make the payment so wired or
transferred, but shall toll the due date for such payment until the wired or
transferred funds shall have been located. Except to the extent specifically
otherwise provided, all bills, invoices and statements rendered to Tenant with
respect to this Lease shall be binding and conclusive on Tenant unless, within
90 days after receipt of same, Tenant notifies Landlord that it is disputing the
same.

(c) The parties acknowledge that this Lease has been structured so that the Base
Rent (and only the Base Rent) is abated during the period commencing on the
Commencement Date and ending on the day immediately preceding the Rent
Commencement Date.

Section 3.02 Additional Rent. All amounts other than Base Rent required under
this Lease to be paid by Tenant, including Tenant’s Operating Payment, PILOT
Charges, Tenant’s

 

8



--------------------------------------------------------------------------------

Electricity Costs and any fine, penalty or interest that may be imposed for
nonpayment or late payment thereof, shall constitute additional rent
(“Additional Rent”) and shall be paid when due in accordance with the terms of
this Lease, without any abatement or set-off (except as may be specifically
provided in this Lease), deduction or counterclaim. Unless another due date or
time period is provided in this Lease, Additional Rent shall be paid by Tenant
to Landlord within 30 days after a statement from Landlord is delivered to
Tenant that such Additional Rent is due. If Tenant shall fail to pay any
Additional Rent when the same shall be due and payable in accordance with the
terms hereof, Landlord shall have all rights, powers and remedies with respect
hereto as are provided herein or by law in the case of nonpayment of any Base
Rent.

Section 3.03 Survival of Rent Obligation. Tenant’s obligation to pay Base Rent
and Additional Rent (collectively, “Rent”), and Landlord’s obligation to refund
any overpayment of Rent, as provided in this Lease, shall survive the expiration
or earlier termination of this Lease.

Section 3.04 Default Interest Charge/Late Charge. (a) If any payment of Rent
(which term, for purposes of this Section 3.04 only, shall exclude any charges
imposed under this Section 3.04) is not paid (a) on the due date specified
therefor in this Lease, or (b) if no due date is specified but a number of days
is expressly provided within which the item of Rent in question shall be paid,
within such number of days, or (c) if no due date or number of days for payment
is set forth in this Lease with respect to the item of Rent in question, within
30 days after the date upon which demand therefor is made, then interest (the
“Default Interest Charge”) on the sums so overdue at an annual rate (the
“Default Rate”) equal to the lesser of (i) the highest rate permitted by law,
and (ii) 4% in excess of the Prime Rate, for the period from the day following
the date or period referred to in clause (a), (b) or (c) (whichever is
applicable) to the date of actual payment, shall become due and payable to
Landlord by Tenant after demand. In calculating the Default Interest Charge, the
Default Rate shall accrue from the date such item of Rent was due (without
regard to any grace period set forth in this Section 3.04), to and including the
date of payment.

(b) If Tenant shall fail to make any payment of Rent for a period longer than 5
days after receipt of notice from Landlord that same shall have not been paid
when due, then Tenant shall pay to Landlord, in addition to such payment of Rent
and in addition to the Default Interest Charge payable by Tenant pursuant to
Section 3.04(a), a sum (the “Late Charge”) equal to 3% of the amount unpaid for
the administrative costs and expenses incurred by Landlord by reason of Tenant’s
failure to make prompt payment.

(c) No failure by Landlord to insist upon the strict performance by Tenant of
its obligations to pay any Default Interest Charge or Late Charge shall
constitute a waiver by Landlord of its right to enforce the provisions of this
Section 3.04 in any instance thereafter occurring. The provisions of this
Section 3.04 shall not be construed in any way to extend any grace periods or
notice periods or limit any remedies of Landlord that may be provided for in
Article 20.

Section 3.05 Payment of Lesser Amount. No payment by Tenant or receipt or
acceptance by Landlord of a lesser amount than the correct amount of any Rent
shall be deemed to be other than a payment on account, nor shall any endorsement
or statement on any check or

 

9



--------------------------------------------------------------------------------

any letter accompanying any check or payment be deemed an accord and
satisfaction, and Landlord may accept such check or payment without prejudice to
Landlord’s right to recover the balance or pursue any other remedy in this Lease
or at law.

Section 3.06 Legal Rent Restrictions. If any portion of the Rent payable under
the terms and provisions of this Lease shall be or become uncollectible, reduced
or required to be refunded because of any rent control or similar act or law
enacted by a Governmental Authority, Tenant shall enter into such agreements and
take such other steps (without any additional expense or liability to Tenant) as
Landlord may reasonably request and as may be legally permissible to permit
Landlord to collect the maximum rents which from time to time during the
continuance of such legal rent restriction may be legally permissible (and not
in excess of the amounts reserved therefor under this Lease). Upon the
termination of such legal rent restriction during the Term, (a) the Rent in
question shall become and thereafter be payable in accordance with the amounts
reserved herein for the periods following such termination, and (b) Tenant shall
pay to Landlord, to the maximum extent legally permissible, an amount equal to
the amount of the Rent in question which would have been paid pursuant to this
Lease but was not paid due to such legal rent restriction together with interest
on such amount at the Prime Rate from the date the Rent in question would have
been paid to the date on which such amount is paid.

ARTICLE 4

OPERATING EXPENSES; PILOT

Section 4.01 Operating Expenses. (a) “Operating Expenses” means, subject to the
limitations hereinafter set forth, all costs and expenses (and taxes thereon, if
any, provided that such taxes, or any portion thereof, shall not be included
within PILOT Charges) paid or incurred by Landlord or on behalf of Landlord,
without duplication, in respect of the operation, cleaning, repair, replacement,
safety (including fire safety), management, security and maintenance of the Real
Property and to the extent set forth below, the Project, and the services
provided to occupants of the Building computed using the accrual method of
accounting, including, without limitation:

(i) salaries, wages, bonuses and termination payments as required by any union
contracts paid to, and the cost of any hospitalization, medical, surgical, union
and general welfare benefits (including group life insurance), any pension,
retirement or life insurance plans and other benefits or similar expenses
relating to, the Building manager, his staff and other employees of Landlord or
its Affiliates (including that portion of the salary, benefits and wages of the
Site Manager that are properly allocable to the Building);

(ii) social security, unemployment and other payroll taxes, and the cost of
providing disability and workers’ compensation coverage imposed by any Legal
Requirements, union contract or otherwise with respect to said employees;

(iii) the cost of electricity (other than that furnished to space occupied or
available to be occupied by tenants or other occupants of rentable areas in the
Building), gas, hot water for heating, steam, water, chilled water, air
conditioning and

 

10



--------------------------------------------------------------------------------

other fuel and utilities furnished to all tenants in reasonably proportionate
amounts without express cost to such tenants or other occupants or furnished to
the Real Property (or any common area thereof);

(iv) the cost of casualty, rent, liability, fidelity and any other insurance
required to be carried by Landlord under the Ground Lease and such other
insurance (of a type customary for real property similar to the Real Property)
as Landlord carries or hereafter carries with respect to the Real Property, as
reasonably allocated to the Real Property by Landlord in accordance with its
current practices;

(v) the cost of maintenance and painting common areas of the Building (but not
any space occupied by tenants or available for occupancy by tenants);

(vi) the cost or rental of all building and cleaning supplies, tools, materials
and equipment;

(vii) the cost of uniforms, work clothes and dry cleaning for Building employees
and personnel at and below the grade of Building manager;

(viii) the costs and expenses attributable to window cleaning, concierge,
security and fire safety personnel, services or systems;

(ix) charges of independent contractors rendering services or materials to the
extent relating to the operations of the Real Property;

(x) telephone and stationery to the extent related to the operation of the Real
Property;

(xi) legal, accounting and other professional fees and disbursements (including
those incurred in the calculation and collection of Tenant’s Operating Payments,
PILOT Charges and electricity payments owed by tenants pursuant to provisions
comparable to Article 5 and in the enforcement of the Ground Lease on behalf of
tenants generally of the Building); provided, that such fees and disbursements
shall not be included to the extent that they are incurred by Landlord in
connection with disputes with tenants or other occupants of the Building,
including, without limitation, disputes related to the calculation of escalation
payments similar in nature to the escalation rent payable hereunder, or the
enforcement of leases, licenses or other occupancy agreements;

(xii) (A) Project Operating Charges with respect to the Project (without regard
to any of the exclusions set forth in Section 4.01(b) other than clauses
(15) and (30) thereof), less any reimbursements received by or credited to
Landlord under the terms of the Project Operating Agreement (to the extent the
reimbursed or credited amounts were included in Operating Expenses for any Lease
Year); provided, that any costs included in Project Operating Charges that are
required to be capitalized in accordance with generally accepted accounting
principles consistently applied (“GAAP”) may only be included in Operating
Expenses if and to the extent that such costs would be includable in Operating
Expenses under Section 4.01(a)(xiv) below if such costs had

 

11



--------------------------------------------------------------------------------

been incurred by Landlord, and (B) any other expenses incurred by Landlord in
respect of the Project with the agreement of the Management Committee (as such
term is defined in the Project Operating Agreement) or the members thereof;

(xiii) the cost of common area decorations in the Building (except to the extent
set forth in Section 4.01(b)(29));

(xiv) the cost of all alterations, repairs, replacements and/or improvements
made at any time by or on behalf of Landlord, whether structural or
non-structural, ordinary or extraordinary, foreseen or unforeseen, and whether
or not required by this Lease, and all tools and equipment related thereto;
provided, that if in accordance with GAAP, any of the costs referred to in this
clause (xiv) are required to be capitalized, then, except as provided in the
last paragraph of this Section 4.01(a) with respect to Green CapEx, such costs
shall not be included in Operating Expenses unless they are incurred on or after
January 1, 2017, and (I) are required by any Legal Requirements or Insurance
Requirements (x) hereafter enacted or hereafter first becoming applicable to the
Real Property, or (y) currently in effect or applicable to the Real Property for
which periodic or cyclical compliance may continue to be required from and after
the date of this Lease or (II) are intended to reduce expenses that would
otherwise be included in Operating Expenses, in which event the cost thereof,
together with interest thereon at (A) if Landlord did not finance same, the
Prime Rate in effect on December 31 of the Lease Year in which such costs were
incurred or (B) the actual costs incurred by Landlord to finance such
alterations, repairs, replacements and/or improvements shall be amortized and
included in Operating Expenses over the useful life of the item in question, as
reasonably determined by Landlord in accordance with GAAP. The annual amortized
amount so included in Operating Expenses for any year on account of such capital
improvements or capital items which are intended to reduce Operating Expenses,
as described in clause (II) of this clause (xiv), shall not exceed Landlord’s
reasonable calculation of the annual savings in Operating Expenses that such
improvements or items were designed to achieve;

(xv) costs and expenses allocated by Landlord to areas in the Project that are
used for Building management offices, storage areas, workshops or similar
purposes, provided, that such costs are for the purpose of managing the Building
and provided further, that such rent shall not exceed the then fair market
rental value for any such space (based upon recently completed transactions in
the Building) and that the amount of space allocated for the Building management
office shall not exceed 4,500 rentable square feet;

(xvi) levies and assessments, fees, dues, and other similar or like charges paid
to civic or other real estate organizations;

(xvii) all other costs and expenses properly allocated by Landlord to the
operation, cleaning, repair, replacement, safety (including fire safety),
management, security and maintenance of the Land and Building and the
entranceways, access and egress points, sidewalks, curbs, plazas and other areas
forming a part of or adjoining or servicing the Land and the Building, in
accordance with the standards applicable to a first-class office building in
downtown Manhattan; and

(xviii) management fees; provided, that if Landlord or an Affiliate of Landlord
is the Property Manager then the annual management fee shall be equal to 3% of
gross revenues derived from the Building.

 

12



--------------------------------------------------------------------------------

In addition to the foregoing Operating Expenses, the term “Operating Expenses”
shall also include all costs incurred for any of the following: (i) all costs of
maintaining, managing, reporting, commissioning, and re-commissioning the
Building, the Real Property or any part thereof which is designed, renovated,
modified, upgraded and/or built to be sustainable and conform with the U.S.
Environmental Protection Agency’s Energy Star ® rating system and/or Design to
Earn Energy Star 71 (“Energy Star Rating System”), the Green Building
Initiative’s Green Globes™ for Continual Improvement of Existing Buildings
(“Green Globes™-CIEB”) standards, the U.S. Green Building Council’s Leadership
in Energy and Environmental Design (“LEED”) rating system, or any similar
program or rating system of any successor to any of the foregoing entities or of
any federal, state or municipal governmental or quasi-governmental authority;
(ii) all costs of applying, reporting and commissioning the Building, the Real
Property or any part thereof to seek certification under the Energy Star Rating
system, Green Globes™-CIEB, LEED rating system, or other similar rating system;
and (iii) all costs of alterations, installations, improvements, replacements,
repairs and equipment whether structural or non-structural, ordinary or
extraordinary, foreseen or unforeseen, and whether or not required by this Lease
incurred (x) in connection with any of the foregoing or (y) to contribute to the
slowing of global warming, the lowering of the Building’s or the Real Property’s
carbon footprint or the saving of energy consumed in the Building and/or the
Real Property (whether such saving is of tenant electricity or base Building or
Real Property energy) or (z) to comply with any Legal Requirements which are
intended to lower the Building’s or the Real Property’s carbon footprint or save
energy; provided, that if under GAAP, any of the costs referred to in this
clause are incurred after calendar year 2016 and required to be capitalized
(“Green CapEx”), then such Green CapEx, together with interest thereon at the
Prime Rate in effect as of December 31 of the year in which such expenditure is
made, shall be amortized or depreciated, as the case may be, over a period of
time which shall be the shorter of: (I) the useful life of the item in question,
as reasonably determined by Landlord; or (II) 5 years; provided, that with
respect to any Green CapEx capital improvement and/or any machinery or equipment
which is made or becomes operational, as the case may be, after calendar year
2016, and which has the effect of reducing the expenses which otherwise would be
included in Operating Expenses, the amount included in Operating Expenses in any
Lease Year until such Green CapEx has been fully amortized or depreciated, as
the case may be, shall be an amount equal to the amortization or depreciation,
as the case may be, of such Green CapEx, which is included in Operating Expenses
pursuant to the foregoing provisions in this clause.

(b) Notwithstanding anything contained to the contrary in Section 4.01(a),
“Operating Expenses” shall exclude or have deducted from them, as applicable:

(1) salaries, wages, compensation and benefits of: (a) any employee (whether
paid by Landlord or the Property Manager): (x) above the grade of Building

 

13



--------------------------------------------------------------------------------

manager or similarly designated on-site individual who has responsibility for
the management of the Building (except that that portion of the salary, benefits
and wages of the Site Manager which is properly allocable to the Building shall
be included in Operating Expenses), or (y) who does not devote substantially all
of his or her time to the Building, unless such wages, salaries and benefits of
any such employee at or below the grade of Building manager who does not devote
substantially all of his/her time to the Building are equitably prorated to
reflect a reasonable allocation of time spent on operating, managing or
otherwise servicing the Building, (b) any officer, member or partner of Landlord
or its affiliates, or (c) clerks, attendants or other persons or entities in
commercial concessions, if any, operated by Landlord or any affiliate thereof;

(2) capital expenditures other than those permitted in clause (xiv) of
Section 4.01(a);

(3) amounts received by Landlord (or would have been received had Landlord
carried the required insurance) through proceeds of insurance or condemnation
proceedings to the extent they are compensation for sums otherwise included in
Operating Expenses;

(4) costs incurred in performing work for or furnishing services to any tenant
or occupant of the Building, including any work or other allowance to any tenant
for its installation, whether at such tenant’s or occupant’s or Landlord’s
expense, to the extent that such work or services are in excess of any work or
services that Landlord is obligated to perform for or furnish to Tenant at no
extra cost to Tenant;

(5) depreciation, amortization and other non-cash charges, except as provided
above in clause (2) of this Section 4.01(b);

(6) brokerage commissions, advertising and promotional expenses and legal or
other fees and expenses incurred in leasing or attempting to lease any portion
of the Building or incurred in any sale or attempted sale of the Building or any
interest therein or any portion thereof;

(7) the cost of electricity furnished to Tenant pursuant to Article 5 and
chilled water furnished to Tenant pursuant to Section 17.01, and the cost of
electricity or chilled water furnished to any other tenant or other occupant
under its lease or occupancy arrangements, to the extent separately paid for by
such tenant or occupant for the operation of its own supplemental system;

(8) refinancing costs (including attorneys’ fees and disbursements), prepayment
premiums and principal and interest payments and penalties in respect of any
indebtedness, except as otherwise provided in this Section 4.01(b);

(9) any taxes or other amounts included in PILOT Charges;

(10) the cost of any item included in Section 4.01(a) above to the extent that
Landlord has been reimbursed or is indemnified for such cost by a tenant or any
other party, other than by payment of such tenant’s share under provisions
comparable to this Article 4 (regardless of whether or not reimbursement is
calculated over a base year);

 

14



--------------------------------------------------------------------------------

(11) succession, gains, estate, recording, transfer, inheritance, excise, excess
profits, occupancy or rent, gift, stamp, foreign ownership or control, income,
franchise, capital, payroll (other than such taxes as are described in
Section 4.01(a)(ii)) and doing-business taxes payable by Landlord or any charges
and/or taxes which are payable by individual tenants;

(12) legal fees, brokerage commissions and other transaction costs and expenses
incurred by Landlord in connection with a sale or transfer of its interest in
the Building or the Real Property or in any Person or entity of whatever tier
owning an interest therein;

(13) fees to any Affiliate of Landlord to the extent the same are in excess of
market rates (subject, however, to Section 4.01(a)(xviii));

(14) costs of any repairs, replacements or modifications to the Building (A) to
the extent Landlord is, or is entitled to be, reimbursed or compensated therefor
by insurance proceeds or condemnation awards, or (B) for which Landlord would
have been compensated by insurance had Landlord carried all the coverages
required to be carried by Landlord under the Ground Lease;

(15) negligence payments owed by Landlord under the Project Operating Agreement
(unless due to Tenant’s negligence in which event Tenant shall pay to Landlord
100% of such negligence payments); any late charges imposed under the Project
Operating Agreement by reason of Landlord’s failure timely to comply with its
obligations thereunder; and charges incurred in removing equitable liens
properly imposed on the Real Property under Section 4.11(b) of the Project
Operating Agreement by reason of Landlord’s failure to pay the amounts described
in such Section 4.11(b), to the extent such charges exceed those that would
otherwise have been payable absent such failure;

(16) arbitration, auditing and legal fees and expenses unrelated to the repair,
replacement, safety, maintenance, management, operation, cleaning or security of
the Building and unrelated to the preparation of statements required pursuant to
additional rent or lease escalation provisions or required pursuant to the
Ground Lease or Project Operating Agreement, including without limitation (for
purposes of excluding the same) those related to the leasing of rentable space,
tenant disputes, the prosecution or defense of any action involving any tenant
at the Building, and the modification or extension of any mortgage or any
ground, underlying or superior lease;

(17) Ground Rents and any rent, additional rent or other charge under any lease
or sublease assumed, directly or indirectly, by Landlord (other than amounts
which constitute a reimbursement to the ground lessor for items which would have
been included in Operating Expenses under this Lease if the same were paid
directly by Landlord);

 

15



--------------------------------------------------------------------------------

(18) the cost of any judgment, settlement or arbitration award resulting from
any tort liability, including without limitation, any deductible under any
liability insurance policy and all related legal fees and disbursements;

(19) expenditures on account of Landlord’s acquisition or sale of any air rights
or development rights, including related legal fees and disbursements;

(20) the cost of installing, operating and maintaining any communications or
other dishes or antennas on the roof of the Building which are unrelated to the
maintenance, management, operation and security of the Building or any specialty
service or amenity such as an observatory, broadcasting facility, or club;

(21) the cost of enforcing any obligations of other tenants or occupants of the
Building;

(22) the cost of any work or service performed for any facility other than the
Real Property or any portion thereof;

(23) the cost of any expansions to the Building after the date hereof and any
costs arising therefrom (including, without limitation, increased PILOT Charges
and Operating Expenses, unless the Rentable Square Footage of such expansion is
included in computing the denominator for purposes of Tenant’s Operating Share
and/or Tenant’s PILOT Share, in which case such PILOT Charges and Operating
Expenses shall be included therein;

(24) expenses (including, without limitation, attorneys’ fees and overtime pay)
incurred in curing a default by Landlord under this Lease or any other lease of
space in the Building, a contract for services at the Building, or under any
mortgage or insurance policy affecting the Building to the extent that such
expenses are greater than the expenses Landlord would have incurred had Landlord
performed such obligation timely;

(25) any off-site general and administrative expenses not associated with the
operation of the Real Property;

(26) any bad debt loss or rent loss;

(27) all costs associated with the operation of the business of the entity which
constitutes Landlord, as the same are distinguished from the costs of operation
of the Real Property;

(28) to the extent that any costs that are otherwise includable in Operating
Expenses are incurred with respect to both the Real Property and other
properties, there shall be excluded from Operating Expenses a fair and
reasonable percentage thereof that is properly allocable to such other
properties;

 

16



--------------------------------------------------------------------------------

(29) costs to acquire works of fine art to the extent that such costs exceed the
costs of decorative art work customarily found in first class office buildings
in downtown Manhattan (but nothing contained herein shall be deemed to preclude
Landlord from including as an Operating Expense the cost to clean, maintain and
secure any such works of art);

(30) costs that would not have been incurred but for the gross negligence or
willful misconduct of Landlord, Property Manager or either such party’s agents
or employees;

(31) reserves of any kind (including reserves for bad debts or rent loss);

(32) any costs incurred in installing or owning any conference facilities,
fitness centers, dining facilities or transportation services, unless such
improvements are offered for use by tenants of the Building generally without
the charge of a specific fee for such use;

(33) costs to comply with any hazardous substances or environmental laws,
ordinances or regulations, or otherwise arising from or the presence of
hazardous materials or substances in, about or below the Building or the Land,
including, without limitation, hazardous substances in the groundwater or soil;
other than in each case any such costs with respect to hazardous materials used
in compliance with all applicable Legal Requirements in the ordinary course of
operating and maintaining the Building, which costs may, subject to the other
applicable provisions of this Section 4.01, be included in Operating Expenses;

(34) costs of any awards, judgments or settlements of damage claims paid by
Landlord (or by any Person incurring any expenses with respect to the Project
which are otherwise includable in Operating Expenses) resulting from any tort
and the costs of Landlord in defending itself in any legal action filed against
Landlord alleging any such liability including, without limitation, all related
legal fees and disbursements under any general commercial liability insurance
policy;

(35) costs of Landlord’s charitable or political contributions, except as
otherwise permitted pursuant to clause (xvi) of Section 4.01(a);

(36) costs relating to withdrawal liability or unfunded pension liability under
the Multi-Employer Pension Plan Act or similar laws;

(37) interest, late fees, costs, fines, penalties, legal fees, or costs of
litigation incurred due to the late payment of taxes, utility bills or other
costs (including ground rents) incurred by Landlord’s failure to make such
payments when due, except to the extent cause by the failure of Tenant to make a
payment due hereunder in a timely fashion;

(38) any cost or expense, other than costs relating to the common areas of the
Building, separately incurred in connection with the operation or maintenance of

 

17



--------------------------------------------------------------------------------

the parking garage in the Building or connected thereto, or compensation paid to
parking clerks, attendants or similar persons (it being understood that, as
reasonably determined by Landlord, (x) the costs of operating and maintaining
the common areas adjoining such parking garage may be included in Operating
Expenses and (y) costs incurred by Landlord for insurance and other costs which
are incurred in connection with the parking garage together with the other
portions of the Building (and not separately for such parking garage), shall not
be excluded from Operating Expenses pursuant to this clause (38);

(39) expenses of relocating or moving any tenant(s) of the Building; and

(40) any costs, other than costs relating to the common areas of the Building,
separately incurred in connection with any space in the Building devoted to
retail operations (it being understood that, as reasonably determined by
Landlord, (i) the costs of operating and maintaining the common areas adjoining
such retail areas may be included in Operating Expenses and (ii) costs incurred
by Landlord for insurance and other costs which are incurred in connection with
the retail areas together with the other portions of the Building (and not
separately for such retail areas), shall not be excluded from Operating Expenses
pursuant to this clause (40));

Section 4.02 Adjustments to Operating Expenses. If during any Lease Year
(including, without limitation, calendar years 2015 and 2016), (a) any space on
or above the 3rd floor of the Building shall be vacant or unoccupied, and/or
(b) the tenant or occupant of any space on or above the 3rd floor level of the
Building undertook to perform work or services therein in lieu of having
Landlord (or Landlord’s Affiliates) perform the same and the cost thereof would
have been included in Operating Expenses, then, in any such event(s), the
Operating Expenses for such period shall be increased by an amount equal to the
additional Operating Expenses that would reasonably have been incurred if such
space had been occupied or if Landlord (or Landlord’s Affiliates) had performed
such work or services, as the case may be.

Section 4.03 Operating Payment. For each Lease Year or portion thereof
commencing on or after July 1, 2016, Tenant shall pay to Landlord in accordance
with Sections 4.04, 4.05 and 4.07 below (“Tenant’s Operating Payment”), Tenant’s
Operating Share of the amount, if any, by which Operating Expenses for such
Lease Year exceed the Base Operating Amount.

Section 4.04 Estimates of Operating Payments. For each Lease Year or portion
thereof commencing on or after January 1, 2016, Landlord may furnish to Tenant a
written statement setting forth Landlord’s estimate of Tenant’s Operating
Payment (an “Operating Estimate”) for such Lease Year. Tenant shall pay to
Landlord on each Payment Date during each Lease Year from and after January 1,
2016, an amount equal to 1/12th of the Operating Estimate for such Lease Year.
If Landlord has not furnished an Operating Estimate prior to the commencement of
any such Lease Year, then (a) assuming an Operating Estimate had been furnished
with respect to a previous Lease Year, until the first Payment Date following
the month in which a current Operating Estimate is furnished to Tenant, Tenant
shall pay to Landlord on each Payment Date an amount equal to the monthly sum
payable by Tenant to Landlord under this Section 4.04 in

 

18



--------------------------------------------------------------------------------

respect of the last month of the preceding Lease Year; and (b) regardless of
whether an Operating Statement had been previously furnished, promptly after an
Operating Estimate is furnished to Tenant or together therewith, Landlord shall
give notice to Tenant stating whether the aggregate amount of the installments
of Tenant’s Operating Payment previously made for such Lease Year (if any) is
more or less than the aggregate amount of the installments of Tenant’s Operating
Payment to be made for such Lease Year in accordance with such Operating
Estimate; and (i) if there shall be a deficiency, Tenant shall pay the amount
thereof within 30 days after delivery of such Operating Estimate, or (ii) if
there shall have been an overpayment, Landlord shall either refund to Tenant the
amount thereof within 30 days after the delivery of such Operating Estimate or
credit Tenant against the next monthly installment of Rent with the amount of
such excess; and (iii) on the first Payment Date following the month in which
such Operating Estimate is furnished to Tenant, and monthly thereafter
throughout the remainder of such Lease Year, Tenant shall pay to Landlord an
amount equal to 1/12th of Tenant’s Operating Payment shown on such Operating
Estimate. Landlord may at any time or from time to time furnish to Tenant a
revised Operating Estimate and, in such case, Tenant’s Operating Payment for
such Lease Year shall be adjusted and paid or refunded, as applicable,
substantially in the same manner as provided in the preceding sentence. The
rights and obligations of Landlord and Tenant with respect to any Additional
Rent owed or to be refunded under this Section 4.04 shall survive the expiration
or earlier termination of this Lease.

Section 4.05 Landlord’s Annual Operating Statement. (a) Within 180 days after
the end of each Lease Year following Lease Year 2015, Landlord shall endeavor to
furnish to Tenant Landlord’s statement in respect of Operating Expenses for such
Lease Year (an “Operating Statement”). Within 180 days after the end of Lease
Year 2016, Landlord shall endeavor to furnish to Tenant Landlord’s statement in
respect of Operating Expenses for Lease Years 2015 and 2016 (the “Base Lease
Year Statement”). If any Operating Statement shall show that the sums paid by
Tenant under Section 4.04 exceeded Tenant’s Operating Payment owed for such
Lease Year, Landlord shall either refund to Tenant the amount of such excess
within 30 days after the delivery of such Operating Statement or credit Tenant
against the next monthly installment of Rent with the amount of such excess. If
any Operating Statement shall show that the sums so paid by Tenant were less
than Tenant’s Operating Payment owed for such Lease Year, Tenant shall pay the
amount of such deficiency within 30 days after the delivery of such Operating
Statement. The rights and obligations of Landlord and Tenant with respect to any
Additional Rent owed or to be refunded under this Section 4.05(a) shall survive
the expiration or earlier termination of this Lease.

(b) Landlord’s failure to render an Operating Statement with respect to any
Lease Year shall not prejudice Landlord’s right to thereafter render an
Operating Statement with respect thereto or with respect to any subsequent Lease
Year; provided, that if Landlord shall fail to render an Operating Statement to
Tenant with respect to any Lease Year within 2 years after the end of such Lease
Year, then (i) Landlord shall be deemed to have waived any further right to
collect an underpayment by Tenant of Operating Expenses for such Lease Year (but
in no event shall the foregoing relieve Landlord of its obligation to deliver an
Operating Statement to Tenant or pay any excess owed to Tenant in accordance
with this Section 4.05).

 

19



--------------------------------------------------------------------------------

(c) (i) Tenant, upon notice given to Landlord within 180 days after Tenant’s
receipt of the Base Lease Year Statement or an Operating Statement, as
applicable, may elect to have Tenant’s designated (in such notice) auditor (who
may be (x) an employee of Tenant or (y) an independent certified public
accounting firm comprised of at least fifteen (15) members who shall be
certified public accountants (“Tenant’s CPA”); provided, that Tenant’s CPA shall
not be compensated in whole or in part on a contingency basis, and provided
further, that Tenant’s CPA (or any of the members of such firm) shall not be,
and shall not at any time during the Term have been, an Affiliate of, or an
officer, director, principal, or employee of, the Property Manager or of
Landlord) examine such of Landlord’s books and records (collectively, the
“Records”) as are directly relevant to the Operating Expenses reflected in such
Base Lease Year Statement or Operating Statement for a period not to exceed 60
days following the date on which the Records are first made available as
provided in this Section 4.05(c)(i). As a condition to Tenant’s right to have
the Records examined, Tenant shall pay all sums required to be paid in
accordance with the Base Lease Year Statement or Operating Statement in
question. If Tenant shall not give such notice within such 180 day period
following Tenant’s receipt of the Base Lease Year Statement or Operating
Statement, then the Base Lease Year Statement or Operating Statement shall be
conclusive and binding upon Tenant. Notwithstanding the foregoing, Tenant may
delay its giving of the audit notices and examination of the Records with
respect to the Base Operating Amount and Base PILOT Amount and, at Tenant’s
election, with respect to the first Lease Year, until after Tenant has received
the Base Lease Year Statement and the Operating Statement for calendar year
2017. Tenant and Tenant’s employees, Tenant’s CPA and Tenant’s agents shall
treat all Records as confidential, and, upon request by Landlord, shall confirm
such confidentiality obligation in writing.

(ii) Tenant, within 60 days after the date on which the Records are first made
available as provided above in Section 4.05(c)(i), may send a notice (“Tenant’s
Statement”) to Landlord that Tenant disagrees with the applicable Operating
Statement, specifying in reasonable detail the basis for Tenant’s disagreement
and the amount of the Tenant’s Operating Payment Tenant claims is due. If Tenant
fails to deliver a Tenant’s Statement within such 60 day period, then such
Operating Statement shall be conclusive and binding on Tenant. If Tenant
delivers a Tenant Statement within such 60 day period, then Landlord and Tenant
shall attempt to resolve such disagreement. If they are unable to do so, then
provided that the amount of the Tenant’s Operating Payment Tenant claims is due
is substantially different from the amount of the Tenant’s Operating Payment
Landlord claims is due, Tenant may notify Landlord, within 90 days after the
date on which the Records are made available to Tenant in connection with the
disagreement in question, that Tenant desires to have such disagreement
determined by an Arbiter, and promptly thereafter Landlord shall designate,
subject to Tenant’s reasonable approval, a certified public accountant (the
“Arbiter”) whose determination made in accordance with this Section 4.05(c)(ii)
shall be binding upon the parties; it being understood that if the amount of the
Tenant’s Operating Payment Tenant claims is due is not substantially different
from the amount of the Tenant’s Operating Payment Landlord claims is due, then
Tenant shall have no right to protest such amount and shall pay the amount that
Landlord claims is due to the extent not theretofore paid. If Tenant timely
delivers a Tenant’s Statement, the disagreement referenced therein is not
resolved by the parties and Tenant fails to notify Landlord of Tenant’s desire
to have such disagreement determined

 

20



--------------------------------------------------------------------------------

by an Arbiter within the 90 day period set forth in the preceding sentence, then
the Operating Statement to which such disagreement relates shall be conclusive
and binding on Tenant. If the determination of the Arbiter shall substantially
confirm the determination of Landlord, then Tenant shall pay the cost of the
Arbiter. If the Arbiter shall substantially confirm the determination of Tenant,
then Landlord shall pay the cost of the Arbiter. In all other events, the cost
of the Arbiter shall be borne equally by Landlord and Tenant. The Arbiter shall
(i) be a certified public accountant and a member of an independent certified
public accounting firm comprised of at least 15 members who shall be certified
public accountants, and (ii) have at least 10 years experience in preparing
and/or auditing the financial statements of owners and/or operators of first
class office buildings in Manhattan which are similar to the Building. If
Landlord and Tenant shall be unable to agree upon the designation of the Arbiter
within 15 days after notice from Landlord to Tenant requesting agreement as to
the designation of the Arbiter, then either party shall have the right to
request that the American Arbitration Association (or any organization which is
the successor thereto) (the “AAA”) designate as the Arbiter a certified public
accountant having the qualifications described above in this Section
4.05(c)(ii), and the cost of such certified public accountant shall be borne as
provided above in the case of the Arbiter designated by Landlord and Tenant. Any
determination made by an Arbiter in accordance with this Section 4.05(c)(ii)
shall be conclusive and binding upon the parties. Notwithstanding anything to
the contrary set forth herein, the determination of the Arbiter shall not exceed
the amount determined to be due in the first instance by the Operating
Statement, nor shall such determination be less than the amount claimed to be
due by Tenant in Tenant’s Statement, and any determination which does not comply
with the foregoing shall be null and void and not binding on the parties. In
rendering such determination the Arbiter shall not add to, subtract from or
otherwise modify the provisions of this Lease, including the immediately
preceding sentence. Pending the resolution of any contest pursuant to this
Section 4.05(c)(ii), and as a condition to Tenant’s right to prosecute such
contest, Tenant shall pay all sums required to be paid in accordance with the
Operating Statement in question. If Tenant shall prevail in such contest, an
appropriate refund or credit against the next monthly installment of Rent shall
be made by Landlord to Tenant. The term “substantially” as used in this
Section 4.05(c)(ii), means a variance of 5% or more of the Tenant’s Operating
Payment in question.

(iii) If, as a result of Tenant’s review of Landlord’s books and records or an
arbitration described in Section 4.05(e)(ii), it is determined that Landlord
overstated total Operating Expenses for the Building for any Lease Year, then
Landlord shall reimburse Tenant the amount overpaid by Tenant, and if such
overpayment was in an amount exceeding 5% of the Operating Expense for such
Lease Year, then such reimbursement shall be made together with interest thereon
at the Default Rate from the date paid to the date reimbursed, and if it is
determined that Landlord overstated Operating Expenses for the Building such
Lease Year by more than 10%, then Landlord shall reimburse Tenant for the
actual. out-of-pocket costs paid to Tenant’s Auditor for conducting the audit in
question.

 

21



--------------------------------------------------------------------------------

Section 4.06 PILOT Payment. (a) If PILOT Charges for any PILOT Year (or portion
thereof), including the PILOT Year in which the Commencement Date occurs, shall
exceed the Base PILOT Amount, Tenant shall pay to Landlord a sum (“Tenant’s
PILOT Payment”) equal to Tenant’s PILOT Share of the amount by which PILOT
Charges payable for or allocable to such PILOT Year (the first and last of such
payments to be prorated in accordance with Section 4.07(b)) are greater than the
Base PILOT Amount.

(b) Landlord may furnish Tenant, prior to the commencement of each PILOT Year,
with a written statement (a “PILOT Statement”) setting forth Landlord’s
reasonable estimate of Tenant’s PILOT Payment for such PILOT Year. Tenant shall
pay to Landlord on each Payment Date during such PILOT Year, commencing no
sooner than July 1, 2016, an amount equal to 1/12th of Landlord’s estimate of
Tenant’s PILOT Payment for such PILOT Year. If Landlord has not furnished Tenant
with a PILOT Statement for a particular PILOT Year or if Landlord shall furnish
any such estimate for a PILOT Year subsequent to the commencement thereof, then
(i) until the first Payment Date following the date on which a PILOT Statement
is furnished for such PILOT Year to Tenant, Tenant shall pay to Landlord on each
Payment Date an amount equal to the monthly installment payable by Tenant to
Landlord under this Section 4.06 in respect of the last month of the preceding
PILOT Year, and (ii) promptly after any PILOT Statement is furnished to Tenant
or together therewith, Landlord shall give notice to Tenant stating whether the
aggregate amount of the installments of Tenant’s PILOT Payment previously made
for such PILOT Year (if any) is more or less than the aggregate amount of the
installments of Tenant’s PILOT Payment to be made for such PILOT Year in
accordance with such PILOT Statement, and (x) if there shall be a deficiency,
Tenant shall pay the amount thereof within 30 days after demand therefor, or
(y) if there shall have been an overpayment, Landlord shall either refund to
Tenant the amount thereof within 30 days after the delivery of such notice, or
credit Tenant against the next monthly installment of Rent with the amount of
the overpayment, and (z) on the first Payment Date following the date on which
such PILOT Statement is furnished to Tenant, and on each Payment Date thereafter
during the remainder of such PILOT Year, Tenant shall pay to Landlord an amount
equal to 1/12th of Tenant’s PILOT Payment shown on such PILOT Statement.
Landlord may at any time or from time to time furnish to Tenant a revised PILOT
Statement and, in such case, Tenant’s PILOT Payment for such PILOT Year shall be
adjusted and paid or refunded (or credited), as the case may be, substantially
in the same manner as provided in the preceding sentence. Within a reasonable
period following the date on which Landlord becomes aware of the actual required
Tenant’s PILOT Payment for a PILOT Year, Landlord shall give notice to Tenant
(“Landlord’s PILOT Reconciliation Notice”) stating whether the aggregate amount
of the installments of the estimated Tenant’s PILOT Payment previously made for
such PILOT Year is more or less than the actual Tenant’s PILOT Payment required
to be made for such PILOT Year, and (I) if there shall be a deficiency, Tenant,
shall pay the amount thereof within 30 days after demand therefor, or (II) if
there shall have been an overpayment, Landlord shall either refund to Tenant the
amount thereof, within 30 days after the delivery of such Landlord’s PILOT
Reconciliation Notice, or credit Tenant against the next monthly installment of
Rent with the amount of the overpayment. The rights and obligations of Landlord
and Tenant with respect to any Additional Rent owed or to be refunded under this
Section 4.06(b) shall survive the expiration or earlier termination of this
Lease. At Tenant’s request, Landlord shall provide copies of the PILOT invoices
rendered to Landlord by the Ground Lessor for PILOT Charges for any PILOT Year.

 

22



--------------------------------------------------------------------------------

(c) Landlord’s failure to render a PILOT Statement or a Landlord’s PILOT
Reconciliation Notice with respect to any PILOT Year at the times contemplated
herein shall not prejudice Landlord’s right to thereafter render a PILOT
Statement or a Landlord’s PILOT Reconciliation Notice with respect thereto or
with respect to any subsequent PILOT Year; provided, that if Landlord shall fail
to render a Landlord’s PILOT Reconciliation Notice to Tenant with respect to any
PILOT Year within 2 years after the later of (i) end of such PILOT Year and
(ii) the date on which PILOT Charges for such PILOT Year is finally determined,
then Landlord shall be deemed to have waived any further right to collect an
underpayment by Tenant of PILOT Charges for such PILOT Year (but in no event
shall the foregoing relieve Landlord of its obligation to deliver a Landlord’s
PILOT Reconciliation Notice to Tenant or pay any excess owed to Tenant in
accordance with this Section 4.06). Each Landlord’s PILOT Reconciliation Notice
shall be conclusive and binding upon Tenant unless within 180 days after receipt
thereof Tenant shall notify Landlord that it disputes the correctness of such
Landlord’s PILOT Reconciliation Notice, specifying those respects in which it is
claimed to be incorrect (it being agreed, however, that Tenant’s right to
dispute such Landlord’s PILOT Reconciliation Notice shall be limited to the
arithmetic accuracy thereof, and that, without limitation, Tenant shall have no
right to dispute or contest the assessed value of the Building), and except as
so specified, every Landlord’s PILOT Reconciliation Notice shall be conclusive
and binding upon Tenant.

(d) Notwithstanding anything contained herein to the contrary, if the PILOT
Charges comprising the Base PILOT Amount are reduced as a result of an
appropriate proceeding or otherwise, such PILOT Charges as so reduced shall for
all purposes be deemed to be the Base PILOT Amount and Landlord shall notify
Tenant of the amount by which the Tenant’s PILOT Payments previously made were
less than the Tenant’s PILOT Payments required to be made under this Section
4.06, and Tenant shall pay the deficiency within 30 days after demand therefor.

(e) If Landlord shall receive a refund of PILOT Charges for any PILOT Year,
Landlord shall promptly notify Tenant thereof and shall either pay to Tenant, or
credit against subsequent Rent payable under this Lease, Tenant’s PILOT Share of
the net refund (after deducting from such total refund the costs and expenses of
obtaining the same, including, without limitation, appraisal, accounting and
attorneys fees and disbursements, to the extent that such costs and expenses
were not theretofore collected from Tenant for such PILOT Year); provided, such
payment or credit to Tenant shall in no event exceed the PILOT Payment paid by
Tenant for such PILOT Year.

(f) If the PILOT Charges for any PILOT Year shall be reduced by reason of a
tenant in the Building (other than Tenant) being a not for profit or other tax
exempt entity, then there shall be included in PILOT Charges for such PILOT Year
the amount of PILOT Charges that would have been payable by Landlord if such
tenant were not so exempt, and such PILOT Charges shall be deemed to have been
paid by Landlord on the dates on which such PILOT Charges otherwise would have
been payable if such tenant were not so exempt (it being the intent of this
provision that the benefit of such reduction in PILOT Charges shall inure solely
to such tax exempt tenant and not to other tenants of the Building, and that
Tenant’s PILOT Payments shall continue to be payable as if such reduction were
not in effect).

 

23



--------------------------------------------------------------------------------

Section 4.07 Prorations of Tenant’s Operating Payments and Tenant’s PILOT
Payments. (a) If the Rent Commencement Date or the Expiration Date shall occur
on a date other than January 1 or December 31, any Additional Rent owed under
Section 4.03 for the first Lease Year or the last Lease Year, respectively,
shall be apportioned in that percentage which the number of days in the period
from the Rent Commencement Date to December 31 (with respect to the first Lease
Year) or from January 1 to the Expiration Date (with respect to the last Lease
Year), both inclusive, shall bear to the total number of days in such Lease Year
(assuming a year of twelve 30-day months).

(b) If the Rent Commencement Date or the Expiration Date shall occur on a date
other than July 1 or June 30, any Additional Rent owed under Section 4.06 for
the first PILOT Year or the last PILOT Year, respectively, shall be apportioned
in that percentage which the number of days in the period from the Rent
Commencement Date to June 30 (with respect to the first PILOT Year) or from
July 1 to the Expiration Date (with respect to the last PILOT Year), both
inclusive, shall bear to the total number of days in such PILOT Year (assuming a
year of twelve 30-day months).

(c) In the event of the expiration or termination of this Lease, any such
Additional Rent owed or to be refunded under this Article 4 shall be paid within
30 days after submission of an Operating Statement or PILOT Statement, as the
case may be, and the rights and obligations of Landlord and Tenant under the
provisions of this Article 4 with respect to any Additional Rent (including
Tenant’s rights under Section 4.05(c) and Section 4.06(c) shall survive the
expiration or termination of this Lease).

Section 4.08 General. Landlord and Tenant confirm that the computations under
this Article 4 are intended to constitute a formula for agreed rental escalation
and may or may not constitute an actual reimbursement to Landlord for PILOT
Charges and other costs and expenses incurred by Landlord with respect to the
Real Property. If the Building shall be condominiumized, then Tenant’s Operating
Payments and PILOT Payments shall, if necessary, be equitably adjusted such that
Tenant shall thereafter continue to pay the same share of the PILOT Charges and
Operating Expenses of the Building as Tenant would pay in the absence of such
condominimization, but in no event in excess of amounts Tenant would have paid
absent such condominimization.

ARTICLE 5

ELECTRICITY

Section 5.01 Tenant’s Electricity Costs. (a) Subject to Section 5.02(a),
Landlord or Landlord’s designee shall provide electricity for the Premises on a
submetered basis from Landlord or Landlord’s designee on the terms and
conditions set forth in this Article 5. Tenant shall pay to Landlord monthly in
accordance with Section 5.01(b), 106% of Tenant’s Electricity Costs for
electricity used in the Premises.

(b) Landlord shall deliver to Tenant a monthly bill (“Tenant’s Electricity
Bill”) for 106% of Tenant’s Electricity Costs for the period commencing with the
day following the last day covered in any previous bill (“Electricity Billing
Period”) delivered by Landlord

 

24



--------------------------------------------------------------------------------

under this Section 5.01(b), and Tenant shall pay as Additional Rent the amount
set forth in such bill (“Tenant’s Electricity Payment”) within 30 days after
such bill is delivered to Tenant. At Tenant’s request, Landlord shall provide to
Tenant a summary of the meter readings for each of Tenant’s Submeters and a copy
of Landlord’s bill for the entire Building (other than portions of the Building
receiving direct electric service) from the applicable utility company for the
purpose of permitting Tenant to confirm Landlord’s charges for electricity.

(c) Landlord’s failure to render Tenant’s Electricity Bill with respect to any
Electricity Billing Period shall not prejudice Landlord’s right to thereafter
render Tenant’s Electricity Bill with respect to such Electricity Billing Period
or with respect to any subsequent Electricity Billing Period.

(d) Each Tenant’s Electricity Bill shall be conclusive and binding upon Tenant
unless within 180 days after receipt thereof Tenant shall notify Landlord that
it disputes the correctness of Tenant’s Electricity Bill, specifying those
respects in which it is claimed to be incorrect and, except as so specified, the
Tenant’s Electricity Bill shall be conclusive and binding upon Tenant. During
such 180 day period, Landlord shall provide Tenant with such information
relating to the calculation of Tenant’s Electricity Payment as Tenant may
reasonably request. Any dispute as to which Tenant has timely notified Landlord
pursuant to the above provisions of this Section 5.01(d) that is not resolved
within 90 days after the giving of such Tenant’s Electricity Bill may be
submitted for resolution by either Tenant or Landlord by arbitration in
accordance with the provisions of Section 4.05(e)(ii), modified as appropriate.
If it is determined that Tenant has overpaid or underpaid, then Landlord or
Tenant, respectively, shall refund to the other the amount so determined to be
due or owed within 30 days after such determination, which obligation shall
survive the expiration or termination of this Lease. In lieu of a refund,
Landlord may credit Tenant with any amount due it against the next monthly
installment of Rent.

(e) Landlord shall have the right, in its sole and absolute discretion, to
select any entity or entities which it desires to have as the electrical service
provider to the Building (including the Premises), so long as such providers
provide service suitable for a first class office building in downtown Manhattan
and do not charge in substantial excess of then current market rates, and Tenant
shall not have the right to select the same or participate in the selection of
the same, except and to the extent that any Legal Requirements mandate that
Tenant shall have any such right(s).

Section 5.02 Maintenance of Submeters. (a) Landlord shall, at Tenant’s sole cost
and expense, maintain, repair and replace, as necessary, Tenant’s Submeters.

(b) If at any time during the Term any of Tenant’s Submeters are not in working
order, then until the repair of such submeters Tenant shall pay for electrical
consumption for such portion of the Premises at a rate based on the average
Tenant’s Electricity Costs incurred for the remainder of the Premises, or if not
available, based on Tenant’s prior usage and demand, in each case as reasonably
estimated by Landlord, payable in equal monthly installments on the first day of
each month, and Landlord shall promptly repair such submeters.

(c) If submetering of electricity in the Building is hereafter prohibited by any
Legal Requirements hereinafter enacted, by any order or ruling of the Public
Service

 

25



--------------------------------------------------------------------------------

Commission of the State of New York, or by any judicial decision of any
appropriate court, at the request of Landlord, Tenant shall apply within 20 days
to the appropriate public utility company servicing the Building for direct
electric service and shall bear all costs and expenses necessary to comply with
all rules and regulations of such public utility company pertinent thereto. Upon
the commencement of such direct service, Landlord and/or the meter company
designated by Landlord shall be relieved of any further obligation to furnish
electricity to Tenant pursuant to this Lease. Landlord shall permit the existing
wires, conduits and electrical equipment used to provide electricity to the
Premises to be used for Tenant’s electric service, such that Tenant shall be
provided with at least the same service as it had immediately prior to such
change. Any additional riser or risers, feeders or service to supply Tenant’s
electrical requirements will be installed by Landlord, at the sole cost and
expense of Tenant, if in Landlord’s reasonable judgment the same are reasonably
feasible to install, necessary to Tenant’s permitted use and operation of the
Premises and the installation or use thereof will not cause damage or injury to
the Building or the Premises, cause or create a dangerous or hazardous condition
or interfere with or disturb other tenants or occupants.

Section 5.03 Additional Taxes. If any tax is imposed by any Governmental
Authority upon Landlord’s receipt of moneys from the furnishing of electricity
to Tenant hereunder, Tenant shall pay such taxes to Landlord within 30 days
after Landlord’s demand therefor (provided, that Tenant shall not be obligated
under the foregoing to pay any income taxes payable by Landlord to the extent
that such income taxes arise from Landlord having profited on the furnishing of
electricity to Tenant).

Section 5.04 Usage. (a) Tenant’s use of electricity in the Premises shall not at
any time exceed the capacity of the electrical conductors and equipment in or
otherwise serving the Premises, which Landlord represents is not less than the
Available Electric Capacity, nor shall Tenant connect to the Building’s
electricity distribution system electrical equipment capable of drawing more
than the Available Electric Capacity. Without limiting the foregoing
restrictions on Tenant’s use of electricity, the Premises are served by vertical
risers and electrical conductors which are and will continue to be capable of
supplying to Tenant the Available Electric Capacity. “Available Electric
Capacity” means with respect to the Premises, 6 watts of demand load per useable
square foot (exclusive of electric power used for Building HVAC to be supplied
to the Premises pursuant to Section 17.01(a) of this Lease).

(b) Except as provided herein, Tenant shall not make or perform, or permit the
making or performing of, any Alterations to wiring installations or other
electrical facilities in or serving the Premises or add any substantial
electrical equipment (other than ordinary and usual office equipment) in the
Premises without complying with all of the applicable provisions of this Lease
governing Alterations, including the requirement that Tenant obtain Landlord’s
prior written approval of the plans and specifications for such work. Should
Landlord grant any such approval, all additional risers or other equipment
required therefor (including additions to or the rewiring of Tenant’s Submeters)
shall be installed by Tenant at Tenant’s sole cost and in accordance with all of
the terms, covenants and conditions of this Lease, including the provisions of
Article 14.

 

26



--------------------------------------------------------------------------------

Section 5.05 Failure or Defect in Supply. Landlord shall not be liable in any
way to Tenant for any failure or defect in the supply or character of
electricity furnished to Tenant by reason of any requirement, act or omission of
the public utility or other provider furnishing the Premises with electricity or
for any other reason, other than to the extent resulting from the gross
negligence or willful misconduct of Landlord, its agents or its employees.

Section 5.06 Replacement of Lamps and Bulbs. Tenant, at Tenant’s expense or, at
Tenant’s option, Landlord, at Tenant’s expense, shall furnish and install all
replacement lighting tubes, lamps, bulbs and ballasts which Tenant shall require
in the Premises. Notwithstanding anything to the contrary contained herein, any
work or services to be performed or supplied under this Section 5.06 with
respect to the replacement of ballasts or wiring may only be performed and
supplied by a licensed electrician approved by Landlord (which approval shall
not be unreasonably withheld or delayed) or by the lighting contractor
designated by Landlord for the Building.

ARTICLE 6

USE OF PREMISES

Section 6.01 Permitted Uses. The Premises shall be used and occupied by Tenant
(and its permitted subtenants) solely as general, executive and administrative
offices (and, incidental thereto, such ancillary uses in connection therewith as
shall be reasonably required by Tenant in the operation of its business, such as
a pantry, and for no other use or purpose whatsoever); provided, that in no
event shall the Premises be used for any of the Prohibited Uses or any other use
prohibited under this Lease.

Section 6.02 Prohibited Uses. (a) Tenant shall not use or occupy the Premises or
any part thereof, or permit or suffer the Premises or any part thereof to be
used or occupied for any of the following (collectively, the “Prohibited Uses”):
(i) a retail banking, trust company, or safe deposit business (for purposes of
this Lease, the term “retail” shall refer to a business whose primary patronage
are customers visiting the Premises in person), (ii) a retail savings bank, a
retail savings and loan association, or a retail loan company, (iii) the retail
sale of travelers’ checks and/or foreign exchange, (iv) a retail securities
brokerage office or for securities brokerage purposes, (v) a restaurant, bar or
for the sale of food or beverages, (vi) photographic reproductions and/or offset
printing (except that Tenant may use part of the Premises for photographic
reproduction, solely in connection with its own business), (vii) an employment
or travel agency, (viii) a school or classroom; provided, that Tenant (and any
subtenants and licensees) shall be permitted to conduct training ancillary and
incidental to the Primary Office Use, (ix) medical or psychiatric offices,
(x) conduct of an auction, (xi) gambling activities, (xii) conduct of obscene,
pornographic or similar disreputable activities, (xiii) offices of any stock
exchange or for any purpose by any stock exchange, offices of any agency,
department or bureau of the United States Government, any state or municipality
within the United States or any foreign government, or any political subdivision
of any of them, (xiv) offices of any charitable, religious, union or other
not-for-profit organization, (xv) offices of any tax exempt entity within the
meaning of Section 168(h)(2) of the Internal Revenue Code of 1986, as amended,
or any successor or substitute statute, or rule or regulation applicable
thereto, (xvi) a

 

27



--------------------------------------------------------------------------------

barber shop, beauty salon or manicure shop, (xvii) offices of a public utility
company, (xviii) as reservation center(s) for airlines or travel agencies,
(xix) for clerical support services or offices of public stenographers or public
typists, (xx) for any purpose by the Federal Reserve Bank of New York or for a
trading floor or headquarter facilities for the New York Stock Exchange, or
(xxi) for any purpose that would require a change in the certificate of
occupancy for the Building.

(b) The Premises shall not be used for any unlawful business or purpose or in an
unlawful manner or for any dangerous or noxious trade or business, or for any
purpose which would lower the first-class character of the Building, create
unreasonable or excessive elevator or floor loads, impair or interfere with any
of the Building operations or the proper and economic heating, ventilation,
air-conditioning, cleaning, repair, maintenance, operation or other servicing of
the Building and/or its systems, facilities and equipment, constitute a public
or private nuisance, unreasonably interfere with, annoy or disturb any other
tenant or Landlord, or impair the appearance of the Building, or for any purpose
or in any way in violation of the certificates of occupancy for the Building in
effect from time to time during the Term or of any Legal Requirements, or of any
Superior Instrument, or which may make void or voidable any insurance then in
force on the Building. Tenant shall take, immediately upon the discovery of any
such prohibited use, all necessary steps, legal and equitable, to compel the
discontinuance of such use (including exercising all of its rights and remedies
against any subtenants that may be responsible for such use).

(c) Tenant shall not suffer or permit the Premises or any portion thereof to be
used by the public without restriction or in such manner as might reasonably
tend to impair title to the Building or any portion thereof, or in such manner
as might reasonably make possible a claim or claims of adverse usage or adverse
possession by the public, as such, or of implied dedication of the Building or
any portion thereof.

(d) If any licenses, permits and/or authorizations of any Governmental
Authorities shall be required for the proper and lawful conduct in the Premises
or any part thereof of the business of Tenant (or any Person claiming by,
through or under Tenant), then Tenant, at its expense, shall duly procure and
thereafter maintain such licenses, permits and authorizations and submit the
same to Landlord for inspection. Tenant shall at all times comply with the terms
and conditions of each such license, permit and authorization. Landlord, at
Tenant’s expense, shall reasonably cooperate with any reasonable requests of
Tenant in connection with obtaining any such licenses, permits and
authorizations. Landlord shall at all times maintain a certificate of occupancy
permitting office use in the Premises.

(e) Tenant shall not at any time use or occupy the Premises or the Building, or
suffer or permit anyone to use or occupy, the Premises, or do anything in the
Premises, Land or the Building, or permit anything to be done in the Premises,
in any manner (i) which violates the restrictions as to use and occupancy set
forth in this Article 6, (ii) which causes or will cause injury to the Building
or any equipment, facilities or systems therein, (iii) which constitutes a
violation of any Legal Requirements or Insurance Requirements, or (iv) which
violates any of Tenant’s other obligations under this Lease.

 

28



--------------------------------------------------------------------------------

Section 6.03 Special Permits. Notwithstanding anything to the contrary in this
Article 6 or elsewhere in this Lease, neither the Premises, nor any part
thereof, shall be used, without the prior consent of Landlord and the Ground
Lessor, for any purpose which would require a “special permit” as such term is
defined in the Zoning Resolution.

ARTICLE 7

INTENTIONALLY OMITTED

ARTICLE 8

SUBORDINATION AND CONSENT OF SUPERIOR PARTIES

Section 8.01 Subordination.

(a) This Lease is subject and subordinate to each mortgage (a “Superior
Mortgage”) and each underlying lease (a “Superior Lease”), including, without
limitation, the Ground Lease, which may now or hereafter affect all or any
portion of the Project or any interest therein. The lessor under a Superior
Lease is called a “Superior Lessor” and the mortgagee under a Superior Mortgage
is called a “Superior Mortgagee”. Tenant shall execute, acknowledge and deliver
any instrument reasonably requested by Landlord, a Superior Lessor or Superior
Mortgagee to evidence such subordination, but no such instrument shall be
necessary to make such subordination effective. Tenant shall execute any
amendment of this Lease requested by a Superior Mortgagee or a Superior Lessor;
provided, that such amendment shall not result in (x) an increase in Tenant’s
monetary obligations under this Lease or (y) except to a de minimis extent, an
increase in Tenant’s non-monetary obligations under this Lease or a reduction in
the benefits available to Tenant under this Lease. In the event of the
enforcement by a Superior Mortgagee of the remedies provided for by law or by
such Superior Mortgage, or in the event of the termination or expiration of a
Superior Lease, Tenant, upon the election of such Superior Mortgagee, Superior
Lessor or any person succeeding to the interest of such mortgagee or lessor
(each, a “Successor Landlord”), shall attorn to, or enter into a direct lease on
identical terms with such Successor Landlord for the balance of the unexpired
term of this Lease; provided, that any Successor Landlord shall not be
(i) liable for any act, omission or default of any prior landlord (including,
without limitation, Landlord); (ii) liable for the return of any monies paid to
or on deposit with any prior landlord (including, without limitation, Landlord),
except to the extent such monies or deposits are delivered to such Successor
Landlord; (iii) subject to any offset, claims or defense that Tenant might have
against any prior landlord (including, without limitation, Landlord); (iv) bound
by any Rent which Tenant might have paid for more than the current month to any
prior landlord (including, without limitation, Landlord) unless actually
received by such Successor Landlord; (v) bound by any covenant to perform or
complete any construction in connection with the Project or the Premises or to
pay any sums to Tenant in connection therewith; or (vi) bound by any waiver or
forbearance under, or any amendment, modification, abridgement, cancellation or
surrender of, this Lease made without the consent of such Successor Landlord.
Upon request by such Successor Landlord, Tenant shall execute and deliver an
instrument or instruments, reasonably requested by such Successor Landlord,
confirming the attornment provided for herein, but no such instrument shall be
necessary to make such attornment effective.

 

29



--------------------------------------------------------------------------------

(b) Tenant shall not, without the prior written consent of each Superior Lessor
and each Superior Mortgagee, pay Rent for more than one month in advance of the
due date therefor.

(c) If the Ground Lease is terminated, upon the request of the Ground Lessor,
Tenant shall promptly deliver to Ground Lessor (i) “as built” drawings of any
construction, alteration, renovation and/or restoration work performed or caused
to be performed by Tenant in the Premises or any part thereof, to the extent in
Tenant’s possession or otherwise reasonable obtainable by Tenant, (ii) if any
construction, alteration, renovation and/or restoration work by Tenant with
respect to the Premises or any part thereof is then proposed or in progress,
Tenant’s drawings and specifications, if any, for such work, and (iii) if any
construction, alteration, renovation and/or restoration work by Landlord for
Tenant with respect to the Premises or any part thereof was performed or is then
proposed or in progress, the “as built” drawings, if any, or the drawings and
specifications, if any, as the case may be, for such work in Tenant’s
possession.

(d) This Lease and Tenant’s rights hereunder shall also be subject and
subordinate to (i) the Project Operating Agreement and the Port Authority
Easement Agreement as the same hereafter may be modified, amended, extended or
renewed from time to time, and the other matters to which the Ground Lease is or
shall be subordinate; and (ii) any rights, privileges or easements now or
hereafter granted to any utility companies or others pursuant to the Ground
Lease or in order to obtain or provide for utilities or services from utility
companies or others and/or access or means of ingress and egress to the Land
and/or the Building.

(e) Any interest to which this Lease is subject and subordinate is herein called
a “Superior Interest”; the instrument creating or evidencing a Superior Interest
is herein called a “Superior Instrument”; and the holder of a Superior Interest
is herein called a “Superior Party”. Tenant shall not omit to do anything that
Tenant is obligated to do under the terms of this Lease so as to cause Landlord
to be in default under any Superior Instrument. Landlord represents to Tenant
that, as of the date of this Lease, Landlord has not received any written notice
of default that remains outstanding beyond applicable notice and cure periods
from any Superior Party.

Section 8.02 Notice to Superior Mortgagees. If any act or omission of Landlord
would give Tenant the right, immediately or after lapse of a period of time, to
cancel or terminate this Lease, to an abatement of Rent, or to claim a partial
or total eviction, Tenant shall not exercise such right (a) until it has given
notice of such act or omission to Landlord and to each Superior Mortgagee whose
name and address shall previously have been furnished to Tenant, and (b) until a
reasonable period for remedying such act or omission shall have elapsed
following the giving of such notice and following the time when such Superior
Mortgagee shall have become entitled under such Superior Mortgage to remedy the
same (which reasonable period, if required by any Superior Mortgagee, shall in
no event be less than the period to which Landlord would be entitled under this
Lease or otherwise, after similar notice, to effect such remedy); provided, that
such Superior Mortgagee shall, following its receipt of such notice from Tenant,
with due diligence (i) give Tenant notice of intention to remedy such act or
omission and (ii) commence

 

30



--------------------------------------------------------------------------------

and continue to remedy such act or omission to the extent it is able to do so
without possession of the Building, and if unable to do so without possession,
seek possession, directly or through a receiver, and upon obtaining possession
of the Building, commence and continue to remedy such act or omission.

Section 8.03 Consent of Others. If, pursuant to the terms of this Lease Tenant
must obtain the consent or approval of Landlord, and the matter for which Tenant
is seeking such consent or approval requires Landlord to obtain the consent of
any Superior Party, then in the event Landlord is contemplating granting such
consent or approval or in the event Landlord is obligated under this Lease, in
light of the relevant facts and circumstances, to grant such consent or
approval, Landlord shall forward a copy of Tenant’s request for such consent or
approval, together with any relevant documents Landlord deems appropriate, to
such Superior Party, and shall use Landlord’s reasonable efforts to obtain the
consent or approval of such Superior Party, provided, that any actual,
out-of-pocket cost incurred by Landlord in obtaining or in attempting to obtain
such consent (including, without limitation, reasonable attorneys’ fees) shall
be paid for by Tenant. If such Superior Party refuses to grant such consent or
approval, and, as a result thereof Landlord withholds its consent to Tenant’s
request therefor, such withholding by Landlord shall not be deemed to be an
unreasonable refusal to grant such consent or approval.

ARTICLE 9

QUIET ENJOYMENT

Section 9.01 Covenant of Quiet Enjoyment. So long as this Lease is in full force
and effect, and there shall be no Event of Default hereunder, Tenant shall
peaceably and quietly have, hold and enjoy the Premises, subject nevertheless to
the terms and conditions of this Lease. This covenant shall be construed as a
covenant running with the Premises, but not, subject to Section 25.02, as a
personal covenant of Landlord, except to the extent of Landlord’s interest in
this Lease and the Premises and for only so long as such interest shall
continue, and thereafter this covenant shall be binding only upon subsequent
successors in interest of Landlord’s interest in this Lease and the Premises to
the extent of their respective interests, as and when they shall acquire the
same and only for so long as they shall retain such interest.

ARTICLE 10

ASSIGNMENT, SUBLETTING AND MORTGAGES

Section 10.01 Consent Required. (a) Subject to the further provisions of this
Article 10, neither this Lease nor the term and estate hereby granted, nor any
part hereof or thereof, shall be assigned, mortgaged, pledged, encumbered or
otherwise transferred voluntarily, involuntarily, by operation of law or
otherwise (nor shall any of Tenant’s duties hereunder be delegated, including
the duty to make payments hereunder to Landlord), and neither the Premises, nor
any part thereof, shall be subleased, licensed, used or occupied by any person
or entity other than Tenant or be encumbered in any manner by reason of any act
or omission on the part of Tenant, and no rents or other sums receivable by
Tenant under any sublease of all or any part of the Premises shall be assigned
or otherwise encumbered without the prior consent of Landlord. The

 

31



--------------------------------------------------------------------------------

dissolution or direct or indirect transfer of control of Tenant and/or its
direct or any remote parent (however accomplished, including, by way of example
only, the admission of new partners or members or withdrawal of existing
partners or members, or transfers of interests in distributions of profits or
losses of Tenant and/or its parent, transfer of stock, issuance of additional
stock, redemption of stock, stock voting agreement, or change in classes of
stock and including, without limitation, and by way of example only, the
transfer of a majority of the outstanding capital stock of a company, which
company owns 100% of a second tier company, which in turn owns 51% of the
outstanding capital stock of a corporate tenant under this Lease) shall be
deemed an assignment of this Lease regardless of whether the transfer is made by
one or more transactions, or whether one or more persons or entities hold the
controlling interest prior to the transfer or afterwards. An agreement under
which another person or entity becomes responsible for all or a portion of
Tenant’s obligations under this Lease shall be deemed an assignment of this
Lease. No assignment or other transfer of this Lease and the term and estate
hereby granted, and no subletting of all or any portion of the Premises shall
relieve Tenant of the obligation to obtain Landlord’s prior consent to any
further assignment, other transfer or subletting. Any assignment or sublet in
violation of this Article 10 shall be void and of no force or effect.
Notwithstanding the foregoing, so long as Tenant is a partnership, changes in
the partners of Tenant in the ordinary course of Tenant’s business by reason of
the death, withdrawal, termination, retirement, resignation, bankruptcy or
adjudication of incompetency of one or more partners or the admission of new
partners (any of the foregoing being referred to as a “Partnership Event”) shall
not be deemed an assignment of this Lease, and shall not require the consent of
Landlord, unless such Partnership Event (i) occurs as a result of or in
connection with any event described in clauses (i) or (ii) in Section 10.01(b)
(in which case the provisions of Section 10.01(b) shall be applicable), or
(ii) shall be effected in order to circumvent the prohibition upon the
assignment of Tenant’s interest in this Lease without Landlord’s consent as
provided in this Article 10. Notwithstanding anything to the contrary contained
herein, the transfer of the outstanding equity interests of Tenant by persons or
parties though the “over the counter market” or through any recognized
securities exchange or pursuant to an initial public offering (other than those
deemed “insiders” within the meaning of the Securities Exchange Act of 1934, as
amended) shall not be deemed an assignment of this Lease.

(a) Notwithstanding Section 10.01(a), without the consent of Landlord, and
without being subject to Sections 10.08, 10.09, 10.11(b) or 10.12, this Lease
may be assigned to (i) an entity (a “Successor Entity”) created by merger,
reorganization or recapitalization of or with Tenant or (ii) a purchaser of all
or substantially all of Tenant’s assets or any other change in control of
Tenant; provided, that in the case of both clause (i) and clause (ii), that
(A) Landlord shall have received a notice of such assignment within 5 days
following such event, (B) the assignee assumes by written instrument reasonably
satisfactory to Landlord all of Tenant’s obligations under this Lease (or Tenant
has delivered to Landlord evidence, satisfactory to Landlord, that such
assumption has occurred by operation of law), (C) such assignment is for an
independent valid business purpose not primarily designed to effectuate an
assignment of this Lease and not to avoid any obligations under this Lease, and
(D) the assignee shall have, immediately after giving effect to such assignment,
an aggregate net worth (computed in accordance with GAAP) at least equal to the
aggregate net worth (as so computed) of Tenant immediately prior to such
assignment and proof of such net worth shall be provided to Landlord within 5
days following the effective date of such event (the “Net Worth Test”).

 

32



--------------------------------------------------------------------------------

(b) Notwithstanding Section 10.01(a), Tenant shall have the right to permit the
use and occupancy of up to 10% of the Rentable Square Feet of the Premises
without the consent of Landlord (provided, that Tenant shall give Landlord
notice in accordance with Article 31), and provided further, that the use of any
Desk Space complies with the following provisions:

(i) the occupants of any Desk Space shall be attorneys engaged in the practice
of law, accountants, financial advisors or other users of a type and quality
consistent with the existing tenants and occupants of the Building from time to
time who have an ongoing business relationship with Tenant or an Affiliate of
Tenant (“Permitted Occupants”);

(ii) the occupants of any Desk Space enter into license agreements (the
“Permitted License Agreements”) for the use of desk space (“Desk Space”) on an
incidental basis;

(iii) any such use or occupancy of any Desk Space shall be without the
installation of any separate entrance;

(iv) the use of such Desk Space by the Permitted Occupants shall not create
beyond a de minimis extent an increase in traffic in the use of the common areas
of the Building over the amount of such traffic that would be generated if
Tenant itself occupied such Desk Space;

(v) no Permitted License Agreement shall be for a term ending later than one day
prior to the Expiration Date;

(vi) a Permitted Occupant may not assign its rights under its Permitted License
Agreement or further sublet or license the space that is the subject of the
Permitted License Agreement;

(vii) each Permitted License Agreement shall be subject and subordinate to all
of the terms, covenants, conditions and provisions of this Lease;

(viii) neither the Permitted License Agreement nor the Permitted Occupant’s use
and occupancy of a portion of the Premises thereunder shall be deemed to create
a tenancy or any other interest in the Premises except a revocable license
granted by Tenant which shall cease and expire automatically without notice upon
the expiration or earlier termination of this Lease;

(ix) all acts, omissions and operations of the Permitted Occupants shall be
deemed acts, omissions and operations of Tenant;

(x) no Permitted Occupants shall perform any Alterations to any Desk Space;

 

33



--------------------------------------------------------------------------------

(xi) Tenant shall deliver to Landlord a notice prior to any such occupancy
advising Landlord of the name of such Permitted Occupant, his relationship to
Tenant and the character and nature of the business to be conducted by the
Permitted Occupant in the Premises, the location of the area within the Premises
to be occupied and the expected duration of the same, and a copy of any executed
Permitted License Agreement with the Permitted Occupant with respect to the
Premises; and

(xii) Tenant shall, within 10 days after receipt of notice from Landlord, revoke
the Permitted License Agreement of any Permitted Occupant in the event that
Landlord notifies Tenant that, in Landlord’s reasonable discretion, such
Permitted Occupant is not a user of a type and quality consistent with the
existing tenants and occupants of the Building or does not meet the requirements
of the use provisions of Article 6 of this Lease (any such notice, a “Revocation
Notice”); provided, that, Landlord shall provide Tenant with such Revocation
Notice within 15 days of receipt of written notice of such Permitted Occupant
pursuant to this Section 10.01(c), and, in connection therewith, Tenant shall
indemnify, defend and hold harmless Landlord from and against any and all loss,
liability, damages, costs and expenses (including, without limitation,
reasonable attorneys’ fees and disbursements) resulting from any claims that may
be made against Landlord by any Permitted Occupant or by any brokers or other
persons claiming a commission or similar compensation in connection with such
Permitted License Agreement. The foregoing indemnity shall be governed by the
provisions of Section 26.01 of this Lease.

Section 10.02 Affiliate Transactions; No Partial Assignments.

(a) Provided no Event of Default shall exist, Tenant shall have the right, upon
10 Business Days’ prior notice to Landlord, but without Landlord’s consent, to
assign all of Tenant’s interest in this Lease, or to sublet all or a portion of
the Premises to any Affiliate of Tenant (subject, however, to all of the other
terms of this Article 10, including Section 10.02(b) and Sections 10.03 and
10.04, but other than Sections 10.8, 10.9 and 10.12); provided, that (i) in the
case of an assignment, the assignee assumes by written instrument reasonably
satisfactory to Landlord all of Tenant’s obligations under this Lease, and
(ii) no assignment or transfer of interest in this Lease to an Affiliate shall
be permitted where the primary purpose of such assignment or transfer of
interest is to transfer the estate hereby granted or to permit occupancy of the
Premises to or by a third party in avoidance of the prohibition on assignment,
transfer or use and occupancy contained in this Article 10). Notwithstanding the
foregoing, if at any time thereafter the assignee or sublessee shall cease to be
an Affiliate of Tenant, then Tenant shall be required to obtain Landlord’s
consent to the continuation of such assignment or subletting as provided herein.

(b) Notwithstanding anything herein that may be construed to the contrary,
(i) no partial assignments of this Lease, or any of Tenant’s rights or options
under this Lease, shall be permitted, and (ii) none of Tenant’s rights or
options under this Lease may be assigned except to the assignee under an
assignment of this Lease permitted hereunder (and then only to the extent the
provisions of this Lease do not limit the benefits of, and/or the right to
exercise, any such rights or options to the Tenant named in this Lease or its
Successor Entity).

(c) For purposes of this Lease, any Affiliate of Tenant may use or occupy the
Premises with Tenant without entering into a sublease with Tenant and, in any
such event, shall be deemed to be a corporate division or department of Tenant
and not a separate entity (provided that (x) Landlord shall be given not less
than 10 days prior written notice of such occupancy arrangement accompanied by
reasonable evidence of such Affiliate relationship, and (y) the cessation of
such Affiliate relationship while such occupancy is continuing shall be deemed a
transaction to which all of the terms of this Article 10 shall apply); and
accordingly, such Affiliate shall not be entitled to recognition by Landlord as
a subtenant. Tenant shall be fully responsible for any defaults or Events of
Default caused by or due to any act or omission of such Affiliate.

 

34



--------------------------------------------------------------------------------

Section 10.03 No Release. If this Lease is assigned, whether or not in violation
of the provisions of this Lease, Landlord may collect rent from the assignee. If
the Premises or any part thereof are sublet or used or occupied by anybody other
than Tenant, whether or not in violation of this Lease, Landlord may, if an
Event of Default has occurred and is continuing, collect rent from the subtenant
or occupant. In either event, Landlord shall apply the net amount collected to
the Rent herein reserved, but no such assignment, subletting, occupancy or
collection shall be deemed a waiver of any of the provisions of this Article 10,
or the acceptance of the assignee, subtenant or occupant as a subtenant or the
tenant hereunder, or a release of Tenant from the performance of its obligations
under this Lease. The consent by Landlord to the assignment, subletting or use
or occupancy by others of the Premises shall not in any way be considered to
relieve Tenant (or any Subtenant) from obtaining the express written consent of
Landlord to any other or further assignment, subletting or use or occupancy not
expressly permitted by this Article 10. Consent to any assignment and/or further
subletting by a subtenant shall be granted or denied by Landlord using the same
standards as applicable to a similar request therefor by Tenant hereunder.
References in this Lease to use or occupancy by others (that is, by anyone other
than Tenant) shall not be construed as limited to use or occupancy by subtenants
and those claiming under or through subtenants, but as also including use or
occupancy by licensees, concessionaires, operators and others claiming any right
of use or occupancy, immediately or remotely, or claiming any other right of
possession or occupancy (all such Persons are each herein referred to as a
“Subtenant”).

Section 10.04 Assignments, Subleasing and Other Transfers. Except in connection
with an assignment to a Successor Entity where Tenant has delivered evidence,
satisfactory to Landlord, that such assumption has occurred by operation of law
(as set forth in Section 10.01(b)), any assignment, whether made with Landlord’s
consent or without Landlord’s consent, shall be made only if, and shall not be
effective until, the assignee shall execute, acknowledge and deliver to Landlord
an agreement in form and substance reasonably satisfactory to Landlord, whereby
the assignee shall unconditionally assume the obligations to be performed by
Tenant under this Lease and whereby the assignee shall agree that the provisions
in Article 10 shall, notwithstanding such assignment or transfer, continue to be
binding upon it including in respect of all future assignments, subleases and
other transfers. Notwithstanding any assignment, subletting or other transfer,
whether or not in violation of the provisions of this Lease, and notwithstanding
the acceptance of any Rent by Landlord from an assignee, subtenant, transferee,
or any other party, and notwithstanding any amendment or modification of this
Lease subsequent to the date of any assignment, the original-named Tenant, and
each assignee thereof

 

35



--------------------------------------------------------------------------------

shall remain jointly and severally liable for the payment of all Rent and all
other sums due under this Lease and for the other obligations of this Lease on
the part of Tenant to be performed or observed throughout the Term.

Section 10.05 Obligations of Tenant Unaffected by Assignment. The liability of
Tenant and any immediate or remote assignee or successor in interest of Tenant
for the due performance of the obligations of this Lease on Tenant’s part to be
performed or observed (a) shall be joint and several, (b) shall not be
discharged, released or impaired in any respect by any agreement or stipulation
made by Landlord extending the time of, or modifying any of the obligations of,
this Lease, or by any waiver or failure of Landlord to enforce any of the
obligations of this Lease and (c) shall not be impaired or otherwise affected by
any event, proceeding, action or failure to act, with or without notice to, or
the knowledge or consent of, Tenant or any such immediate or remote assignee or
successor in interest of Tenant, including (i) any waiver, consent, indulgence,
forbearance, lack of diligence, action or inaction on the part of Landlord in
enforcing this Lease; or (ii) any bankruptcy, insolvency, reorganization,
arrangement, liquidation, rehabilitation or similar or dissimilar proceeding
involving or affecting any immediate or remote (x) successor-in-interest of
Tenant, or (y) assignee of Tenant’s interest in this Lease, including any
termination or rejection of this Lease in connection with such proceedings (and
any limitation on the liability of any assignee in such proceeding shall not
diminish or limit the liability of Tenant or any other immediate or remote
assignee or successor in interest of Tenant), and in the event any assignee
shall become a debtor under the Bankruptcy Code, Tenant shall have no right of
subrogation as against such assignee.

Section 10.06 Tenant Liable for Subtenant. Each sublease pursuant to this
Article 10 shall expressly be subject to all of the covenants, agreements,
terms, provisions and conditions contained in this Lease. Tenant shall be fully
liable for all acts and omissions of any Subtenant or anyone claiming under or
through any Subtenant that shall be in violation of any of the obligations of
this Lease, and any such violation shall be deemed to be a violation by Tenant.

Section 10.07 Listings of No Effect. The listing of any name other than, or in
addition to, that of Tenant, whether on the doors of the Premises or the
directory for the Building, or otherwise, shall not operate to vest any right or
interest in this Lease or in the Premises, nor shall it be deemed to be the
consent of Landlord to any assignment, subletting or other transfer of this
Lease or to any sublease of the Premises or any part thereof or to the use or
occupancy thereof by others.

Section 10.08 Notice to Landlord. (a) If Tenant desires to assign this Lease or
sublet all or part of the Premises (other than an assignment or sublease that
does not require Landlord’s consent in accordance with Sections 10.01(b) or
10.02), Tenant shall give to Landlord notice (“Tenant’s Offer Notice”) thereof,
specifying (i) in the case of a proposed subletting, the location, configuration
and size of the space to be sublet and the term of the subletting of such space,
(ii) (A) in the case of a proposed assignment, Tenant’s good faith offer of the
consideration Tenant desires to receive or pay for such assignment or (B) in the
case of a proposed subletting, Tenant’s good faith offer of the fixed annual
rent and additional rent which Tenant desires to receive for such proposed
subletting (including the manner in which Tenant desires to be reimbursed for
Tenant’s Operating Payment, Tenant’s PILOT Payment (including

 

36



--------------------------------------------------------------------------------

any applicable base years) and electricity), any free rent periods, work
contributions and allowances, all other contributions and allowances, and other
concessions Tenant is willing to give, and (C) all other economic and financial
terms that Tenant proposes be included in the transaction and (iii) the proposed
assignment or sublease commencement date.

(b) Tenant’s Offer Notice shall be deemed an offer from Tenant to Landlord
whereby Landlord (or Landlord’s designee) may, at Landlord’s option,
(i) sublease such space from Tenant (if the proposed transaction is a sublease
of all or part of the Premises), (ii) have this Lease assigned to Landlord (or
Landlord’s designee) or terminate this Lease (if the proposed transaction is an
assignment or a sublease of all or substantially all of the Premises for all or
substantially all of the remainder of the Term), or (iii) terminate this Lease
with respect to the space covered by the proposed sublease (if the proposed
transaction is a sublease of part of the Premises for all or substantially all
of the remainder of the Term). Such options may be exercised by Landlord by
notice to Tenant within 30 days after a Tenant’s Offer Notice, together with all
information required pursuant to Section 10.08(a), shall have been given by
Tenant to Landlord.

(c) If Landlord exercises its option under Section 10.08(b)(ii) to terminate
this Lease, then this Lease shall terminate on the proposed assignment or
sublease commencement date specified in the applicable Tenant’s Offer Notice and
all Rent shall be paid and apportioned to such date, and Landlord and Tenant
shall have no further obligation or liability to the other hereunder other than
with respect to obligations that expressly survive expiration or termination of
this Lease, and liabilities that accrued, or relate to, periods, prior to such
termination and Tenant’s obligation to vacate the Premises in accordance with
the terms of this Lease.

(d) If Landlord exercises its option under Section 10.08(b)(ii) to have this
Lease assigned to it (or its designee), then Tenant shall assign this Lease to
Landlord (or Landlord’s designee) by an assignment in form and substance
reasonably satisfactory to Landlord and Tenant, effective on the date that is
the proposed assignment or sublease commencement date specified in the
applicable Tenant’s Offer Notice, and Tenant shall, during the term of such
assignment, be relieved of all of Tenant’s obligations relating to the period
subsequent to the effective date of such assignment other than any obligations
that Tenant has agreed to remain liable for in the applicable Tenant’s Offer
Notice, for which Tenant shall continue to be liable. Tenant shall not be
entitled to consideration or payment from Landlord (or Landlord’s designee) in
connection with any such assignment. If the Tenant’s Offer Notice provides that
Tenant will pay any consideration or grant any concessions in connection with
the proposed assignment or sublease, then Tenant shall pay such consideration
and/or grant any such concessions to Landlord (or Landlord’s designee) on the
date Tenant assigns this Lease to Landlord (or Landlord’s designee).

(e) If Landlord exercises its option under Section 10.08(b)(iii) to terminate
this Lease with respect to the space covered by a proposed sublease, then
(i) this Lease shall terminate with respect to such part of the Premises on the
effective date of the proposed sublease; (ii) from and after such date the Rent
shall be adjusted, based upon the proportion that the Rentable Square Footage of
the Premises remaining bears to the total Rentable Square Feet of the Premises;
and (iii) Tenant shall pay to Landlord, after demand, the actual, out-of-pocket
costs incurred by Landlord in demising separately such part of the Premises and
in complying with any Legal Requirements relating to such demise.

 

37



--------------------------------------------------------------------------------

(f) If Landlord exercises its option under Section 10.08(b)(i) to sublet the
space Tenant desires to sublet, such sublease to Landlord or its designee (as
subtenant) shall be in form and substance reasonably satisfactory to Landlord at
the rental set forth in the applicable Tenant’s Offer Notice with respect to
such sublet space, and shall be for the term set forth in the applicable
Tenant’s Offer Notice, and:

(i) shall be subject to all of the terms and conditions of this Lease except
such as are irrelevant or inapplicable, and except as otherwise expressly set
forth to the contrary in this Section 10.08(f);

(ii) shall be upon the same terms and conditions as those contained in the
applicable Tenant’s Offer Notice and otherwise on the terms and conditions of
this Lease, including, without limitation, an indemnity by Landlord or its
designee to the same extent as the indemnity by Tenant in Article 26, except
such as are irrelevant or inapplicable and except as otherwise expressly set
forth to the contrary in this Section 10.08(f);

(iii) shall permit the sublessee, without Tenant’s consent, freely to assign
such sublease or any interest therein or to sublet all or any part of the space
covered by such sublease and to make any and all alterations and improvements in
the space covered by such sublease;

(iv) shall provide that any assignee or further subtenant of Landlord or its
designee may, at the election of Landlord, make alterations, decorations and
installations in such space or any part thereof, any or all of which may be
removed, in whole or in part, by such assignee or subtenant, at its option,
prior to or upon the expiration or other termination of such sublease; provided,
that (1) such assignee or subtenant, at its expense, shall repair any damage
caused by such removal, and (2) if the term of such sublease is less than
substantially all of the remaining Term, then any such alterations and
installations shall require Tenant’s consent, not to be unreasonably withheld,
conditioned or delayed, unless such assignee or subtenant agrees to remove same
at the end of the term of such sublease and return the space to substantially
its condition before the commencement of the term of such sublease, ordinary
wear and tear excepted, in which event no such consent shall be required;

(v) shall provide that (1) the parties to such sublease expressly negate any
intention that any estate created under such sublease be merged with any other
estate held by either of such parties, (2) any assignment or subletting by
Landlord or its designee (as the subtenant) may be for any purpose or purposes
that Landlord shall deem appropriate, (3) Landlord, at Tenant’s expense (unless
otherwise provided in Tenant’s Offer Notice), may make such alterations as may
be required or deemed necessary by Landlord to demise separately the subleased
space and to comply with any Legal Requirements relating to such demise, and
(4) at the expiration of the term of such sublease, Tenant shall accept the
space covered by such sublease in its then existing condition, subject to the
obligations of the sublessee to make such repairs thereto as may be necessary to
preserve such space in good order and condition; and

(vi) shall provide that (1) any failure of Landlord (or its designee or
subtenant) to comply with the provisions of such sublease, other than with
respect to the payment of rental to Tenant, shall not constitute a default on
the part of Landlord (or its designee or subtenant) thereunder and shall not
constitute a default on the part of Tenant hereunder and (2) if and to the
extent that the subtenant under such sublease fails to pay to Tenant any amount
that such subtenant is required to pay with respect to such space, then Tenant
may credit such amount against Tenant’s Rent obligations under this Lease.

 

38



--------------------------------------------------------------------------------

Tenant shall have no responsibility for, or liability to, Landlord or any other
person with respect to, any act or omission of the subtenant under such
sublease, or any assignee or further subtenant, and no such act or omission
shall constitute or give rise to a default under this Lease.

(g) In the case of a proposed sublease, Tenant shall not sublet any space to a
third party at a rental which is less (on a net effective per rentable square
foot basis considering all relevant factors) than 92.5 % of the rental (on a net
effective per rentable square foot basis considering all relevant factors)
specified in Tenant’s Offer Notice with respect to such space, without complying
once again with all of the provisions of this Section 10.08 (including the
giving of a new Tenant’s Offer Notice to Landlord) and re-offering such space to
Landlord at such lower rental. In the case of a proposed assignment, Tenant
shall not assign this Lease to a third party where Tenant pays greater
consideration or grants a greater concession to such third party for such
assignment than 107.5 % of the consideration offered to be paid or concession
offered to be granted to Landlord in Tenant’s Offer Notice, without complying
once again with all of the provisions of this Section 10.08 (including the
giving of a new Tenant’s Offer Notice to Landlord) and re-offering to assign
this Lease to Landlord and pay such consideration or grant such concession to
Landlord. If Tenant delivers to Landlord a Tenant’s Offer Notice with respect to
any proposed assignment of this Lease or subletting of all or part of the
Premises (other than an assignment or sublease that does not require Landlord’s
consent in accordance with Sections 10.01(b) or 10.02), and Landlord does not
timely exercise any of its options under this Section 10.08, and Tenant
thereafter fails to deliver a Transfer Notice within 180 days after the giving
of such Tenant’s Offer Notice, then Tenant must comply once again with all of
the provisions of this Section 10.08 and re-offer the space to Landlord.

Section 10.09 Assignment and Subletting Procedures. (a) If Tenant delivers to
Landlord a Tenant’s Offer Notice with respect to any proposed assignment of this
Lease or subletting of all or part of the Premises (other than an assignment or
sublease that does not require Landlord’s consent in accordance with Sections
10.01(b) or 10.02), and Landlord does not timely exercise any of its options
under Section 10.08, and Tenant thereafter desires to assign this Lease or
sublet the space specified in Tenant’s Offer Notice, Tenant shall notify
Landlord (a “Transfer Notice”) of such desire, which Transfer Notice shall
contain Tenant’s request for Landlord’s consent to such assignment or subletting
and shall be accompanied by (1) a fully executed original counterpart of the
proposed assignment or sublease, and of all related agreements, the effective
date of which shall be at least 20 days after the giving of the Transfer Notice,
(2) a statement setting forth in reasonable detail the identity of the proposed
assignee or subtenant, the

 

39



--------------------------------------------------------------------------------

nature of its business and its proposed use of the Premises, (3) current
financial information with respect to the proposed assignee or subtenant,
including, without limitation, its most recent financial statements (which shall
have been audited by a reputable accounting firm reasonably satisfactory to
Landlord) and (4) such other information as Landlord may reasonably request, and
Landlord’s consent to the proposed assignment or sublease shall not be
unreasonably withheld or delayed, provided that:

(i) such Transfer Notice shall be delivered to Landlord within 180 days after
the delivery to Landlord of the applicable Tenant’s Offer Notice (or
simultaneously therewith);

(ii) in Landlord’s reasonable judgment, the proposed assignee or subtenant is
engaged in a business and the Premises will be used in a manner which (1) are in
keeping with the standards of a first-class office building in downtown
Manhattan, (2) are limited to the uses permitted under Article 6 hereof, and
(3) will not violate any restriction as to use contained in this Lease;

(iii) in Landlord’s reasonable judgment, the proposed assignee or subtenant is a
reputable Person and has sufficient financial worth to meet its liabilities and
obligations under the assignment or sublease, proof of which shall have been
furnished to Landlord;

(iv) the fully executed original counterpart of the proposed assignment or
sublease accompanying the Transfer Notice (i) is reasonably satisfactory to
Landlord, (ii) is consistent, in all material respects, with the information
contained in the applicable Tenant’s Offer Notice, including the information
concerning economic and financial terms, the location, configuration and size of
the space to be sublet, the commencement date of the term of the proposed
sublease (and the length of such term), and the effective date of the proposed
assignment, and (iii) expressly provides that the assignment or sublease in
question is conditioned on, and shall not be effective without, the consent of
Landlord and of the Ground Lessor (but, as to the consent of the Ground Lessor,
only to the extent such consent of the Ground Lessor is required under the
Ground Lease);

(v) such sublease shall provide that no rental or any other payments for use,
occupancy or utilization of the premises demised thereunder shall be based in
whole or in part on the net income or profits derived by any Person therefrom,
and such sublease or assignment shall provide that the proposed assignee or
subtenant may not assign its interest in this Lease or such sublease, as
applicable, or sublet the premises demised thereunder, except as otherwise
provided herein;

(vi) the proposed assignee or subtenant has not committed an act of insolvency
or bankruptcy;

(vii) neither the proposed assignee or subtenant nor any of its Affiliates is a
tenant, Subtenant or assignee in the Project for whose needs Landlord or its
Affiliate shall have a comparable amount of space available in the Project, or
for whose needs Landlord or its Affiliate reasonably anticipates a comparable
amount of space will become available in the Project within a period of 6 months
after such Transfer Notice shall have been given to Landlord;

 

40



--------------------------------------------------------------------------------

(viii) neither the proposed assignee or subtenant nor any of its Affiliates is a
Person with whom Landlord has still unresolved discussions regarding leasing
space in the Project (it being agreed that Landlord shall not be regarded as
having “unresolved discussions” if the last substantive contact (i.e., written
offer or counter offer or meetings or negotiations) between Landlord and such
proposed assignee or subtenant shall have occurred more than 6 months
previously);

(ix) there shall not be more than 2 occupants of the Premises (exclusive of
Tenant’s Affiliates and Permitted Occupants);

(x) Tenant complies with all of the applicable requirements under this Lease;

(xi) the nature of the use or occupancy of the proposed assignee or subtenant
will not cause a materially greater density of employees or traffic or make
greater demands on the Building Systems or building services or facilities than
made by Tenant;

(xii) the proposed assignee or subtenant will not, in Landlord’s judgment,
present a greater security risk to the Project including the Premises;

(xiii) in the case of a proposed sublease, the area to be sublet thereunder and
the expiration of the term thereof are each substantially similar to those
contained in the applicable Tenant’s Offer Notice; and

(xiv) Tenant shall reimburse Landlord, after demand, for any actual
out-of-pocket costs incurred by Landlord in connection with such assignment or
sublease, including, without limitation, the costs of making investigations as
to the acceptability of the proposed assignee or subtenant, and reasonable
attorneys’ fees and disbursements incurred in connection with any requested
consent, whether or not such transaction shall be consummated.

(b) If Landlord fails to either approve or disapprove Tenant’s request, made in
accordance with Section 10.09(a), for Landlord’s consent to an assignment or
sublease within 20 days (or 30 days if Tenant gives a Tenant’s Offer Notice
concurrently with the Transfer Notice) after Tenant gives to Landlord a Transfer
Notice accompanied by all of the documents, statements and information required
to accompany the Transfer Notice pursuant to Section 10.09(a), then provided
that Tenant sends Landlord a 2nd notice enclosing Tenant’s original request and
stating in bold capital letters: “IF LANDLORD FAILS TO RESPOND TO THIS REQUEST
FOR CONSENT TO ASSIGNMENT OR SUBLEASE (AS THE CASE MAY BE) WITHIN 10 DAYS OF
RECEIPT OF THIS NOTICE, THEN LANDLORD’S CONSENT TO SUCH ASSIGNMENT OR SUBLEASE
(AS THE CASE MAY BE) SHALL BE DEEMED GRANTED IN ACCORDANCE WITH SECTION 10.09(b)
OF THE LEASE,” and Landlord fails to either approve or disapprove the request
after

 

41



--------------------------------------------------------------------------------

the expiration of such 10 day period, Landlord’s consent to such assignment or
sublease shall be deemed given as Tenant’s sole and exclusive remedy for
Landlord’s failure to respond to Tenant’s request, made in accordance with
Section 10.09(a), for Landlord’s consent to an assignment or sublease.

Section 10.10 Manner of Offering Space. Tenant shall not publicly advertise in
any medium the availability of this Lease for assignment or the availability of
the Premises or any portion thereof for subleasing without prior notice to and
approval by Landlord (which approval shall not be unreasonably withheld). No
advertisement shall state the then Rent or the proposed rental or assignment
consideration. This Section 10.10 shall not be applicable to listing to
brokerage industry online listing services (e.g. Co-Star) or to flyers,
brochures or other standard marketing materials or computer databases
customarily utilized by real estate brokers in Manhattan that in each case do
not state the then Rent or the proposed rental or assignment consideration.

Section 10.11 Additional Assignment and Sublease Requirements. With respect to
each and every sublease or assignment authorized or otherwise permitted by
Landlord under the provisions of this Lease, regardless of whether Landlord’s
express consent is necessary, it is further agreed:

(a) No subletting shall be for a term (including renewal or extension options)
ending later than one day prior to the expiration of the Term.

(b) No subtenant or assignee shall take possession of the Premises or any part
thereof until an executed counterpart of such sublease or assignment has been
delivered to Landlord, and any consent required hereunder shall have been
obtained.

(c) Each sublease shall provide (i) that it is subject and subordinate to this
Lease, and the matters to which this Lease is or shall be subordinate, (ii) that
except as provided in clause (v) of this Section 10.11(c), such sublease shall
terminate and be of no further force and effect upon any termination, surrender
or cancellation of this Lease (including by reason of any agreed upon
termination of this Lease by Landlord and Tenant), (iii) that the subtenant will
not pay any rent or other sums under the sublease for more than one month in
advance of the due date for any corresponding Rent obligation under this Lease,
and (iv) on the termination of this Lease pursuant to Article 20, upon
Landlord’s request, the subtenant will promptly deliver to Landlord “as-built”
drawings (or comparable redlined shop drawings) of any construction, alteration,
renovation and/or restoration work such subtenant performed or caused to be
performed in the space demised under such subtenant’s sublease to the extent in
subtenant’s possession or reasonably obtainable by subtenant, and (A) if any
construction, alteration, renovation and/or restoration work with respect to
such space is then proposed or in progress, such subtenant’s drawings and
specifications, if any, for such work, and (B) if any construction, alteration,
renovation and/or restoration work by Tenant for such subtenant with respect to
such space was performed or is then proposed or in progress, the “as-built”
drawings, if any, or the drawings and specifications, if any, as the case may
be, for such work in such subtenant’s possession, and (v) that in the event of
any such termination or any surrender or cancellation of this Lease or any
re-entry or dispossess by Landlord under this Lease, Landlord may, at its sole

 

42



--------------------------------------------------------------------------------

option, take over all of the right, title and interest of Tenant, as sublessor,
under such sublease, and such subtenant shall, at Landlord’s option, attorn to
Landlord pursuant to the then executory provisions of such sublease, except that
Landlord shall not be (1) liable for any previous act or omission of Tenant
under such sublease, (2) subject to any credit, offset, claim, counterclaim,
demand or defense, which theretofore accrued to such subtenant against Tenant,
(3) liable for any security deposited by such subtenant that has not been
transferred as such to Landlord, (4) bound by any previous modification of such
sublease not consented to in writing by Landlord or by any previous prepayment
of more than one month’s rent, (5) bound by any covenant to undertake or
complete any construction of the premises or any portion thereof demised by such
sublease, (6) bound by any obligation to make any payment to or on behalf of the
subtenant, it being expressly understood that Landlord shall not be bound by any
obligation to make payment to or on behalf of a subtenant with respect to
construction performed by or on behalf of such subtenant with regard to the
premises demised under such sublease, (7) responsible for any monies owing by
Landlord to Tenant or (8) required to remove any person occupying the Premises
or any part thereof.

(d) Each sublease shall provide that the subtenant may not assign its rights
thereunder or further sublet the space demised under the sublease, in whole or
in part, except in compliance with all of the terms and provisions of this
Article 10.

Section 10.12 Allocation of Assignment Profit and Subleasing Profit. (a) If
Landlord’s consent to any assignment of this Lease or to any sublease shall be
required hereunder and shall have been given, Tenant shall, in consideration
therefor, pay to Landlord, as Additional Rent:

(i) In the case of any such assignment, an amount equal to 50% of the amount
(which amount is herein called the “Assignment Profit”) by which (x) all sums
and other consideration paid to Tenant and any of its Affiliates by or on behalf
of the assignee for or by reason of such assignment (including sums paid for the
sale or rental of Leasehold Improvements, fixtures, equipment, furniture,
furnishings or other personal property, and, if such consideration is paid in
installments, any interest paid on such installments) exceeds (y) the aggregate
of (1) reasonable legal and advertising fees and expenses, transfer taxes, net
payments for any leasehold improvements made for the assignee by Tenant and
construction costs related thereto (or allowances in lieu thereof paid by
Tenant) pursuant to the terms of such assignment and any other concessions made
by Tenant pursuant to the terms of such assignment, customary brokerage
commissions paid by Tenant in connection with such assignment and amounts paid
to Landlord pursuant to Section 10.09(xiv), (2) in the case of a sale of
Tenant’s equipment, furniture, furnishings or other personal property to the
assignee, the then-unamortized or undepreciated cost thereof determined on the
basis of Tenant’s federal income tax returns. The amounts payable to Landlord
under this clause (i) shall be due and payable within 30 days after Tenant’s or
any of its Affiliates’ receipt of payment from or on behalf of the assignee
(including any amounts received as damages or other sums from such assignee on
account of such assignee’s default in connection with said assignment).

(ii) In the case of any such sublease, an amount equal to 50% of the amount
(which amount is herein called the “Subleasing Profit”), calculated on a monthly

 

43



--------------------------------------------------------------------------------

basis, by which (x) any rents, additional charges or other consideration paid to
Tenant and any of its Affiliates under or by reason of the sublease (and any
related instruments) by or on behalf of the subtenant (including sums paid for
the sale or rental of Leasehold Improvements, fixtures, equipment, furniture,
furnishings or other personal property) and any sums received by Tenant and any
of its Affiliates from or on behalf of the subtenant on account of profits
received by such subtenant from an underletting), shall exceed (y) the aggregate
of (1) the Rent and all other sums to be paid by Tenant hereunder in respect of
the term of the sublease and of the space demised under the sublease (at the
rate per Rentable Square Foot payable by Tenant hereunder), (2) in the case of a
sale of Tenant’s equipment, furniture, furnishings or other personal property,
the then-unamortized or undepreciated cost thereof determined on the basis of
Tenant’s federal income tax returns, (3) the reasonable legal and advertising
fees and expenses, transfer taxes, customary brokerage commissions and customary
and reasonable work allowances paid by Tenant in connection with the subletting,
and (4) net payments for any leasehold improvements made for the subtenant by
Tenant (or net allowances in lieu thereof paid by Tenant) and any other
concessions made by Tenant pursuant to the terms of the sublease; it being
agreed that the amounts described in this clause (y) shall be deducted from the
first amounts received by Tenant under clause (x) above before payment of any
Subleasing Profit to Landlord. The amounts payable to Landlord under this clause
(ii) in respect of the Subleasing Profit for a sublease shall be paid in equal
monthly installments in arrears over the term of the sublease in question (not
later than 30 days after Tenant’s and any of its Affiliates’ receipt of such
amount from or on behalf of the subtenant). If, however, the sublease is
terminated as a result of a default thereunder by the subtenant, Tenant’s
obligation to pay further sums to Landlord shall terminate except with regard to
any damages or other sums thereafter received by Tenant from such subtenant to
the extent attributable to any rents or other amounts included in the Subleasing
Profit calculation, of which Tenant shall pay to Landlord 50% on account of the
Subleasing Profit.

(b) Together with any requests for Landlord’s consent to an assignment or
sublease or with Tenant’s Transfer Notice to be given to Landlord pursuant to
Section 10.08(a), as the case may be, Tenant shall furnish Landlord with such
information and documents relating to the estimated calculation of Assignment
Profit and Subleasing Profit as shall be reasonably appropriate to enable
Landlord to verify the same, and Tenant shall promptly furnish Landlord with
such additional information or documents related thereto as Landlord may
reasonably request. Any dispute arising under or in connection with any
provision of this Section 10.12 shall be determined by arbitration pursuant to
Article 21. In the event the arbitration determines that the monthly amount owed
by Tenant to Landlord under this Section 10.12 exceeds the monthly amount
claimed to be so owed by Tenant, then Tenant shall pay Landlord any such
deficiency together with interest thereon at the Prime Rate from the date such
amount (or portion thereof) was owed to the date paid. The obligations of Tenant
and the remedies of Landlord under this Section 10.12 shall survive the
expiration or earlier termination of the Term.

Section 10.13 Tenant’s Enforcement. Tenant shall use commercially reasonable
efforts to cause any Subtenant to comply with its obligations under its
sublease.

 

44



--------------------------------------------------------------------------------

Section 10.14 Responsibility for Subtenants. The fact that a violation or breach
of any of the terms, provisions or conditions of this Lease results from or is
caused by an act or omission by any Subtenant shall not in any respect relieve
Tenant of Tenant’s obligations to cure the same.

Section 10.15 Assignment of Sublease Rents. To secure the prompt and full
payment by Tenant of the Rent and all other sums due hereunder and the faithful
performance by Tenant of all the other terms and conditions herein contained on
its part to be kept and performed, Tenant hereby assigns, transfers and sets
over unto Landlord, subject to the conditions hereinafter set forth in this
Section 10.15, all of Tenant’s right, title and interest in and to all
subleases, and hereby confers upon Landlord, its agents and representatives, a
right of entry in, and sufficient possession of, the sublease premises to permit
and ensure the collection by Landlord of the rents and other sums payable under
the subleases, and further agrees that the exercise of the right of entry and
qualified possession by Landlord shall not constitute an eviction of Tenant from
the Premises or any portion thereof; provided, that such assignment shall become
operative and effective only if (a) an Event of Default shall occur, or (b) this
Lease and the Term shall be canceled or terminated pursuant to the terms,
covenants and conditions hereof, or (c) there occurs repossession under a
dispossess warrant or other judgment, order or decree of a court of competent
jurisdiction and then only as to such of the subleases that Landlord may elect
to take over and assume. Notwithstanding anything contained in this
Section 10.15 to the contrary, the provisions of this Section 10.15 shall be
subject to the provisions of Section 10.11(c).

Section 10.16 Delivery of Sublease Schedule. Tenant shall deliver to Landlord,
at least annually, a schedule of any subleases and occupancy agreements which
shall include the name of the Subtenant, the expiration date, a description of
any renewal options, rentals and any other information relating to such
subleases or occupancy agreements which Landlord may reasonably request.

Section 10.17 Indemnification by Tenant. If Landlord shall, in accordance with
the terms of Article 10, decline to give its consent to any proposed assignment,
sublease or other use or occupancy agreement for which such consent shall be
required, or if Landlord shall exercise any of its options under Section 10.08
of this Lease, Tenant shall indemnify, defend and hold harmless Landlord and its
officers, employees and agents against and from any and all loss, liability,
damages, costs and expenses (including reasonable attorneys’ fees) resulting
from any claims that may be made against any such Persons by the proposed
assignee or Subtenant or by any brokers or other Persons claiming a commission
or similar compensation in connection with the proposed assignment, sublease or
other use or occupancy agreement.

Section 10.18 Assumption by Assignee in Bankruptcy. Any person or entity to
which this Lease may be assigned pursuant to the provisions of Section 365 of
the Bankruptcy Code shall be deemed without further act or deed to have assumed
all of the obligations arising under this Lease on and after the date of such
assignment. Any such assignee shall, promptly after demand, execute and deliver
to Landlord an instrument confirming such assumption. The provisions of this
Section 10.18 shall not in any way be construed as Landlord’s advance consent to
any such assignment.

 

45



--------------------------------------------------------------------------------

Section 10.19 OFAC Information. In connection with any proposed assignment of
this Lease or any sublease, Tenant shall provide to Landlord the names of the
persons holding an ownership interest in any proposed assignee or sublessee, as
applicable, for purposes of compliance with Presidential Executive Order 13224
(issued September 24, 2001), as amended. The obligation contained in the
preceding sentence shall not apply to any wholly-owned subsidiary of Tenant or
any publicly owned company.

ARTICLE 11

COMPLIANCE WITH LAWS

Section 11.01 Tenant Compliance Required. (a) Tenant shall give prompt notice to
Landlord of any notice it receives of the violation of any Legal Requirements
with respect to the Premises or the use or occupancy thereof together with a
copy of such notice.

(b) Tenant shall, at Tenant’s expense, comply with all federal, state and local
laws, orders, ordinances, directions, rules, regulations and requirements of any
Governmental Authority, now or hereinafter in force (collectively, “Legal
Requirements”), in respect of the Premises, any Alterations made by, or at
Tenant’s request, outside of the Premises, or the abatement of any nuisance in,
on or about the Premises, provided, that to the extent such Legal Requirements
necessitate structural Alterations, then, except as otherwise provided herein,
Tenant shall only be required to make such structural Alterations in order to
comply therewith if such Legal Requirements (I) require the installation,
modification or maintenance of any handicapped facilities, any fire-rated
partitions, gas, smoke or fire detector or alarm or any sprinkler or other
system to extinguish fires, or (II) impose some other requirement on Landlord or
Tenant or any violation, order or duty on Landlord or Tenant, and arise in the
case of clause (I) or (II) from (i) the particular manner of use or occupancy of
the Premises (as distinguished from the mere use and occupancy of the Premises
for general office use), (ii) the alteration or operation of Tenant’s
installations, equipment or other property therein, (iii) the use of the
Premises for any use other than general office use, (iv) any cause or condition
created by or at the instance of Tenant, including any Alterations made in or to
the Premises, (v) the use or manner of use by Tenant of any area outside the
Premises and/or any Alterations made by or at the instance of Tenant to any area
outside the Premises, or (vi) a breach of any of Tenant’s obligations hereunder
(including any breach resulting from, arising out of, or in connection with any
use or occupancy of the Premises prohibited under this Lease). Notwithstanding
the foregoing, (I) Tenant shall comply with all Legal Requirements (even if such
compliance requires structural Alterations) including the federal Americans With
Disabilities Act of 1990, as amended and the regulations promulgated thereunder
(collectively, the “ADA”) with respect to areas in or at the entranceways to or
within the Premises, including those relating to any “paths of travel” to the
public corridor and the restrooms, as well as compliance with all ADA
requirements that may be imposed by reason of or in connection with any
Leasehold Improvements, and (II) Tenant shall make (or, as hereinafter provided,
cause to be made), at Tenant’s expense, all repairs, interior and exterior,
structural and non-structural, ordinary and extraordinary, foreseen and
unforeseen, necessary to comply with all Legal Requirements (including Local Law
No. 5 of 1973, as then in force), the need for which arises out of (i) the
performance or existence of any Leasehold Improvements, (ii) the installation,
use or operation

 

46



--------------------------------------------------------------------------------

of Tenant’s Property in the Premises, (iii) the moving of Tenant’s Property in
or out of the Building, or (iv) any act, omission, misuse or neglect of Tenant
or any Subtenant or its or their employees, agents, contractors, licensees or
invitees. If any compliance required hereunder by Tenant with Legal Requirements
would affect in any way any Building Systems or the structure of the Building,
such work must be performed exclusively by the contractor designated by
Landlord, at Tenant’s expense, provided that such contractor shall charge
commercially reasonable rates. Tenant shall pay all costs, expenses, fines,
penalties and damages that may be imposed upon Landlord or the holder of any
other Superior Interest by reason of or arising out of Tenant’s failure to fully
and promptly comply with and observe the provisions of this Section 11.01.
Tenant shall pay, after demand therefor as Additional Rent, any fines, penalties
or other amounts owed by Landlord or any Superior Party to the Fire Department
of New York or to others resulting from alarms or violations or corrections to
the fire safety system originating in the Premises, except to the extent
incurred because the fire safety system located in the Premises on the
Commencement Date is not in compliance with Legal Requirements, in which case,
Landlord shall promptly correct same at Landlord’s cost.

(c) Tenant, at its expense, after notice to Landlord, may contest, by
appropriate proceedings prosecuted diligently and in good faith, the validity,
or applicability, of any Legal Requirements; provided, that (a) neither Landlord
nor Ground Lessor shall be subject to criminal penalty or to prosecution for a
crime, or any other fine or charge, nor shall the Real Property or any part
thereof, be subject to being condemned, forfeited or vacated, nor shall the Real
Property, or any part thereof, be subjected to any lien (unless Tenant shall
remove such lien by bonding or otherwise) or encumbrance, by reason of
non-compliance or otherwise by reason of such contest; (b) before the
commencement of such contest, Tenant shall furnish to Landlord a cash deposit or
other security in amount, form and substance reasonably satisfactory to Landlord
and shall indemnify Landlord against the cost thereof and against all liability
for damages, interest, penalties and expenses (including attorneys’ fees and
expenses), resulting from or incurred in connection with such contest or
non-compliance; (c) such non-compliance or contest shall not constitute or
result in any violation of any Superior Lease or Superior Mortgage, or if any
such Superior Lease and/or Superior Mortgage shall permit such non-compliance or
contest on condition of the taking of action or furnishing of security by
Landlord, such action shall be taken and such security shall be furnished at the
expense of Tenant; (d) such non-compliance or contest shall not prevent Landlord
from obtaining any and all permits and licenses in connection with the operation
of the Building; and (e) Tenant shall keep Landlord advised as to the status of
such proceedings. Without limiting the application of the above, Landlord or
Ground Lessor, as applicable, shall be deemed subject to criminal penalty and
prosecution for a crime and subject to a fine or charge if Landlord, Ground
Lessor, the Property Manager, the Building manager, or the Site Manager, or any
officer, director, member, partner, shareholder or employee of Landlord, Ground
Lessor, the Property Manager, or the Building manager, as an individual, is
charged with a crime of any kind or degree whatever, whether by service of a
summons or otherwise, unless such charge is withdrawn before Landlord, Ground
Lessor, the Property Manager, the Building manager, or the Site Manager, or such
officer, director, member, partner, shareholder or employee (as the case may be)
is required to plead or answer thereto.

Section 11.02 Landlord Compliance Required. Except insofar as Tenant is
expressly made responsible under this Lease for compliance with the same Legal
Requirements, Landlord

 

47



--------------------------------------------------------------------------------

will comply with all Legal Requirements affecting the Premises, the public areas
of the Building, the base Building structure or the Building Systems, or any
portions thereof, to the extent that noncompliance with such Legal Requirements
would adversely affect (except to a de minimis extent) Tenant’s use of the
Premises as offices. Notwithstanding anything contained herein to the contrary,
Landlord shall deliver the Premises to Tenant on the Commencement Date in
compliance with Legal Requirements, including, without limitation, the ADA and
Local Law No. 5 of 1973, as then in force.

Section 11.03 No Discrimination. (a) Tenant covenants and agrees that in its
use, operation or occupancy of the Premises and employment and conditions of
employment in connection therewith, or in its subleasing of the Premises or any
part thereof or assignment of its interest in this Lease, or in connection with
the maintenance, repair or alteration of the Premises (i) it shall not
discriminate or permit discrimination against any Person by reason of race,
creed, color, religion, national origin, ancestry, sex, age, disability or
marital status, and (ii) it shall comply with all applicable Legal Requirements
prohibiting such discrimination or pertaining to equal employment opportunities.

(b) Tenant shall be bound by and shall include the following paragraphs
(i) through (v) of this Section 11.03(b) in all construction agreements,
agreements for the purchase of goods and services and any other agreements
relating to the operation of the Premises, in such a manner that these
provisions shall be binding upon the parties with whom such agreements are
entered into (any party being bound by such provisions shall be referred to in
this Section 11.03 as “Contractor”):

(i) Contractor shall not discriminate against employees or applicants for
employment because of race, creed, color, religion, national origin, ancestry,
sex, age, disability or marital status, shall comply with all applicable
federal, state or local laws, ordinances, rules and regulations from time to
time in effect prohibiting such discrimination or pertaining to equal employment
opportunities and shall undertake programs of affirmative action to ensure that
employees and applicants for employment are afforded equal employment
opportunities without discrimination. Such action shall be taken with reference
to, but not limited to, recruitment, employment, job assignment, promotion,
upgrading, demotion, transfer, layoff or termination, rates of pay or other
forms of compensation, and selection for training or retraining, including
apprenticeship and on-the-job training.

(ii) Contractor shall request each employment agency, labor union and authorized
representative of workers with which it has a collective bargaining or other
agreement or understanding, to furnish it with a written statement that such
employment agency, labor union or representative will not discriminate because
of race, creed, color, religion, national origin, ancestry, sex, age, disability
or marital status and that such agency, union or representative will cooperate
in the implementation of Contractor’s obligations hereunder.

(iii) Contractor shall state in all solicitations or advertisements for
employees placed by or on behalf of Contractor that all qualified applicants
shall be afforded equal employment opportunities without discrimination because
of race, creed, color, religion, national origin, ancestry, sex, age, disability
or marital status.

 

48



--------------------------------------------------------------------------------

(iv) Contractor shall comply with all of the provisions of the Civil Rights Law
of the State of New York and Sections 291-299 of the Executive Law of the State
of New York, shall upon reasonable notice furnish all information and reports
deemed necessary by Landlord and shall permit access to its relevant books,
records and accounts for the purpose of monitoring compliance with the Civil
Rights Law and such sections of the Executive Law.

(v) Contractor shall include in all agreements with subcontractors the foregoing
provisions of paragraphs (i) through (iv) in such a manner that such provisions
shall be binding upon the subcontractor and enforceable by Contractor, Tenant
and Landlord. Contractor shall take such action as may be necessary to enforce
the foregoing provisions. Contractor shall promptly notify Tenant and Landlord
of any litigation commenced by or against it arising out of the application or
enforcement of these provisions, and Tenant and Landlord may intervene in any
such litigation.

(c) Notwithstanding the provisions of Article 20, but without limitation of
Tenant’s obligations under Article 26, if Tenant fails or refuses to comply with
its obligations under this Section 11.03, Landlord’s sole remedy shall be to
apply to a court of competent jurisdiction for such equitable relief as may be
available to secure the performance thereof by Tenant or to take such other
action as may be provided by law. This Section 11.03 will also run to the
benefit of Ground Lessor, subject to the limitation of remedies contained in
Section 40.03 of the Ground Lease.

(d) If Article 40 of the Ground Lease is modified, then Landlord and Tenant
shall amend this Lease to conform this Section 11.03 to such modification;
provided, that such modification does not increase Landlord’s or Tenant’s
obligations or liabilities hereunder or otherwise adversely affect Landlord or
Tenant.

Section 11.04 Hazardous Substances. Tenant shall not install or permit any
Hazardous Materials to be used, placed or stored in or about the Premises in
violation of any Legal Requirements. Tenant shall indemnify and hold Landlord
harmless from and against any claims, demands, losses, liabilities, penalties
and damages arising out of, or in any way connected with the installation,
placement, storage, use or release of Hazardous Materials installed, placed,
stored, used or released by Tenant, Tenant’s employees, contractors or agents in
violation of any Legal Requirements. If Tenant or its employees, contractors or
agents install, use, release, store or place Hazardous Materials in or about the
Premises, Tenant shall be obligated to remove and dispose of such Hazardous
Materials in compliance with all Legal Requirements. This covenant shall survive
the expiration or earlier termination of this Lease. As used herein, the term
“Hazardous Materials” means any petroleum product, asbestos product, or any
other material, substance or waste that is now, or hereafter during the Term,
recognized as being hazardous or dangerous to health or the environment by any
federal, state or local agency having jurisdiction over the Building. Landlord
represents that, to Landlord’s knowledge, as of the Commencement Date, there are
no Hazardous Materials located in the Premises. If, after the Commencement

 

49



--------------------------------------------------------------------------------

Date, Tenant discovers any Hazardous Materials located in the Premises that were
not installed, placed, stored, used or released by Tenant, Tenant’s employees,
contractors or agents and the existence of which violated applicable Legal
Requirements as of the Commencement Date, Tenant shall provide Landlord with
written notice of same, and Landlord shall, at Landlord’s sole cost, dispose of
or remediate same in accordance with applicable Legal Requirements.

ARTICLE 12

INSURANCE

Section 12.01 Compliance with Requirements. Tenant shall not violate, or permit
the violation of, any Insurance Requirements, and shall not do, or permit
anything to be done, or keep or permit anything to be kept in, on or about the
Premises which would subject Landlord, Ground Lessor or any other Superior Party
to any liability or responsibility for personal injury or death or property
damage, or which would result in Landlord’s insurers refusing to insure the Real
Property in amounts required by this Lease or such greater amounts as may
reasonably be desired by Landlord, or which might result in the cancellation of,
or the assertion of any defense by the insurer in whole or in part to claims
under any policy of insurance in respect of the Real Property.

Section 12.02 Obligation to Reimburse. If, by reason of Tenant’s failure to
comply with the provisions of Section 12.01, the premiums on Landlord’s
insurance on the Real Property or any portion thereof shall be higher than they
otherwise would be, or Landlord’s insurers reduce the insurance coverage
provided on the Real Property or any portion thereof and Landlord must obtain
additional insurance, then Tenant shall reimburse Landlord as Additional Rent
within 30 days, after demand, for any such premiums attributable to such failure
on the part of Tenant.

Section 12.03 Tenant’s Insurance. Tenant, at its expense, shall maintain at all
times during the Term commercial general liability insurance, including a
contractual liability endorsement and personal injury liability coverage, in
respect of the Premises and the conduct or operation of business therein, with
Landlord, the Property Manager, Ground Lessor, Superior Mortgagee and any other
holder of a Superior Interest whose name and address shall previously have been
furnished to Tenant, as additional insureds, with limits of not less than
$5,000,000.00 per occurrence for bodily injury and property damage. Tenant shall
also maintain (a) “all risk” property insurance (including coverage for
terrorism) covering all present and future Leasehold Improvements and Tenant’s
Property to a limit of not less than the full replacement value thereof,
(b) business interruption insurance for a minimum period of 12 months or such
greater amount that will reimburse Tenant for direct and indirect loss of
earnings and extra expense attributable to all perils insured against in this
Section 12.03 or other perils commonly insured against by prudent tenants or
attributable to prevention of access to the Premises or the Building as a result
of any of such perils, (c) comprehensive equipment breakdown insurance (without
exclusion for explosion), covering all mechanical, electrical and other
equipment belonging to Tenant against physical damage from all perils insured
against in this Section 12.03, (d) workers compensation insurance in accordance
with the laws of the State of New York and (e) comprehensive automobile
liability insurance coverage with limits of not less than $2,000,000 combined
single limit coverage against bodily injury liability and property damage
liability

 

50



--------------------------------------------------------------------------------

arising out of the use by or on behalf of Tenant, its agents and employees in
connection with this Lease, of any owned, non-owned or hired motor vehicle.
Tenant shall deliver to Landlord and any other additional insured such
certificates of insurance, issued by the insurer, in form reasonably
satisfactory to Landlord, at least 10 days before the Commencement Date. The
“all risk” property insurance policies required to be carried by Tenant, and any
certificates evidencing such policies, shall provide that the proceeds under
such policies shall be payable to Landlord, Tenant and each Superior Lessor and
Superior Mortgagee as their interests may appear. Tenant shall execute and
deliver to Landlord such proofs of loss and other instruments which may be
reasonably required to recover any such insurance proceeds. Tenant shall procure
and pay for renewals of such insurance from time to time before the expiration
thereof, and Tenant shall deliver to Landlord and any other additional insured a
certificate thereof issued by the insurer at least 30 days before the expiration
of any existing policy. All such policies shall be issued by companies of
recognized responsibility licensed to do business in New York State (provided,
that if permitted under all applicable Superior Instruments, then it shall not
be necessary for an insurer to be licensed in New York State so long as such
insurer is permitted by all applicable Legal Requirements to write insurance in
New York State), rated by Best’s Insurance Reports or any successor publication
of comparable standing at A/VIII or better or the then equivalent of such
rating, and shall, if available, contain a provision whereby the same cannot be
canceled or modified in a material respect unless the insurer shall endeavor to
provide Landlord and any other additional insured at least 30 days prior written
notice of such cancellation or modification. The limits of liability required
herein may be provided by a single policy of insurance or by a combination of
primary and umbrella policies, but in no event shall the total limits of
liability available for any one occurrence or accident be less than those
required herein. Tenant’s policies of insurance may be maintained under “blanket
policies” insuring the Premises and other property or locations of Tenant;
provided, that such blanket policies shall (i) set forth the amount of the
insurance applicable to the Premises, (ii) otherwise comply with the provisions
of this Article 12, and (iii) afford the same protection to Landlord and any
other additional insured as would be provided by policies individually
applicable to the Premises. All insurance policies required to be maintained
pursuant to this Section 12.03 shall not contain any exclusions for acts of
terrorism or similar events, to the extent commercially available. In addition
to the other requirements set forth in this Lease, the insurance required to be
carried by Tenant under this Lease shall be primary insurance for all claims
under it and shall provide that any insurance carried by Landlord, the Property
Manager, and the holder of any Superior Interest is strictly excess, secondary
and non-contributing with any insurance carried by Tenant. Notwithstanding
anything to the contrary contained herein, in no event shall any policy of
insurance maintained by Tenant pursuant to this Section 12.03 have a deductible
greater than $250,000.00.

Section 12.04 Waiver of Subrogation. Each party agrees to have included in each
of its insurance policies (insuring the Building and Landlord’s property therein
in the case of Landlord and insuring Leasehold Improvements and Tenant’s
Property, in the case of Tenant, against loss, damage or destruction by fire or
other casualty) a waiver of the insurer’s right of subrogation against the other
party during the term of this Lease or, if such waiver should be unobtainable or
unenforceable, (a) an express agreement that such policy shall not be
invalidated if the insured party waives the right of recovery against any party
responsible for a casualty covered by the policy before the casualty or (b) any
other form of permission for the release of the other party.

 

51



--------------------------------------------------------------------------------

Landlord hereby releases Tenant with respect to any claim (including a claim for
negligence) which Landlord might otherwise have against Tenant for loss, damage
or destruction with respect to Landlord’s property and the Building occurring
during the Term to the extent to which Landlord is insured under a policy or
policies containing a waiver of subrogation or permission to release liability,
as provided in the preceding provisions of this Section 12.04 (or would be
insured if Landlord carried policies meeting the requirements of this
Section 12.04, regardless of whether Landlord is so insured). Tenant hereby
releases Landlord with respect to any claim (including a claim for negligence)
which Tenant might otherwise have against Landlord for loss, damage or
destruction with respect to Leasehold Improvements or Tenant’s Property
occurring during the Term to the extent to which Tenant would be insured under a
policy covering loss or damage to such property in the manner required under
Section 12.03 and containing a waiver of subrogation in favor of Landlord or
permission to release liability (regardless of whether or not Tenant is so
insured). If notwithstanding the recovery of insurance proceeds by either party
for loss, damage or destruction of its property, the other party is liable to
the first party with respect thereto or is obligated under this Lease to make
replacement, repair or restoration or payment therefor, then, provided the first
party’s right of full recovery under its insurance policies is not thereby
prejudiced or otherwise adversely affected, the amount of the net proceeds of
the first party’s insurance against such loss, damage or destruction shall be
offset against the second party’s liability to the first party therefor, or
shall be made available to the second party to pay for replacement, repair or
restoration, as the case may be. Such waiver, agreement or permission obtained
by Tenant shall extend to Landlord’s agents and employees, Ground Lessor,
Superior Mortgagee or any other Superior Party.

Section 12.05 Increases in Coverage. Landlord may from time to time, but not
more frequently than once in any 3 year period, require that the amount of the
commercial general liability insurance to be maintained by Tenant under
Section 12.03 be increased to amounts then customarily required of tenants of
comparable premises by landlords of comparable properties. If Tenant shall claim
that Landlord’s requirement is excessive, the dispute shall be determined by
arbitration as provided in Article 21. Tenant shall, thereafter, carry the
insurance determined by such arbitration to be required, but in no event shall
the amount of such commercial general liability insurance be less than the
amount specified in Section 12.03.

Section 12.06 Depositary and Proceeds. (a) If required by the Ground Lessor or
any Superior Mortgagee, the proceeds under all policies required by any
provision of this Lease insuring against damage to Leasehold Improvements by
fire or other casualty shall be payable to the Depositary and, if not so
required, such proceeds shall be payable directly to Landlord, which shall hold
the same pending application to the restoration of the Premises in accordance
with Article 22.

(b) As used herein, “Depositary” means the entity designated by Landlord from
time to time to act as the Depositary hereunder. Any entity designated to act as
Depositary shall be (i) a bank, national banking association, savings and loan
association or trust company having offices in the Borough of Manhattan, City of
New York, State of New York, with a capital and surplus of not less than
$500,000,000.00 throughout the period during which its acts as Depositary or
(ii) a merchant bank, investment banking or credit corporation, charitable
foundation, insurance company or pension and/or annuity company having net
assets of not less than $500,000,000.00 throughout the period during which it
acts as Depositary.

 

52



--------------------------------------------------------------------------------

Section 12.07 Landlord’s Insurance. The Building is insured by Landlord in
accordance with the requirements of the Ground Lease.

ARTICLE 13

RULES AND REGULATIONS

Section 13.01 Compliance with Rules. Tenant shall faithfully observe and comply
with, and shall cause its employees, agents, invitees and licensees, to
faithfully observe and comply with, the rules and regulations annexed hereto as
Exhibit C, and such modifications and additions thereto as Landlord at any time
and from time to time may make and communicate to Tenant with reasonable prior
notice which in Landlord’s reasonable judgment shall not increase in more than a
de minimis respect Tenant’s monetary obligations hereunder or adversely affect
in any material manner Tenant’s rights hereunder or unreasonably interfere with
Tenant’s use of the Premises, and which, in Landlord’s reasonable judgment,
shall be necessary or appropriate for the reputation, protection, safety, care
or appearance of the Premises or the Project, or portions thereof, or areas
adjacent thereto, or the preservation of good order therein, or the operation or
maintenance of the Premises or the Project, or portions thereof, or the
equipment and fixtures thereon or servicing the same (such rules and
regulations, as modified or added to from time to time, the “Rules and
Regulations”); provided, that in case of any conflict or inconsistency between
the provisions of this Lease and any of the Rules and Regulations hereafter
adopted, the provisions of this Lease shall control.

Section 13.02 Enforcement of Rules and Regulations. Nothing contained in this
Lease shall be construed to impose upon Landlord any duty or obligation to
enforce the Rules and Regulations against any other tenant or any employee,
agent, invitee or licensee of any other tenant, and Landlord shall not be liable
to Tenant for violation of the Rules and Regulations by any other tenant or its
employees, agents, invitees or licensees. Landlord shall not enforce the Rules
and Regulations against Tenant in a manner that is less favorable to Tenant than
Landlord’s enforcement generally against the other office tenants of the
Building.

ARTICLE 14

ALTERATIONS; DISCHARGE OF LIENS

Section 14.01 Alterations by Tenant. (a) Tenant shall not make, or cause to be
made, alterations, additions, improvements, installations or changes
(“Alterations”) in or to the Premises or any other portion of the Real Property,
except as expressly permitted and allowed pursuant to the provisions hereinafter
provided. Provided Tenant is not in default under this Lease beyond the
expiration of any applicable notice and grace periods, Landlord shall not
unreasonably withhold its approval to any Alteration that is not a Material
Alteration. “Material Alteration” means an Alteration that (i) is not limited to
the interior of the Premises or which affects the exterior (including the
appearance) of the Building, (ii) is structural or affects the strength of the
Building or involves core drilling, (iii) affects the usage or the proper
functioning

 

53



--------------------------------------------------------------------------------

of any of the Building Systems, (iv) requires the consent of the Ground Lessor
or any Superior Mortgagee or Superior Lessor, (v) requires a change to the
Building’s certificate of occupancy, or (vi) violates any Legal Requirements or
any Insurance Requirements. Tenant may perform Alterations consisting solely of
ordinary painting, carpeting and other floor and wall coverings (“Decorative
Alterations”) and Non-Material Alterations (as hereinafter defined) without
Landlord’s consent, provided Tenant gives Landlord at least 10 Business Days
prior notice of the performance of such Decorative Alterations and all such
Decorative Alterations are made and performed in accordance with all of the
applicable terms, covenants and conditions of this Lease (including the
provisions of this Article 14). “Non-Material Alterations” means Alterations
other than Decorative Alterations that do not (1) constitute Material
Alterations, (2) require a building or alteration permit from any Governmental
Authority or (3) cost in any one instance in excess of $100,000.00, subject to
CPI Adjustment on each anniversary of the Commencement Date.

(b) Tenant, in connection with any Alterations, shall comply with the
Alterations Rules and Regulations set forth as Exhibit D annexed hereto. Except
with respect to Decorative Alterations and Non-Material Alterations, no
Alterations shall be undertaken by Tenant, and Landlord shall not be required to
consider approving any Alterations, until Tenant has caused to be prepared and
delivered to Landlord, for Landlord’s prior written approval, complete, detailed
working plans and specifications for such Alterations prepared, dated, signed
and stamped by a professional architect and engineer licensed to practice in the
State of New York showing, among other things, all architectural, electrical,
mechanical, plumbing and other installations required to construct and finish
such Alterations, which shall be in sufficient form and content and contain
sufficient detail to (i) secure all required governmental permits and approvals,
(ii) determine whether all such Alterations comply with all Legal Requirements,
(iii) permit a contractor to perform all work shown thereon and covered thereby,
and (iv) determine the effect such Alterations shall have on the structural
components of the Building, the Building Systems, and the operation and
maintenance of the Building. Except with respect to Decorative Alterations and
Non-Material Alterations, Tenant shall not proceed with any Alterations unless
and until Landlord approves Tenant’s plans and specifications therefor (which
approval shall not be unreasonably withheld with respect to any plans and
specifications for any Alterations that are not Material Alterations). Landlord
shall endeavor to respond to any requests made by Tenant pursuant to this
Section 14.01(b) within 10 Business Days after receipt thereof.

(c) Tenant shall pay to Landlord within 30 days after demand, as Additional
Rent, Landlord’s reasonable out-of-pocket costs and expenses (including, without
limitation, the fees of any architect or engineer employed by Landlord or any
Superior Lessor or Superior Mortgagee for such purpose) for reviewing plans and
specifications and inspecting the progress of the performance of the
Alterations.

(d) Before proceeding with any Alterations that will cost more than $250,000.00,
subject to CPI Adjustment on each anniversary of the Commencement Date
(exclusive of the costs of Decorative Alterations and items constituting
Tenant’s Property), as estimated by a reputable contractor designated by
Landlord, Tenant shall furnish to Landlord one of the following (as selected by
Tenant): (i) a cash deposit, (ii) a performance bond and a labor and materials
payment bond (issued by a corporate surety licensed to do business in New York
reasonably satisfactory to Landlord) or (iii) an irrevocable, unconditional,
negotiable letter of

 

54



--------------------------------------------------------------------------------

credit upon presentation of a sight draft only, issued by a bank and in a form
satisfactory to Landlord; each to be equal to 125% of the cost of the
Alterations, estimated as set forth above. Any such letter of credit shall be
for one year and shall be renewed by Tenant each and every year until the
Alterations in question are completed and shall be delivered to Landlord not
less than 30 days prior to the expiration of the then current letter of credit,
failing which Landlord may present the then current letter of credit for
payment. Upon (A) the completion of the Alterations in accordance with the terms
of this Section 14.01 and (B) the submission to Landlord of (x) proof evidencing
the payment in full for said Alterations, (y) written unconditional lien waivers
of mechanics’ liens and other liens on the Real Property from all contractors
performing said Alterations and (z) all submissions required pursuant to Exhibit
D attached hereto, the security deposited with Landlord (or the balance of the
proceeds thereof, if Landlord has drawn on the same) shall be returned to
Tenant. Upon Tenant’s failure properly to perform, complete and fully pay for
any Alterations, as determined by Landlord, Landlord may, upon notice to Tenant,
draw on the security deposited under this Section 14.01(d) to the extent
Landlord deems necessary in connection with said Alterations, the restoration
and/or protection of the Premises or the Real Property and the payment of any
costs, damages or expenses resulting therefrom.

(e) During the Term, Tenant shall keep records of Alterations (other than
Decorative Alterations and Non-Material Alterations) costing in excess of
$50,000, including plans and specifications, copies of contracts, invoices,
evidence of payment and all other records customarily maintained in the real
estate business relating to Alterations and the cost thereof and shall, within
30 days after demand by Landlord, furnish to Landlord copies of such records.

(f) All Alterations installed by Tenant in the Premises shall be fully paid for
by Tenant in cash and shall not be subject to conditional bills of sale, chattel
mortgages, security interests or other title retention agreements.

(g) Tenant shall pay the cost of all utilities (not covered by Tenant’s
Electricity Payment pursuant to Section 5.01) furnished in connection with the
performance of Alterations as shown on any meters installed in or about the
Premises or as otherwise reasonably allocated to Tenant, any costs of Extra
Personnel which are reasonably required by Landlord (as specified by written
notice to Tenant), any fees payable to independent security agencies, and any
required reimbursements owed to Ground Lessor in connection with such work. All
such costs and expenses shall be paid within 30 days after demand therefor from
Landlord.

(h) Tenant, at its sole cost and expense, shall obtain and deliver to Landlord
all necessary governmental permits and certificates for the commencement and
prosecution of Alterations and for final approval thereof upon completion, and
shall cause Alterations to be performed in compliance therewith and with all
applicable Legal Requirements and Insurance Requirements and Landlord, upon
Tenant’s request and at Tenant’s sole cost, shall use reasonable efforts to
assist Tenant in obtaining such permits and certificates and effecting such
compliance. No Alterations shall be commenced or prosecuted until all such
permits and certificates have been obtained by Tenant and delivered to Landlord.

 

55



--------------------------------------------------------------------------------

(i) Alterations shall be diligently performed in a good and workmanlike manner,
using new materials and equipment at least equal in quality and class to those
typically found in first class office buildings located in Manhattan. All
agreements with respect to Alterations shall conform to Section 15.01(b) and all
other applicable provisions of this Lease. Alterations (other than Alterations
made to any Building Systems or the structure of the Building which must be
performed exclusively by the contractor designated by Landlord who shall charge
commercially competitive fees) shall be performed by Tenant’s contractors
approved in writing in advance by Landlord (which approval shall not be
unreasonably withheld or delayed), and the plans and specifications therefor
shall be prepared by engineers or architects first approved by Landlord (which
approval shall not be unreasonably withheld or delayed), and Tenant shall use
only Landlord’s designated expediter with respect to any filings with, or other
submissions to, applicable governmental authorities in connection with any
Alterations. Alterations shall be performed only at the times permitted in
Exhibit D.

(j) Throughout the performance of Alterations, Tenant, at its expense, shall
carry, or cause its contractors to carry, (x) workers’ compensation insurance in
statutory limits, (y) commercial general liability insurance (with completed
operations endorsement) for any occurrence in or about the Premises with
coverage of not less than $10,000,000 (Subject to CPI Adjustment on each
anniversary of the Commencement Date) for each occurrence and (z) builder’s all
risk insurance (on a completed value basis), in such limits as Landlord may
reasonably require, with insurers reasonably satisfactory to Landlord. The
commercial general liability insurance referred to in this subparagraph
(j) shall name as additional insureds, and the builder’s all risk insurance
referred to in this subparagraph (j) shall name as loss payees, as their
interest may appear, Landlord, Ground Lessor, and, at Landlord’s request, any
Superior Mortgagee and any other holder of a Superior Interest. In addition, the
commercial general liability insurance referred to in this subparagraph
(j) shall name, as an additional insured, the Property Manager. The insurance
required to be carried pursuant to subparagraph (j) shall be primary insurance
for all claims under it and shall provide that any insurance carried by
Landlord, the Property Manager and the holder of any Superior Interest is
strictly excess, secondary and non-contributing with the insurance required to
be carried under this subparagraph (j). At or before the commencement of
Alterations and, on request, at reasonable intervals thereafter during the
continuance of Alterations, Tenant shall furnish Landlord with certificates of
insurance evidencing that such insurance is in effect.

(k) Intentionally omitted.

(l) Landlord’s review of, inspection of, consent to or approval of any
Alterations and/or the plans and specifications for any Alterations is solely
for Landlord’s benefit and shall not be construed to be, and shall not be, a
representation, warranty or agreement by Landlord that the Alterations in
question are adequate, correct, efficient, sound, advisable or in compliance
with Legal Requirements or Insurance Requirements.

Section 14.02 Discharge of Violations and Liens. Tenant, at its expense, and
with diligence and dispatch, shall procure the cancellation or discharge of all
notices of violation arising from or otherwise connected with Alterations, or
any other work, labor, services or materials done for or supplied to Tenant, or
any person claiming through or under Tenant (by

 

56



--------------------------------------------------------------------------------

other than Landlord), which shall be issued by the Department of Buildings of
the City of New York or any other Governmental Authority having or asserting
jurisdiction. Tenant shall defend, indemnify and hold harmless Landlord, Ground
Lessor, any Superior Mortgagee and any other holder of a Superior Interest from
and against any and all mechanics’ and other liens and encumbrances filed in
connection with Alterations, or any other work, labor, services or materials
done for or supplied to Tenant or claimed to have been done for or supplied to
Tenant, or any person claiming through or under Tenant, including security
interests in any materials, fixtures or articles so installed in and
constituting part of the Premises and against all costs, expenses and
liabilities incurred in connection with any such lien or encumbrance or any
action or proceeding brought thereon.

Section 14.03 No Liens. Except for permitted subleases, Tenant shall not create
or cause, or permit or suffer to be created any lien, encumbrance or charge upon
Tenant’s leasehold estate in the Premises or any part thereof or upon the income
therefrom. Tenant shall not create or cause to be created any lien, encumbrance
or charge upon any assets (including, without limitation, any Rent payable
hereunder) of, or funds appropriated to, Landlord, or Ground Lessor, or upon the
estate, rights or interest in the Premises or any part thereof of Landlord, or
the Ground Lessor in the Premises.

Section 14.04 Discharge of Any Liens. If any mechanic’s, laborer’s or
materialman’s lien at any time shall be filed against the Premises or any part
thereof or any interest therein as a result of any act or omission of Tenant or
its Subtenants or their respective officers, employees, agents, suppliers,
materialmen, mechanics, contractors, subcontractors or sub-subcontractors, or,
if any public improvement lien created or caused to be created by Tenant shall
be filed against any assets of, or funds appropriated to, Landlord or Ground
Lessor, then Tenant, within 20 days after actual notice of the filing thereof,
or such shorter period after actual notice as may be required by a Superior
Mortgagee (but not less than 10 days after actual notice), shall cause the same
to be discharged of record by payment, deposit, bond, order of a court of
competent jurisdiction or otherwise. If Tenant shall fail to cause such lien to
be discharged of record within the period aforesaid, then, in addition to any
other right or remedy, Landlord may, but shall not be obligated to, discharge
the same of record as aforesaid in any manner permitted by law, or Landlord
shall be entitled, if Landlord so elects, to compel the prosecution of an action
for the foreclosure of such lien by the lienor and to pay the amount of the
judgment in favor of the lienor with interest, costs and allowances. Any amounts
so paid by Landlord, including all costs and expenses (including, without
limitation, reasonable attorneys’ fees and disbursements) incurred by Landlord
in connection therewith, together with interest thereon at the Default Rate,
from the respective dates of Landlord’s making of the payment or incurring of
the costs and expenses, shall constitute Additional Rent payable by Tenant under
this Lease and shall be paid by Tenant to Landlord after demand.

Section 14.05 No Liability of Landlord or Superior Parties. Nothing contained in
this Lease shall be deemed or construed in any way as constituting the consent
or request of Landlord or Ground Lessor, express or implied, by inference or
otherwise, to any contractor, subcontractor, laborer or materialman for the
performance of any labor or the furnishing of any materials for any specific
improvement, alteration to or repair of the Premises or any part thereof, nor as
giving Tenant any right, power or authority to contract for or permit the
rendering

 

57



--------------------------------------------------------------------------------

of any services or the furnishing of materials that would give rise to the
filing of any lien against the Premises or any part thereof or any assets
(including, without limitation, any Rent payable hereunder) of, or funds
appropriated to, Landlord or Ground Lessor.

Section 14.06 Delivery of Drawings to Landlord. Within 30 days following the
completion of an Alteration (other than Decorative and Non-Material
Alterations), Tenant shall deliver to Landlord “as-built” drawings and CAD files
on diskette and by e-mail in AutoCAD.DWG format, showing the exact nature and
location of any Alterations Tenant has performed or caused to be performed, and
(i) if any Alterations are then proposed or in progress, Tenant’s drawings and
specifications, if any, for such Alterations and (ii) if any Alterations by
Landlord for Tenant were performed or are then proposed or in progress, the
“as-built” drawings, if any, or the drawings and specifications, if any, as the
case may be, for such Alterations, in Tenant’s possession. Any files to be
delivered to Landlord by e-mail as set forth in the preceding sentence shall be
sent to: Tenantplan@brookfield.com.

Section 14.07 Specialty Alterations. Provided Tenant shall have requested such
notice from Landlord pursuant to Tenant’s Specialty Alterations Notice given to
Landlord with Tenant’s submission to Landlord, for Landlord’s approval, of
Tenant’s plans and specifications meeting the requirements set forth in
Section 14.01(b), Landlord, by notice given to Tenant at or prior to the time
Landlord approves such plans and specifications, shall inform Tenant as to which
Specialty Alterations depicted on such plans and specifications Landlord shall
require Tenant to remove upon the Expiration Date. If Landlord shall give such
notice, then Tenant, at Tenant’s expense, prior to the Expiration Date, or, in
the case of an earlier termination of this Lease, within 15 days after such
termination, shall remove the same from the Premises, shall repair and, if
applicable, restore the portion of the Premises from which the same was removed
to at least the condition existing prior to installation thereof, reasonable
wear and tear excepted, and shall repair any damage to the Premises or to the
Building due to such removal. If Tenant shall have failed to so request such
notice from Landlord in a Tenant’s Specialty Alterations Notice given to
Landlord by Tenant at the time Tenant submitted such plans and specifications in
question to Landlord for Landlord’s approval, then Landlord shall be entitled to
instruct Tenant at any time prior to the Expiration Date as to which Specialty
Alterations must be removed by Tenant upon the Expiration Date, and Tenant shall
comply with such instructions. “Tenant’s Specialty Alterations Notice” means a
notice given by Tenant to Landlord, accompanying the plans and specifications
(meeting the requirements set forth in Section 14.01(b)) submitted by Tenant to
Landlord for Landlord’s approval, stating in bold capital letters that such
notice is being given pursuant to Section 14.07 of the Lease and that, pursuant
to Section 14.07 of the Lease, Landlord is required to inform Tenant at or prior
to the time it approves such plans and specifications as to which Specialty
Alterations, depicted on such plans and specifications, Landlord shall require
Tenant to remove prior to the Expiration Date or within 15 days following any
earlier termination of this Lease. “Specialty Alterations” means any and all
Alterations located outside of the Premises (other than electrical and
telecommunications risers and conduits and lines), and all vaults, cooking
kitchens, subflooring structures and raised flooring systems, stone flooring
(other than that existing in the Premises on the Commencement Date), structural
reinforcements, auditoria, dumbwaiters, conveyors, mainframe computer centers,
back-up energy supply systems, generators and fuel tanks, fuel lines and all
equipment related to any back-up energy supply system, internal staircases,
private lavatories, medical facilities, any structural

 

58



--------------------------------------------------------------------------------

work not typically undertaken in office space or that is unusually expensive to
demolish or remove, including beam cuts, slab restorations and floor openings,
and any other Alterations or improvements which are not customary for build-outs
of tenants of first class office buildings in downtown Manhattan generally or
are unusually expensive to demolish or remove. Notwithstanding anything
contained herein to the contrary (including any response or lack of response by
Landlord to any Tenant’s Specialty Alterations Notice), the following
Alterations must be removed by Tenant prior to the Expiration Date, or, in the
case of any earlier termination of this Lease, within 15 days after such
termination, and Tenant shall repair and, if applicable, restore the portion of
the Premises from which the same were removed to at least the condition existing
prior to the installation thereof, reasonable wear and tear excepted, and shall
repair any damage to the Premises or the Building due to such removal:
(i) internal staircases, (ii) any Alterations located outside of the Premises
(other than electrical and telecommunications risers and conduits and lines),
(iii) vaults and (iv) stone flooring (other than existing in the Premises on the
Commencement Date). Notwithstanding the foregoing, Tenant shall not be required
to remove upon the Expiration Date any Specialty Alterations made by Landlord
prior to the Commencement Date.

ARTICLE 15

LANDLORD’S AND TENANT’S PROPERTY

Section 15.01 Ground Lessor’s Property. (a) Except as provided in Section 15.02,
Tenant acknowledges that the Premises, all of the materials and equipment
incorporated therein, and all Leasehold Improvements are the property of Ground
Lessor, and Tenant agrees that all materials and equipment to be incorporated
into the Premises at any time during the Term shall, upon purchase of same and
at all times thereafter, constitute the property of Ground Lessor, and that
legal title to the Premises, all Leasehold Improvements and all such materials
and equipment shall continue in Ground Lessor; provided, that Landlord and
Ground Lessor (i) shall not be liable in any manner for payment or otherwise to
any contractor, subcontractor, laborer or supplier in connection with the
purchase or furnishing of any such Leasehold Improvements, materials or
equipment or the installation thereof, and (ii) shall have no obligation to pay
any compensation to Tenant by reason of Ground Lessor’s acquisition of title to
such Leasehold Improvements, materials and equipment.

(b) Tenant covenants and agrees that all agreements with respect to Alterations
in the Premises shall include the following provision: “[contractor]
[subcontractor] [materialman] hereby agrees that immediately upon the purchase
by [contractor] [subcontractor] [materialman] of any building materials to be
incorporated in the Premises, or of any building materials to be incorporated in
improvements made thereto, such materials shall become the sole property of
[insert name of Ground Lessor], a public benefit corporation, notwithstanding
that such materials have not been incorporated in, or made a part of, the
Premises at the time of such purchase; and [contractor] [subcontractor]
[materialman] shall look solely to [Tenant] [contractor] [subcontractor] for
payment in connection with the purchase of any such materials, it being
expressly understood that [insert names of Ground Lessor and Landlord] shall not
be liable in any manner for payment or otherwise to [contractor] [subcontractor]
[materialman] in connection with the purchase of any such materials, and [insert
names of Ground Lessor and

 

59



--------------------------------------------------------------------------------

Landlord] shall have no obligation to pay any compensation to [contractor]
[subcontractor] [materialman] by reason of such materials becoming the sole
property of [insert name of Ground Lessor]; provided, that nothing contained
herein shall prejudice any rights which [contractor] [subcontractor]
[materialman] may have under the Lien Law of the State of New York.”

(c) Notwithstanding the ownership by Ground Lessor of the Premises and all
materials and equipment incorporated therein, to the extent required under the
Ground Lease, Tenant shall pay or cause to be paid to the Governmental Authority
having jurisdiction over sales and compensating use taxes, amounts equal to the
amounts of all sales and compensating use taxes which would be payable but for
such ownership, on the materials and equipment purchased for incorporation into
or work performed on the Premises in connection with the maintenance of and
repairs, restorations, additions, alterations, improvements and replacements
(including capital improvements) to the Premises. Such amounts shall be payable
at the times such sales and use taxes would be payable but for such ownership.

Section 15.02 Tenant’s Property. Notwithstanding Section 15.01(a), all movable
partitions and all business, communications and office equipment, computers and
machinery, and all associated wiring, cabling and conduits, and other articles
of personal property, whether or not attached to or built into the Premises,
which are installed in the Premises by or for the account of Tenant and can be
removed without damage to the Building, and all furniture, furnishings and other
articles of movable personal property, owned by Tenant and located in the
Premises (collectively, “Tenant’s Property”), shall be and shall remain the
property of Tenant and may be removed by Tenant at any time during the term of
this Lease.

Section 15.03 Removal of Tenant’s Property. In connection with any intended
removal of any of Tenant’s Property, Tenant shall give Landlord 30 days prior
notice of any severance of connections to the structural, mechanical,
electrical, sanitary, plumbing, HVAC, fire safety or other Building Systems,
other than any such removal within 60 days prior to the Expiration Date, in
which case Tenant shall give Landlord 10 days’ prior notice. If any of Tenant’s
Property is removed, Tenant shall repair or pay, in accordance with the
provisions of Section 16.01(b), the cost of repairing any damage to the
Premises, the Building Systems or to the Building resulting from the removal
thereof. At or before the Expiration Date, or within 15 days after any earlier
termination of this Lease, Tenant shall, at its expense, remove from the
Premises, all of Tenant’s Property and leave the Premises in a broom-clean
condition.

Section 15.04 Abandoned Property. After the Expiration Date, or after a period
of 15 days following an earlier termination date, any items of Tenant’s Property
which shall remain in the Premises shall be deemed to have been abandoned, and
in such case such items may be retained by Landlord as its property or removed
and disposed of by Landlord, without accountability, in such manner as Landlord
shall determine, at Tenant’s expense. Any costs so incurred by Landlord, or
incurred in restoring the Premises to the condition required in Section 15.03
shall be paid by Tenant within 30 days after Landlord’s demand therefor and the
terms of this Lease shall continue to be in full force and effect with respect
to such obligation on the part of Tenant. Landlord shall have no obligation to
Tenant with respect to any items of Tenant’s Property remaining in the Premises
after the Expiration Date.

 

60



--------------------------------------------------------------------------------

Section 15.05 Survival. The provisions of this Article 15 shall survive the
expiration or earlier termination of this Lease.

ARTICLE 16

REPAIRS AND MAINTENANCE

Section 16.01 Repairs by Tenant. (a) Tenant, at Tenant’s expense, throughout the
Term, subject to the terms of this Section 16.01, shall maintain in good repair
and working order all Leasehold Improvements, Tenant’s Property, the Premises,
the fixtures and equipment therein and the appurtenances thereto (including all
restrooms on any floor of the Building where all of the rentable area on such
floor is part of the Premises and, regardless of what portion of the rentable
area of any floor of the Building is part of the Premises, all private restrooms
within the Premises), subject to reasonable wear and tear and except for those
repairs for which Landlord is responsible pursuant to any of the other express
provisions of this Lease. The term “repairs” shall include all alterations,
additions, installations, replacements, removals, renewals, restorations and
maintenance. All repairs made by Tenant shall be at least equal in quality and
class to those typically made in first class office buildings located in
Manhattan and shall be made in compliance with all Insurance Requirements and
all Legal Requirements.

(b) In furtherance of the foregoing, but not in limitation thereof, Tenant shall
be responsible, at Tenant’s expense, for all necessary or appropriate repairs to
all Alterations (including the equipment to be installed by Tenant as described
in Sections 5.04 and 17.01) and for repairing any scratched, damaged or broken
doors, glass and wall and floor coverings within the Premises or at the
entrances to the Premises. Notwithstanding the foregoing, except as set forth in
the following sentence, Tenant shall not be responsible for repairing the glass
in the exterior windows of the Building. In addition, Tenant shall be
responsible, at Tenant’s expense, for making all repairs whether within or
outside the Premises, to the extent necessitated by (i) the existence of any
Leasehold Improvements or the performance of any work or Alterations by or at
the instance of Tenant, (ii) the installation, removal, use or operation of
Tenant’s Property, (iii) the moving of Tenant’s Property in or out of the
Building or (iv) the negligence or willful misconduct of Tenant or any Subtenant
or its or their employees, agents, contractors, licensees or invitees. If any
such repairs are to be made outside of the Premises, Tenant shall promptly
notify Landlord, and, at Landlord’s election, such repairs shall be performed by
Landlord at Tenant’s expense. If Landlord elects to perform such repairs, Tenant
shall reimburse Landlord, within 30 days after demand, for all actual,
out-of-pocket costs and expenses incurred by Landlord in connection therewith.

(c) Any repairs for which Tenant is responsible hereunder shall be done, at
Tenant’s expense, by a contractor selected by Tenant and first approved in
writing by Landlord, which approval shall not be unreasonably withheld,
conditioned or delayed (except for repairs to any Building Systems or structural
portions of the Building, which repairs must be performed exclusively by the
contractor designated by Landlord, provided such contractor charges commercially
reasonable rates) and otherwise subject to all of the other terms of Article 14.

(d) Tenant shall promptly notify Landlord of the need for any other repairs to
any mechanical, sanitary, plumbing, HVAC, fire safety, structural, electrical or
other Building Systems, or to any fixtures in the Premises. Tenant shall not
commit or suffer, and shall use all reasonable precaution to prevent, waste,
damage, or injury to the Premises.

 

61



--------------------------------------------------------------------------------

Section 16.02 Repairs by Landlord. Landlord, at Landlord’s expense, shall keep
and maintain the public portions of the Building (including the structural
components and roof) and the Building Systems serving the Premises in good
working order, condition and repair and shall make all repairs, structural and
otherwise, interior and exterior, as and when needed in or about such portions
of the Building and the Premises, except for those repairs for which Tenant is
responsible pursuant to any of the other provisions of this Lease; and such
repairs by Landlord shall be at least equal in quality and class to those
typically made in first class office buildings in Manhattan and made in
compliance with all Insurance Requirements and Legal Requirements.

ARTICLE 17

SERVICES; SIGNAGE AND ACCESS

Section 17.01 Services. From and after the Commencement Date, Landlord, at
Landlord’s expense (but subject to reimbursement by way of Tenant’s Operating
Payment unless otherwise specified herein), shall provide the following services
to the Premises:

(a) Landlord shall maintain and operate the Building’s heating, ventilating and
air-conditioning (“HVAC”) systems and condenser/chilled water system serving the
Premises as follows:

(i) Landlord shall furnish HVAC to the Premises during Business Hours on
Business Days in accordance with the specifications attached hereto as Exhibit
E. “Business Hours” means between 8:00 a.m. and 6:00 p.m. “Business Days” means
all days except Saturdays, Sundays, New Year’s Day, Martin Luther King Day,
President’s Day, Memorial Day, Independence Day, Labor Day, Thanksgiving, the
day following Thanksgiving, Christmas and any other days which are either
(i) observed by both the federal and the state governments as legal holidays or
(ii) designated as a holiday by the applicable Building Service Union Employee
Service contract or Operating Engineers contract (collectively, “Holidays”).

(ii) If Tenant shall require HVAC for the Premises at any time other than during
Business Hours on Business Days, then Landlord shall furnish such HVAC service
to the Premises as Tenant may request by notice given to Landlord by 12:00 noon
on any Business Day for any period after Business Hours on such Business Day and
by 12:00 noon on the next preceding Business Day for any non-Business Day and
Tenant shall pay to Landlord within 30 days after demand, as Additional Rent
hereunder, the Building Standard Rate for such HVAC service.

(iii) If Tenant shall install any supplementary air conditioning units in the
Premises and connect the same to the condenser/chilled water loop of the
Building (or if any of the same shall have been previously installed in the
Premises), then (i) all of

 

62



--------------------------------------------------------------------------------

such work shall be Alterations under Article 14 of this Lease and, accordingly,
Tenant shall comply with all of its obligations under Article 14 with respect to
such installation and (ii) Tenant shall pay to Landlord, as Additional Rent,
commencing on the date on which Tenant shall connect said supplementary unit(s)
to the Building condenser/chilled water loop (or, if any such unit previously
shall have been installed in the Premises, commencing on the Commencement Date),
an amount equal to the Building Standard Rate per ton of condenser/chilled water
consumed per hour as measured by meter or meters installed and maintained by
Tenant at Tenant’s sole cost and expense (but subject to Landlord’s approval as
to the specifications and installation of such meter or meters). Tenant shall
pay Landlord for the use of such condenser/chilled water within 30 days after
the delivery of an invoice therefor. Within 60 days after the date of this
Lease, Tenant shall deliver to Landlord a written notice specifying the amount
of condenser/chilled water Tenant will require; provided, that such amount
cannot exceed 3 tons. If Tenant fails to deliver such notice, Landlord cannot
guaranty the quantity of condenser/chilled water that will be made available to
Tenant. If, in the 12 month period following Tenant’s connection to the
condenser/chilled water system, Tenant fails to utilize the quantity of
condenser/chilled water requested by Tenant and allocated by Landlord, then
Landlord shall have the right to reduce the amount of condenser/chilled water
allocated for Tenant’s use to the amount necessary to supply Tenant’s
requirements as evidenced by Tenant’s condenser/chilled water use for the prior
12 month period. In addition, if Tenant fails to connect to the
condenser/chilled water system within 12 months after the Commencement Date,
Landlord shall not be required to make available to Tenant any condenser/chilled
water.

(iv) If Tenant requires condenser/chilled water for supplemental
air-conditioning in excess of that specified in Section 17.01(a)(iii), Landlord
shall furnish Tenant additional condenser/chilled water if and to the extent
such condenser/chilled water is available as reasonably determined by Landlord
from time to time taking into account appropriate reserves to serve all of the
current and anticipated future requirements of the buildings served by the
Central Plant and the occupants thereof. Tenant shall pay for the cost of any
such additional condenser/chilled water supplied to Tenant in the same manner as
set forth in Section 17.01(a)(iii) above.

(v) Landlord’s obligations under this Section 17.01(a) are subject to Tenant’s
compliance with the conditions of occupancy and the connected electrical load
requirement set forth in Exhibit E attached hereto. Use of the Premises, or any
part thereof, in a manner contrary to the HVAC design conditions set forth in
such Exhibit E (including occupancy and connected electrical load), or
rearrangement of partitioning after the Commencement Date which interferes with
the normal operation of the HVAC in the Premises, or the use of computer or data
processing machines or other machines or equipment in excess of typical office
requirements, may require changes in the HVAC systems servicing the Premises, in
order to provide comfortable occupancy. Such changes may be made by Landlord, at
Tenant’s expense, and Tenant shall reimburse Landlord, within 30 days after
demand, for all actual, out-of-pocket costs and expenses incurred by Landlord in
connection therewith.

 

63



--------------------------------------------------------------------------------

(b) Landlord shall provide reasonably sufficient (in accordance with a first
class building) passenger elevator service (on a non-exclusive basis) to each
floor of the Building upon which any portion of the Premises is located during
Business Hours on Business Days, and at all other times, Landlord shall have at
least one passenger elevator subject to call. Landlord shall provide freight
elevator service to the Premises on a first come-first served basis (i.e., no
advance scheduling) for Tenant’s reasonable use, subject to the reasonable needs
of other tenants and occupants of the Building, during Business Hours on
Business Days. If Tenant shall require use of the freight elevators at any other
time, Landlord shall make the freight elevators available to Tenant subject to
scheduled availability, upon not less than 1 Business Day advance notice from
Tenant, and Tenant shall pay to Landlord within 30 days after demand as
Additional Rent the Building Standard Rate therefor; provided, that, in
connection with Tenant’s initial move into the Premises, the first 15 hours of
such overtime freight elevator service shall be at no cost to Tenant. As of the
date of this Lease, based on current union rules, there is a minimum number of
hours for use of the freight elevator or loading dock of 4 hours, except if the
reservation is made for a period immediately following the end of Business Hours
on Business Days or for a period immediately preceding Business Hours on
Business Days. As of the date of this Lease, based on current union rules, the
minimum number of hours for such overtime use on Business Days is one (1) hour
where the reservation is for a period beginning immediately after Business Hours
end or for a period which ends immediately preceding when Business Hours begin;
the use of freight elevators shall be on a nonexclusive basis, except with
respect to the freight elevator Tenant has reserved during periods other than
Business Hours. The use of the elevators shall be subject to the Rules and
Regulations. The minimum number of hours of use contained in this
Section 17.01(b) are subject to change by Landlord if union rules change. If the
Building supplies manually operated elevator service, Landlord may at any time
substitute automatic control elevator service, without reducing or otherwise
affecting any of Tenant’s obligations hereunder.

(c) Subject to the further provisions of this Section 17.01(c), Landlord shall
provide to the Premises the cleaning services set forth in the specifications
attached hereto as Exhibit F. Tenant shall pay to Landlord within 30 days after
demand as Additional Rent the Building Standard Rate, for (i) extra cleaning
work required because of (A) misuse or neglect on the part of Tenant or any
Subtenant or its or their employees or visitors, (B) the use of portions of the
Premises for other than normal office purposes requiring greater or more
difficult cleaning work than office areas, (C) an unusual quantity of interior
glass surfaces or glass partitions, or (D) an unusual quantity of non-building
standard materials or finishes installed in the Premises, (ii) removal from the
Premises and the Building of any refuse and rubbish of Tenant in excess of that
ordinarily accumulated in business office occupancy or at times other than
Landlord’s standard cleaning times set forth below, and (iii) pest control with
respect to the Premises in excess of that ordinarily provided to business office
occupants in the Building. If Tenant requires any cleaning services in excess of
the services specified in Exhibit F, Tenant, at its expense, shall contract for
same directly with Landlord’s cleaning contractor. Landlord, Landlord’s cleaning
contractor and their employees shall have access to the Premises after 5:30 p.m.
and before 8:00 a.m. (provided, that no cleaning of occupied offices or
vacuuming shall be done prior to 6:00 p.m.) and shall have the right to use,
without charge therefor, all light, power and water in the Premises reasonably
required to clean the Premises as required under this Section 17.01(c).
Notwithstanding the foregoing, Landlord shall not be required to clean any

 

64



--------------------------------------------------------------------------------

portion of the Premises used for the preparation, serving or consumption of food
or beverages, training rooms, LAN rooms, computer rooms, data processing or
reproducing operations, pantries or private lavatories or toilets or other
special purposes requiring greater or more difficult cleaning work than office
areas and, in such areas, Tenant shall, at Tenant’s expense, retain Landlord’s
cleaning contractor to perform such cleaning, provided such contractor charges
commercially reasonable rates. If the Premises be or become infested with vermin
as a result of the use or any misuse or neglect of the Premises by Tenant, its
agents, employees, visitors or licensees, Tenant shall at Tenant’s expense cause
the same to be exterminated from time to time to the reasonable satisfaction of
Landlord and shall employ such exterminators and such exterminating company or
companies as shall be reasonably approved by Landlord.

(d) Landlord shall furnish to each floor of the Building upon which any portion
of the Premises is located reasonable quantities of cold water for drinking and
pantry use, and hot and cold water for core lavatory (i.e., not for Tenant’s
private bathrooms) and cleaning purposes only. If Tenant requires water for any
other purposes, Landlord may, at its election, employ one or more engineers to
conduct one or more surveys of the Premises to determine Tenant’s usage of hot
and cold water which surveys, at Landlord’s election, may be updated on an
annual basis or, more frequently upon Tenant’s changed use of one or more
portions of the Premises. The actual out-of-pocket cost of such surveys shall be
borne by Tenant. Landlord shall bill Tenant monthly on the basis of such surveys
at the Building Standard Rate for such use of water for such other purposes, and
Tenant shall pay such amounts as Additional Rent within 30 days thereafter.
Alternatively, Landlord may instead install and maintain, at Tenant’s expense,
meters to measure Tenant’s consumption of hot and cold water including hot water
for steam, in lieu of relying upon any such surveys, and Tenant shall pay
Landlord as Additional Rent within 30 days after being billed therefor, at the
Building Standard Rate for the cost of the quantities of items shown on such
meters.

Section 17.02 Window Cleaning. Landlord shall cause the exteriors and interiors
of the windows in the Premises to be cleaned as appropriate for a first-class
office building in downtown Manhattan, subject, however, to applicable Legal
Requirements, labor union requirements and delays caused by inclement weather,
but in no event less frequently than 2 times per year. Tenant shall not obstruct
access to any operable window or door accessing the exterior of the Building
from the Premises. Tenant shall not clean, require or otherwise permit or suffer
any window in the Premises to be cleaned from the outside.

Section 17.03 Limitation on Abatement/Liability. (a) Except as otherwise
expressly provided in Section 17.03(b) below and Articles 22 and 23, Landlord
shall have no liability to Tenant, nor shall Tenant’s covenants and obligations
under this Lease be reduced or abated in any manner, by reason of any
inconvenience, annoyance, interruption or injury to business arising from
Landlord’s making or failure to make any repairs or changes which Landlord is
required or permitted by this Lease or required by applicable Legal Requirements
or in good faith deems necessary to make in or to any portion of the Project,
the Real Property, the Building or the Premises, or in or to the fixtures,
equipment or appurtenances of the Project, the Real Property, the Building or
the Premises, or by reason of an Unavoidable Delay. Landlord reserves the right,
without any liability to Tenant and without affecting Tenant’s covenants and
obligations hereunder, to stop or interrupt or reduce service of any of the
HVAC, electric,

 

65



--------------------------------------------------------------------------------

sanitary, elevator or other Building Systems serving the Premises, or to stop or
interrupt or reduce any other services required of Landlord under this Lease
(whether or not specified in this Article 17), whenever and for so long as may
be necessary, by reason of (i) accidents, emergencies, strikes or the occurrence
of any other similar events, (ii) the making of repairs or changes which
Landlord is required or is permitted by this Lease or by applicable Legal
Requirements to make or in good faith deems necessary, (iii) difficulty in
securing proper supplies of fuel, steam, water, electricity, labor or supplies,
or (iv) any Unavoidable Delay, whether similar or dissimilar. Provided Landlord
is reasonably able to do so, Landlord shall give reasonable advance notice to
Tenant of any such stoppage or interruption and will with reasonable diligence
take such steps as are reasonably available to Landlord to minimize the
interference with Tenant’s access to and/or use of the Premises arising from
such stoppage or interruption; provided, that Landlord shall have no obligation
to take such steps by performing work on an overtime basis unless Tenant pays
any excess charges to Landlord for such overtime work. Without limiting any of
Landlord’s other rights and remedies, if Tenant shall be in default beyond any
applicable grace or notice and cure period, Landlord shall not be obligated to
furnish to the Premises any service outside of Business Hours on Business Days
(unless Tenant pays for same in advance), and Landlord shall have no liability
to Tenant by reason of any failure to provide, or discontinuance of, any such
service.

(b) If, without having been caused by Tenant or any Persons claiming through or
under Tenant, a material portion of the Premises is rendered Untenantable for a
period of 7 consecutive Business Days by reason of any stoppage or interruption
of (i) any of the services Landlord is required to provide pursuant to Sections
17.01(a) to (d) above or (ii) any electricity to the Premises, due, in any case
referred to in the preceding clauses (i) and (ii), to Landlord’s repair or
failure to repair any Building facilities and systems or electrical risers that
Landlord is required under this Lease to repair, in each case for reasons other
than an Unavoidable Delay or an event described in Articles 22 and 23, following
the date that Tenant shall have given Landlord notice of such event which
rendered a material portion of the Premises Untenantable, then for the period
commencing on the 8th consecutive Business Day that such material portion of the
Premises is so rendered Untenantable following the date that Tenant shall have
given Landlord notice of the same, Base Rent and Additional Rent payable
pursuant to Article 4 shall be appropriately abated for so much of the Premises
as shall be so Untenantable. The abatement of Base Rent and Additional Rent
under this Section 17.03(b) shall be Tenant’s sole and exclusive remedy in the
event any portion of the Premises is rendered Untenantable. “Untenantable” means
that Tenant shall be unable to occupy, and shall not be occupying, the Premises
or the applicable portion thereof. The entry by Tenant to the affected portion
of the Premises on a limited basis solely to retrieve files and documents (and
not for the conduct of business) or to remove food or clean or inspect food
service areas or the existence in the Premises of Tenant’s Property shall not by
itself be deemed to be “occupying the Premises” for purpose of this
Section 17.03(b). Notwithstanding the foregoing provisions of this Section
17.03(b), Tenant shall not be entitled to any rent abatement for an interruption
in or stoppage of any service or in electricity to the Premises arising by
reason of any cause emanating from outside the Building (including a failure by
the electric service provider to supply electricity to the Building, other than
as a result of a failure by Landlord timely to pay bills rendered to Landlord by
the electric service provider). For the purposes of this Section 17.03(b), the
term “material portion” of the Premises means more than 10% of the rentable
square foot area of the

 

66



--------------------------------------------------------------------------------

Premises. If Tenant has paid to Landlord any Base Rent and/or Additional Rent
with respect to which Tenant is entitled to an abatement pursuant to this
Section 17.03(b), Landlord shall (i) credit the amount so paid against the next
payment of Base Rent and/or Additional Rent, as applicable, coming due or, (ii)
if this Lease shall have terminated, refund the same to Tenant, which such
obligation shall survive this Lease.

Section 17.04 Signage.

(a) Tenant shall not be permitted to have any signage on the exterior of the
Building or in the Building lobby, and no lettering, sign, advertisement, notice
or object shall be displayed in or on the exterior windows or doors, or on the
outside of the Premises, or at any point inside the Premises where the same are
visible outside of the Premises, without the prior written approval of Landlord;
provided, that (i) Tenant may install identification signage on the entry doors
to the Premises, subject to Landlord’s consent, not to be unreasonably withheld,
and (ii) Landlord, at Landlord’s expense, shall install Building standard
directional signage in the elevator lobby of the floor of the Building upon
which the Premises is located. Notwithstanding anything to the contrary
contained herein, Tenant shall be listed in the Building directory, if any.

(b) Tenant’s signage rights under this Section 17.04 are non-exclusive.

(c) Tenant shall be responsible for obtaining all necessary permits and
approvals from governmental authorities having jurisdiction for the design,
installation and maintenance of all Tenant’s signs.

Section 17.05 Building Name. Landlord reserves the right to name the Building
and to change the name or address of the Building at any time and from time to
time.

Section 17.06 Space Excluded from Premises; Pipes, Ducts and Conduits, Etc.
Subject to the provisions of the following sentence, the Premises shall consist
solely of the space within the inside surfaces of all walls, hung ceilings,
floors, windows and doors bounding the Premises, and shall specifically exclude
all other portions of the Building, including the exterior Building walls, core
corridor walls and doors, and any core corridor entrances, terraces or roofs.
Notwithstanding the foregoing, the Premises shall exclude any space (whether or
not otherwise within the Premises) that is above the hung ceiling or below the
floor, or enclosed in columns, which may be used for shafts, stacks, pipes,
conduits, fan rooms, ducts, electricity, communications, sinks or other Building
facilities or utilities, and the use thereof, and access thereto through the
Premises, is reserved exclusively to Landlord; provided, that Tenant may use
same to the extent reasonably necessary for cabling and wiring. Tenant shall
permit Landlord to erect, use and maintain pipes, ducts and conduits in and
through the Premises; provided, that the same are installed adjacent to or
concealed behind walls and ceilings within or bounding the Premises and by such
methods and at such locations as will not interfere with or impair Tenant’s
layout or use of the Premises or any Alterations in more than a de minimis way.
In addition to the foregoing, Tenant acknowledges and agrees that Landlord has a
film installed on the inside of the windows of the Building and that Landlord
shall have access thereto in connection with the installation, maintenance or
replacement of such film; provided, that any replacement film shall be of at
least substantially similar clarity.

 

67



--------------------------------------------------------------------------------

Section 17.07 Storage of Repair Materials. Landlord, Ground Lessor, or any
Superior Mortgagee, as the case may be, during the progress of any repair,
alteration or work referred to in Section 17.06 or otherwise required or
permitted by this Lease or applicable Legal Requirements or deemed reasonably
necessary by Landlord, may keep and store in or at the Premises, subject to the
reasonable requirements of Tenant and any Subtenant (except in cases of
emergency or apparent emergency), reasonable quantities of materials, tools,
supplies and equipment reasonably necessary to be so stored, in locations
reasonably designated by Tenant. Landlord, Ground Lessor, or any Superior
Mortgagee, as the case may be, provided that such party exercises reasonable
care, shall not be liable for inconvenience, annoyance, disturbance, loss of
business or other damage of Tenant or any Subtenant by reason of making such
repairs or the performance of any such alterations, work, or on account of
bringing materials, tools, supplies and equipment into the Premises during the
course thereof, and the obligations of Tenant under this Lease shall not be
affected thereby; provided, that Landlord shall repair any damage caused
thereby. To the extent that Landlord, Ground Lessor or any Superior Mortgagee
undertakes such repairs, alterations or work and the same shall require
interruption of any services to or access of Tenant or a Subtenant or the entry
into any space covered by this Lease or a sublease, such work or repairs shall
be commenced and completed with reasonable diligence, subject to any Unavoidable
Delay, and in such a manner as not to unreasonably interfere with the conduct of
business in such space, but such work or repairs need not be performed outside
of normal Business Hours on Business Days. Nothing in this Article 17 or
elsewhere in this Lease shall imply any duty upon the part of Landlord, Ground
Lessor or any Superior Mortgagee to do any work not otherwise required to be
done by such parties hereunder, and the performance of any work by Landlord,
Ground Lessor or any Superior Mortgagee shall not constitute a waiver of
Tenant’s default in failing to perform the same.

Section 17.08 Access by Landlord and Others. Tenant shall permit Landlord,
Ground Lessor and any Superior Mortgagee, and their respective agents or
representatives, to enter the Premises, at all reasonable times on reasonable
notice (except in the case of emergency), which notice may be given orally, and
in the presence of Tenant or its representative (except in the case of an
emergency, in which event no prior notice is required), if such representative
is available and present, but subject to the reasonable requirements of Tenant
and of any Subtenant, for the purpose of (a) inspecting the Premises, (b)
determining whether or not Tenant or any Subtenant is in compliance with its
obligations hereunder, and (c) making any repairs or alterations to the Premises
or to the Building and/or performing any work therein or in the Building, if
reasonably desired by Landlord or necessitated by any Legal Requirements,
Insurance Requirements or other provision of this Lease, or otherwise permitted
hereunder.

Section 17.09 Building Access; Changes Therein. Landlord reserves the right, at
any time and from time to time, to make, cause to be made or permit changes in
or to the Project, including all public entrances, passageways, concourses,
doors, doorways, corridors, elevators, escalators, stairways, restrooms, any
pedestrian bridges and the plaza and esplanade, including any of the same
connecting the Building with any subway or any other building, improved area or
public space, and all other parts of the Project (including the Building), all
as Landlord may deem necessary or desirable, provided any such change does not
deprive Tenant of reasonable access to the Premises and common areas of the
Building in a reasonably comparable manner as prior to such changes and does not
adversely affect the first-class nature of the Building. Tenant

 

68



--------------------------------------------------------------------------------

shall not have any easement or other right in or to the use of any public
entrances, passageways, concourses, doors, doorways, corridors, elevators,
escalators, stairways, restrooms, or any pedestrian bridge, plaza or esplanade,
including any of the same connecting the Building with any subway or any other
building, improved area or public space, or any other parts of the Project, and
the use of any of the foregoing may, without notice to Tenant, be regulated or
discontinued at any time by Landlord, subject to the preceding sentence. The
exercise by Landlord of any of its rights under this Section 17.09 shall not
constitute an actual or constructive eviction, cause Landlord to incur any
liability to Tenant or cause Tenant to be entitled to any diminution or
abatement of Rent. Provided that Tenant shall observe and comply with the Rules
and Regulations, Landlord shall provide access to the Building and the Premises
24 hours per day, 7 days per week.

Section 17.10 Emergency Access. If Tenant shall not be personally present to
open and permit an entry into the Premises at any time when for any reason of
fire or apparent emergency (i.e., a condition presenting or appearing to present
imminent danger to the health and safety of persons or to property) Landlord
requires access to the Premises, then Landlord or Landlord’s agents may forcibly
enter the same without rendering Landlord or such agents liable therefor (if
during such entry Landlord or Landlord’s agents shall accord reasonable care to
Tenant’s Property) and without in any manner affecting the obligations and
covenants of this Lease. Within a reasonable time after such forced entry,
Landlord shall give Tenant notice of the same.

Section 17.11 Showing the Premises. Landlord and Persons authorized by Landlord
shall have the right to enter and pass through the Premises at any reasonable
time upon reasonable notice to Tenant (which notice may be given orally) to show
the Premises to prospective purchasers, mortgagees and lessees of any interest
in the Project or any part thereof. During the period of 18 months prior to the
end of the Term, Landlord and Persons authorized by Landlord shall have the
right at any reasonable time upon reasonable notice to Tenant to exhibit the
Premises to prospective tenants of the Premises. Each Person entering the
Premises pursuant to this Section 17.11 may be accompanied by a representative
of Tenant if such representative is available and present.

Section 17.12 Premises Access; Changes Therein. Tenant shall have the right to
install and change additional locks or other security devices in or to the
Premises, provided, that Tenant shall have provided Landlord with copies of any
keys, codes or combinations prior to such installation.

Section 17.13 Telecommunication Risers. Landlord shall permit the cable
television company serving the area in which the Building is located to provide
(at Tenant’s expense) cable television service to all floors of the Building
upon which any portion of the Premises is located. All Tenant’s communication
equipment, switches, etc. (as opposed to the suppliers’ equipment, switches,
etc.) shall be located in the Premises.

Section 17.14 Security. Landlord shall provide security for the Building
utilizing personnel, equipment, systems and procedures, either individually or
in combination, consistent with and comparable to other first-class office
buildings in downtown Manhattan. Tenant, at Tenant’s expense and subject to
obtaining the necessary approvals required under this Lease

 

69



--------------------------------------------------------------------------------

(including those approvals required pursuant to Article 14), may install or
implement a security system within the Premises, and may, at Tenant’s expense,
integrate such security system with Landlord’s security system; provided, that
Landlord’s access to the Premises shall not be impeded in any way and at any
time.

Section 17.15 Other Services. Except as expressly set forth in this Article 17,
Landlord shall have no obligation to provide any services to the Premises.

ARTICLE 18

BROKERS

Section 18.01 Designated Brokers. Landlord and Tenant each represents and
warrants to the other that it has not dealt with any broker, finder or
consultant in connection with this Lease other than Cushman & Wakefield, Inc.
and Jones Lang LaSalle Brokerage, Inc. (“JLL”), each representing Tenant, and
JLL, representing Landlord (collectively, the “Brokers”). Landlord shall be
responsible for any commission, fee or other compensation payable to the Brokers
in connection with this Lease, pursuant to separate agreement.

Section 18.02 Indemnification. Landlord and Tenant shall each indemnify and hold
harmless the other party from and against any and all claims, damages and costs
(including reasonable attorneys’ fees and disbursements) incurred by such other
party in connection with a breach or alleged breach of the indemnifying party’s
representation and warranty contained in Section 18.01.

Section 18.03 Survival. The provisions of this Article 18 shall survive the
termination or expiration of this Lease.

ARTICLE 19

RIGHT TO PERFORM TENANT’S COVENANTS

Section 19.01 Right to Perform Tenant’s Covenants. If Tenant fails to perform
any of its obligations under this Lease, Landlord, any Superior Lessor or any
Superior Mortgagee (each, a “Curing Party”) may perform the same at the expense
of Tenant (a) immediately and without notice in the case of emergency or in case
such failure interferes with the use of space by any other tenant in the
Building or with the operation of the Building or may result in a violation of
any Legal Requirements or in a cancellation of any insurance policy maintained
by Landlord and (b) in any other case if such failure continues beyond any
applicable grace, notice or cure period.

Section 19.02 Reimbursement by Tenant. All reasonable, out-of-pocket sums paid
by a Curing Party and all reasonable, out-of-pocket costs and expenses
(including reasonable attorneys’ fees and disbursements) incurred by a Curing
Party in connection with its actions pursuant to Section 19.01, together with
interest thereon at the Default Rate from the respective dates that such Curing
Party makes each such payment until the date of actual repayment to such Curing
Party, shall be paid by Tenant to Landlord within 30 days after demand as
Additional Rent. Any payment or performance by a Curing Party pursuant to the
foregoing provisions of

 

70



--------------------------------------------------------------------------------

this Article 19 shall not be nor be deemed to be a waiver or release of any
breach or default of Tenant with respect thereto or of the right of Landlord to
terminate this Lease, institute summary proceedings and/or take such other
action as may be permissible hereunder if an Event of Default shall exist. In
the proof of any damages which Landlord may claim against Tenant arising out of
or by reason of Tenant’s failure to provide and keep insurance in force,
Landlord shall not be limited to the amount of the insurance premium not paid,
but Landlord also shall be entitled to recover, as damages for such breach, the
uninsured amount of any loss and damage and the costs and expenses of suit
actually incurred by Landlord, including reasonable attorneys’ fees and
disbursements, suffered or incurred, which loss and damage and costs and
expenses, was required to be insured against hereunder.

ARTICLE 20

EVENTS OF DEFAULT; REMEDIES

Section 20.01 Events of Default. The occurrence of any of the following events
shall be an “Event of Default” hereunder:

(a) If Tenant shall fail to pay any installment of any Base Rent or any
installment of Additional Rent, or any part thereof, when the same shall be due
and payable, and such failure shall continue for a period of 5 Business Days
after notice from Landlord to Tenant of such default;

(b) If a default of the kind set forth in Section 20.01(c) below shall occur and
have been cured, and if a similar material, non-monetary default shall occur
more than twice within the next 365 days, whether or not such similar material,
non-monetary defaults are cured within the applicable cure period;

(c) If Tenant shall fail to observe or perform one or more of the other terms,
conditions, covenants or agreements of this Lease (other than a default of the
character referred to in Section 20.01(a), (b) or (d) through (m)) and such
failure shall continue for a period of 20 days after the giving of written
notice thereof by Landlord to Tenant and specifying such failure (unless such
failure requires work to be performed, acts to be done, or conditions to be
removed which cannot, either by their nature or by reason of Unavoidable Delays,
reasonably be performed, done or removed, as the case may be, within such 20 day
period, in which case no Event of Default shall be deemed to exist by reason of
such failure as long as Tenant shall have commenced curing the same within such
20 day period and shall prosecute the same to completion with reasonable
diligence);

(d) If Tenant shall admit, in writing, that it is unable to pay its debts as
such debts become due;

(e) If Tenant shall make a general assignment for the benefit of creditors;

(f) If Tenant shall file a voluntary petition under Title 11 of the United
States Code or if Tenant shall file any petition or answer seeking, consenting
to or acquiescing in any reorganization, arrangement, composition, readjustment,
liquidation, dissolution or similar relief

 

71



--------------------------------------------------------------------------------

under present or any future federal bankruptcy code or any other present or
future applicable federal, state or other statute or law, or shall seek or
consent to or acquiesce in or suffer the appointment of any trustee, receiver,
custodian, assignee, sequestrator, liquidator or other similar official of
Tenant or of any substantial part of its properties or of the Premises or any
interest therein of Tenant, or if Tenant shall take any corporate or other
action in furtherance of any action described in Section 20.01(e), this
Section 20.01(f) or Section 20.01(g);

(g) If a petition under Title 11 of the United States Code is filed against
Tenant and an order for relief is granted, or, if, within 45 days after the
commencement of any proceeding against Tenant seeking any reorganization,
arrangement, composition, readjustment, liquidation, dissolution or similar
relief under the present or any future federal bankruptcy code or any other
present or future applicable federal, state or other statute or law, such
proceeding shall not have been dismissed, or if, within 45 days after the
appointment of any trustee, receiver, custodian, assignee, sequestrator,
liquidator or other similar official of Tenant, without the consent or
acquiescence of Tenant, or of any substantial part of its properties or of the
Premises or any interest therein of Tenant, such appointment shall not have been
vacated or stayed on appeal or otherwise, or if, within 45 days after the
expiration of any such stay, such appointment shall not have been vacated;

(h) If this Lease or the estate of Tenant hereunder shall be assigned or
transferred, or the Premises (or any part thereof) shall be subleased or used
and occupied by persons or entities other than Tenant, in violation of or
without compliance with the provisions of this Lease applicable thereto and such
violation or noncompliance shall continue for a period of 15 days after the
giving of notice thereof by Landlord to Tenant specifying such violation or
noncompliance;

(i) If a levy under execution or attachment shall be made against Tenant or its
interest in the Premises or any part thereof and such execution or attachment
shall not be vacated or removed by court order, bonding or otherwise within a
period of 20 days after Tenant becoming aware of same;

(j) If this Lease or the estate of Tenant hereunder shall be mortgaged or
encumbered, unless fully discharged (of record, if recorded) within 5 days after
notice thereof from Landlord to Tenant or, in the case of any mechanics’ or
similar lien, 20 days after Tenant becoming aware of same;

(k) Intentionally omitted;

(l) If Tenant rejects this Lease in connection with any action or proceeding
under the Bankruptcy Code; and/or

(m) If Tenant shall abandon the Premises with no intent to return (and the fact
that any of Tenant’s Property remains in the Premises shall not be evidence that
Tenant has not abandoned the Premises) and fail to secure the Premises.

Section 20.02 Right to Enforce. If an Event of Default shall occur, Landlord may
elect to proceed by appropriate judicial proceedings, either at law or in
equity, to enforce the performance or observance by Tenant of the applicable
provisions of this Lease and/or to recover damages for breach thereof.

 

72



--------------------------------------------------------------------------------

Section 20.03 Remedies. (a) If any Event of Default described in
Section 20.01(d), (e), (f), (g) or (l) shall occur, then to the extent permitted
by law, this Lease and the Term and all rights of Tenant under this Lease shall
expire and terminate on the date on which such Event of Default occurs, as if
such date were the date herein definitely fixed for the expiration of the Term,
and Tenant immediately shall quit and surrender the Premises, but Tenant shall
remain liable for damages as hereinafter provided. If any Event of Default
described in Section 20.01(a), (b), (c), (h), (i), (j) or (m) shall occur and
Landlord, at any time thereafter during the continuance of such Event of
Default, at its option, gives written notice to Tenant stating that this Lease
and the Term shall expire and terminate on the date specified in such notice,
which date shall be not less than 5 days after the giving of such notice, then
this Lease and the Term and all rights of Tenant under this Lease shall expire
and terminate on the date specified in such notice as if such date were the date
herein definitely fixed for the expiration of the Term, and upon any such
expiration and termination, Tenant immediately shall quit and surrender the
Premises, but Tenant shall remain liable for damages as hereinafter provided.
Anything contained herein to the contrary notwithstanding, if such termination
shall be stayed by order of any court having jurisdiction over any proceeding
described in Section 20.01(f) or (g), or by federal or state statute, then,
following the expiration of any such stay, or if the trustee appointed in any
such proceeding, Tenant or Tenant as debtor-in-possession shall fail to assume
Tenant’s obligations under this Lease within the period prescribed therefor by
law or within 120 days after entry of the order for relief or as may be allowed
by the court, or if such trustee, Tenant or Tenant as debtor-in-possession shall
fail to provide adequate protection of Landlord’s right, title and interest in
and to the Premises or adequate assurance of the complete and continuous future
performance of Tenant’s obligations under this Lease as provided in
Section 20.13, Landlord, to the extent permitted by law or by leave of the court
having jurisdiction over such proceeding, shall have the right, at its election,
to terminate this Lease on 5 days notice to Tenant, Tenant as
debtor-in-possession or such trustee and upon the expiration of such 5 day
period this Lease shall cease and expire as aforesaid and Tenant, Tenant as
debtor-in-possession and/or said trustee shall immediately quit and surrender
the Premises as aforesaid, but Tenant shall remain liable for damages as
hereinafter provided. Nothing contained herein shall be deemed a waiver of
Landlord’s rights and remedies under Section 365(d) of the Bankruptcy Code, and
all such rights and remedies are hereby expressly reserved.

(b) If an Event of Default described in Section 20.01(a) for default in the
payment of Rent shall occur, or if this Lease shall be terminated as provided in
Section 20.03(a), Landlord, without notice, may dispossess Tenant by summary
proceedings or by any suitable action or proceeding at law or by force or
otherwise.

Section 20.04 Removal of Tenant. If this Lease shall be terminated as provided
in Section 20.03(a) or Tenant shall be dispossessed as provided in
Section 20.03(b), then

(a) Landlord or Landlord’s agents or servants, may immediately or at any time
thereafter lawfully re-enter the Premises and remove therefrom Tenant, its
agents, employees, servants, licensees, and any Subtenant and other Persons
holding or claiming by,

 

73



--------------------------------------------------------------------------------

through or under Tenant, and all or any of its or their property, without being
liable for indictment, prosecution or damages therefor, and repossess and enjoy
the Premises, together with all additions, alterations and improvements thereto;

(b) All of the right, title, estate and interest of Tenant in and to (i) the
Premises, all changes, additions and alterations therein, and all renewals and
replacements thereof and (ii) all rents, issues and profits of the Premises, or
any part thereof, whether then accrued or to accrue, shall automatically pass
to, vest in and belong to Landlord, without further action on the part of either
party, free of any claim thereto by Tenant, or any party claiming by, through or
under Tenant;

(c) Tenant shall pay to Landlord all Rent payable by Tenant under this Lease to
the date upon which this Lease and the Term shall have expired and come to an
end or to the date of re-entry upon the Premises by Landlord, as the case may
be;

(d) Landlord may repair and alter the Premises in such manner as Landlord may
deem necessary or advisable without relieving Tenant of any liability under this
Lease or otherwise affecting any such liability, and/or let or relet the
Premises or any parts thereof alone or, at Landlord’s option, together with
other space in the Building, for the whole or any part of the remainder of the
Term or for a longer period, in Landlord’s name or as agent of Tenant, and out
of any rent or other sums collected or received as a result of such reletting of
the Premises Landlord shall: (i) first, pay to itself the cost and expense of
terminating this Lease, re-entering, retaking, repossessing, completing
construction of and repairing and/or altering the Premises, or any part thereof,
and the cost and expense of removing all persons and property therefrom,
including in such costs brokerage commissions, legal expenses and attorneys’
fees and disbursements, (ii) second, pay to itself the cost and expense
sustained in securing any new tenants and other occupants, including in such
costs brokerage commissions, legal expenses and attorneys’ fees and
disbursements and other expenses of preparing the Premises for reletting, and,
if Landlord shall maintain and operate the Premises, the cost and expense of
such operation and maintenance, and (iii) third, pay to itself any balance
remaining on account of the liability of Tenant to Landlord. Landlord in no way
shall be responsible or liable for any failure to relet the Premises or any part
thereof, or for any failure to collect any rent due on any such reletting, and
no such failure to relet or to collect rent shall operate to relieve Tenant of
any liability under this Lease or to otherwise affect any such liability; and in
no event shall Tenant be entitled to receive any excess of such annual rents
over the sums payable by Tenant to Landlord hereunder;

(e) Tenant shall be liable for and shall pay to Landlord, as damages, any
deficiency (“Deficiency”) between the Rent reserved in this Lease for the period
which otherwise would have constituted the unexpired portion of the Term had
this Lease not been terminated pursuant to Section 20.03(a) and the net amount,
if any, of rents collected under any reletting of the Premises effected pursuant
to the provisions of Section 20.04(d) for any part of such period (which net
amount shall be determined after deducting from the rents collected under any
such reletting of the Premises all of the payments to Landlord described in
Section 20.04(d)); any such Deficiency shall be paid in installments by Tenant
on the days specified in this Lease for payment of installments of Rent, and
Landlord shall be entitled to recover from Tenant each Deficiency installment as
the same shall arise, and no suit to collect the amount of the Deficiency for
any installment period shall prejudice Landlord’s right to collect the
Deficiency for any subsequent installment period by a similar proceeding; and

 

74



--------------------------------------------------------------------------------

(f) Whether or not Landlord shall have collected any Deficiency installments as
aforesaid, Landlord shall be entitled to recover from Tenant, and Tenant shall
pay to Landlord, after demand, in lieu of any further Deficiency installments,
as and for liquidated and agreed final damages (it being agreed that it would be
impracticable or extremely difficult to fix the actual damage), a sum equal to
the amount by which the Rent reserved in this Lease for the period which
otherwise would have constituted the unexpired portion of the Term had this
Lease not been terminated pursuant to Section 20.03(a) exceeds the then fair and
reasonable rental value of the Premises for the same period, both discounted to
present worth at the rate of 3% per annum less the aggregate amount of
Deficiencies theretofore collected by Landlord pursuant to the provisions of
Section 20.04(e) for the same period; it being agreed that before presentation
of proof of such liquidated damages to any court, commission or tribunal, if the
Premises, or any substantial part thereof, shall have been relet by Landlord for
the period which otherwise would have constituted the unexpired portion of the
Term had this Lease not been terminated pursuant to Section 20.03(a), or any
part thereof, the amount of rent reserved upon such reletting shall be deemed,
prima facie, to be the fair and reasonable rental value for the part or the
whole of the Premises so relet during the term of the reletting.

Section 20.05 Tenant’s Obligation Unaffected. No termination of this Lease
pursuant to Section 20.03(a) or (b), and no taking possession of and/or
reletting of the Premises, or any part thereof, pursuant to Section 20.03(b) and
Section 20.04(a) or (b), shall relieve Tenant of its liabilities and obligations
hereunder, all of which shall survive such expiration, termination, repossession
or reletting except as otherwise specifically provided.

Section 20.06 Waiver of Jury Trial. To the extent not prohibited by law,
Landlord and Tenant waive and shall waive trial by jury in any action,
proceeding or counterclaim brought by either of the parties hereto against the
other on any matter whatsoever arising out of or in any way connected with this
Lease, the relationship of Landlord and Tenant, Tenant’s use or occupancy of the
Premises, or any claim of injury or damage.

Section 20.07 Suits by Landlord. One or more suits for the recovery of damages,
or for a sum equal to any installment or installments of Rent payable hereunder
or any Deficiencies or other sums payable by Tenant to Landlord pursuant to this
Article 20, may be brought by Landlord from time to time at Landlord’s election,
and nothing herein contained shall be deemed to require Landlord to await the
date whereon the Term would have expired had there been no Event of Default by
Tenant and termination.

Section 20.08 Recovery Not Limited. Nothing contained in this Article 20 shall
limit or prejudice the right of Landlord to prove and obtain as damages in any
bankruptcy, insolvency, receivership, reorganization or dissolution proceeding
an amount equal to the maximum allowed by a statute or rule of law governing
such proceeding and in effect at the time when such damages are to be proved,
whether or not such amount shall be greater than, equal to or less than the
amount of the damages referred to in any of the preceding provisions of this
Article 20.

 

75



--------------------------------------------------------------------------------

Section 20.09 Receipt of Money Not a Waiver. No receipt of moneys by Landlord
from Tenant after the termination of this Lease or after the giving of any
notice of the termination of this Lease shall reinstate, continue or extend the
Term or affect any notice theretofore given to Tenant, or operate as a waiver of
the right of Landlord to enforce the payment of Rent payable by Tenant hereunder
or thereafter falling due, or operate as a waiver of the right of Landlord to
recover possession of the Premises by proper remedy, except as herein otherwise
expressly provided, it being agreed that after the service of notice to
terminate this Lease or the commencement of any suit or summary proceedings, or
after a final order or judgment for the possession of the Premises, Landlord may
demand, receive and collect any moneys due or thereafter falling due without in
any manner affecting such notice, proceeding, order, suit or judgment, all such
moneys collected being deemed payments on account of the use and occupancy of
the Premises or, at the election of Landlord, on account of Tenant’s liability
hereunder.

Section 20.10 Waiver of Other Notices and Right of Redemption. Tenant hereby
expressly waives the service of any notice of intention to re-enter provided for
in any statute, or in the institution of legal proceedings to that end, and
Tenant, for and on behalf of itself and all persons claiming through or under
Tenant, also waives any and all right of redemption provided by any law or
statute now in force or hereafter enacted or otherwise, or re-entry or
repossession or to restore the operation of this Lease in case Tenant shall be
dispossessed by a judgment or by warrant of any court or judge or in case of
re-entry or repossession by Landlord or in case of any expiration or termination
of this Lease. The terms “enter”, “re-enter”, “entry” or “re-entry”, as used in
this Lease are not restricted to their technical legal meaning.

Section 20.11 Waiver Only in Writing. (a) No failure by Landlord to insist upon
the strict performance by Tenant of any covenant, agreement, term or condition
of this Lease or to exercise any right or remedy consequent upon a breach
thereof, and no payment or acceptance of full or partial Rent during the
continuance of any such breach, shall constitute a waiver of any such breach or
of such covenant, agreement, term or condition. No covenant, agreement, term or
condition of this Lease to be performed or complied with by either party, and no
breach thereof by either party, shall be waived, altered or modified except by a
written instrument executed by the other party. No waiver by either party of any
breach shall affect or alter this Lease, but each and every covenant, agreement,
term and condition of this Lease shall continue in full force and effect with
respect to any other then existing or subsequent breach thereof.

(b) No failure by Tenant to insist upon the strict performance by Landlord of
any covenant, agreement, term or condition of this Lease or to exercise any
right or remedy consequent upon a breach thereof shall constitute a waiver of
any such breach or of such covenant, agreement, term or condition.

Section 20.12 Other Remedies; Right to Injunction. Nothing contained in this
Lease shall be construed as limiting or precluding the recovery by Landlord
against Tenant of any sums or damages to which, in addition to the damages
particularly provided above, Landlord may lawfully be entitled by reason of any
Event of Default hereunder on the part of Tenant. Anything in this Lease to the
contrary notwithstanding, during the continuation of any default by Tenant,
Tenant shall not be entitled to receive any funds or proceeds being held, under
or pursuant to this

 

76



--------------------------------------------------------------------------------

Lease. In the event of a breach or threatened breach by Tenant of any of its
obligations under this Lease, Landlord shall also have the right of injunction.
The specified remedies to which Landlord may resort hereunder are cumulative and
are not intended to be exclusive of any other remedies or means of redress to
which Landlord may lawfully be entitled, and Landlord may invoke any remedy
allowed at law or in equity as if specific remedies were not herein provided
for.

Section 20.13 Bankruptcy. (a) Subject to Article 25, if an order for relief is
entered or if a stay of proceeding or other act becomes effective in favor of
Landlord or Landlord’s interest in this Lease in any proceeding which is
commenced by or against Landlord under the Bankruptcy Code, or any other present
or future applicable federal, state or other statute or law, Tenant shall be
entitled to invoke any and all rights and remedies available to it under law or
this Lease.

(b) If an order for relief is entered or if a stay of proceeding or other act
becomes effective in favor of Tenant or Tenant’s interest in this Lease, in any
proceeding which is commenced by or against Tenant, under the Bankruptcy Code,
or any other present or future applicable federal, state or other statute or
law, Landlord shall be entitled to invoke any and all rights and remedies
available to it under such laws or this Lease, including such rights and
remedies as may be necessary to adequately protect Landlord’s right, title and
interest in and to the Premises or any part thereof and/or adequately ensure the
complete and continuous future performance of Tenant’s obligations under this
Lease. Adequate protection of Landlord’s right, title and interest in and to the
Premises, and adequate assurance of the complete and continuous future
performance of Tenant’s obligations under this Lease, may include the following
requirements:

(i) That Tenant shall comply with all of its obligations under this Lease;

(ii) That Tenant shall pay to Landlord, on the 25th day of each month commencing
with the entry of such order or the effective date of such stay, a sum equal to
the amount by which the Premises diminished in value during such monthly period,
but, in no event, an amount which is less than the aggregate Rent payable for
such monthly period;

(iii) That Tenant shall continue to use the Premises in the manner provided by
this Lease;

(iv) That Landlord shall be permitted to supervise the performance of Tenant’s
obligations under this Lease;

(v) That Tenant shall hire, at its sole cost and expense, such security
personnel as may be necessary to insure the adequate protection and security of
the Premises;

(vi) That Tenant shall pay to Landlord within 30 days after entry of such order
or the effective date of such stay, as partial adequate protection against
future diminution in value of the Premises and adequate assurance of the
complete and

 

77



--------------------------------------------------------------------------------

continuous future performance of Tenant’s obligations under this Lease, a
security deposit in an amount reasonably acceptable to Landlord, but in no event
less than the annual Rent payable hereunder for the then current Lease Year;

(vii) That Tenant has and will continue to have unencumbered assets after the
payment of all secured obligations and administrative expenses to assure
Landlord that sufficient funds will be available to fulfill the obligations of
Tenant under this Lease;

(viii) That Landlord be granted a security interest acceptable to Landlord in
property of Tenant to secure the performance of Tenant’s obligations under this
Lease; and

(ix) That if Tenant’s trustee, Tenant or Tenant as debtor-in-possession assumes
this Lease and proposes to assign the same (pursuant to Bankruptcy Code § 365)
to any Person who shall have made a bona fide offer to accept an assignment of
this Lease on terms acceptable to the trustee, Tenant or Tenant as
debtor-in-possession, then notice of such assignment, setting forth (i) the name
and address of such Person, (ii) all of the terms and conditions of such offer,
and (iii) the adequate assurance to be provided Landlord to assure such Person’s
future performance under the Lease, including the assurances referred to in
Bankruptcy Code § 365(b)(3), shall be given to Landlord by the trustee, Tenant
or Tenant as debtor-in-possession no later than 15 days after receipt by the
trustee, Tenant or Tenant as debtor-in-possession of such offer, but in any
event no later than 7 days prior to the date that the trustee, Tenant or Tenant
as debtor-in-possession shall make application to a court of competent
jurisdiction for authority and approval to enter into such assignment and
assumption, and Landlord shall thereupon have the prior right and option, to be
exercised by notice to the trustee, Tenant or Tenant as debtor-in-possession
given at any time prior to the effective date of such proposed assignment, to
accept an assignment of this Lease upon the same terms and conditions and for
the same consideration, if any, as the bona fide offer made by such Person, less
any brokerage commissions which may be payable out of the consideration to be
paid by such Person for the assignment of this Lease.

(c) If Tenant shall have assigned its interest in this Lease, and this Lease
shall thereafter be disaffirmed or rejected in any proceeding under the United
States Bankruptcy Code or under the provisions of any Federal, state or foreign
law of like import, or in the event of termination of this Lease by reason of
any such proceeding, the assignor or any of its predecessors in interest under
this Lease, upon request of Landlord given within 90 days after such
disaffirmance, rejection or termination shall enter into a new lease as lessee
with Landlord of the Premises for a term commencing on the effective date of
such disaffirmance, rejection or termination and ending on the Expiration Date
at the same Base Rent and Additional Rent and upon the then executory terms,
covenants and conditions as are contained in this Lease, except that (i) the
rights of the lessee under the new lease, shall be subject to any possessory
rights of the assignee in question under this Lease and any rights of persons
claiming through or under such assignee, (ii) such new lease shall require all
defaults existing under this Lease to be cured by the lessee with reasonable
diligence, and (iii) such new lease shall require the lessee to pay all

 

78



--------------------------------------------------------------------------------

Additional Rent which, had this Lease not been so disaffirmed, rejected or
terminated, would have become due after the effective date of such
disaffirmance, rejection or termination with respect to any prior period. If
such assignor or any of its predecessors in interest under this Lease, as the
case may be, shall fail or refuse to enter into the new lease within 10 days
after Landlord’s request to do so, then in addition to all other rights and
remedies by reason of such default, under this Lease, at law or in equity,
Landlord shall have the same rights and remedies against such assignor or any of
its predecessors in interest under this Lease, as the case may be, as if such
assignor or any of its predecessors in interest under this Lease, as the case
may be, had entered into such new lease and such new lease had thereafter been
terminated at the beginning of its term by reason of the default of the lessee
thereunder.

Section 20.14 Reimbursement for Tenant’s Default. If Landlord places the
enforcement of this Lease or any part thereof, or the collection of any Rent due
or to become due hereunder, or recovery of the possession of the Premises, in
the hands of an attorney, or files suit in connection with the same, or in the
event any bankruptcy, insolvency or other similar proceeding is commenced
involving Tenant, Tenant shall, after demand, reimburse Landlord for Landlord’s
attorneys’ fees and disbursements and court costs relating in any way to such
enforcement, suit, bankruptcy or insolvency, whether or not (in the case of a
bankruptcy involving Tenant) such attorneys’ fees and disbursements or costs
arose prior to or after the filing of the bankruptcy petition.

Section 20.15 Attorneys Fees. Subject to Section 20.14, the prevailing party in
any action or proceeding between Tenant and Landlord shall be reimbursed by the
losing party, within 30 days after demand, for its reasonable, out-of-pocket
attorneys’ fees and disbursements and court costs.

ARTICLE 21

ARBITRATION

Section 21.01 Selection and Conduct. (a) In such cases where this Lease
expressly provides for the settlement of a dispute or question by arbitration,
and only in such cases, the party desiring arbitration shall appoint an
arbitrator on its behalf and give notice thereof to the other party who shall,
within 20 days thereafter, appoint a second arbitrator on its behalf and give
written notice thereof to the first party. The two arbitrators thus appointed
shall together appoint a disinterested person as a third arbitrator within 20
days after the appointment of the second arbitrator, and the three arbitrators
shall as promptly as possible determine the matter which is the subject of the
arbitration. The decision of the majority of them shall be conclusive and
binding on all parties, and judgment upon the award or decision may be entered
in any court having jurisdiction.

(b) If any party who shall have a right pursuant to Section 21.01(a) to appoint
an arbitrator shall fail or neglect to do so within the time permitted, then the
other party (or if the two arbitrators appointed by the parties shall fail to
appoint a third arbitrator when required hereunder, then either party) may apply
to the American Arbitration Association to appoint such arbitrator.

 

79



--------------------------------------------------------------------------------

(c) Arbitration shall be conducted in the City and County of New York and, to
the extent applicable and consistent with this Article 21, shall be in
accordance with the Commercial Arbitration Rules then obtaining of the American
Arbitration Association or any successor body of similar function. The expenses
of arbitration and the fees and disbursements of the third arbitrator shall be
shared equally by Landlord and Tenant but each party shall be responsible for
the fees and disbursements of the arbitrator it appoints and its own attorneys
and the expenses of its own proof.

(d) Landlord and Tenant agree to, and hereby do, waive any and all rights they
or either of them may at any time have to revoke their agreement hereunder to
submit to arbitration and to abide by the decision rendered thereunder.

(e) No arbitrator shall have any power to vary or modify any of the provisions
of this Lease and their jurisdiction is hereby limited accordingly.

(f) The two arbitrators to be selected by the parties and the third arbitrator
to be selected by such two arbitrators shall be licensed engineers, registered
architects, licensed commercial real estate brokers, certified public
accountants or other professionals, each having at least 10 years experience in
first class commercial real estate in Manhattan in the subject matter of the
arbitration, and the third shall be independent.

(g) Any dispute relating to Landlord’s reasonableness (where Landlord agreed to
be reasonable) in denying its consent to a proposed assignment or sublease
pursuant to Section 10.09 or in denying its consent to any Alterations may be
determined, at Tenant’s option, under the expedited procedure provisions of the
Commercial Dispute Regulation Procedures of the American Arbitration Association
(presently rules E-1 through E-10).

(h) Landlord and Tenant each: (i) consent to the entry of judgment in any court
upon any award or decision rendered in any arbitration held pursuant to this
Article 21; and (ii) acknowledge that any award or decision rendered in any
arbitration held pursuant to this Article 21, whether or not such award or
decision has been entered for judgment, shall be final and binding upon Landlord
and Tenant.

(i) Notwithstanding anything contained in this Article 21 to the contrary, in
the event of any conflict or inconsistency between the arbitration provisions
set forth in (i) Article 33 with respect to the determination of Fair Market
Rent, and (ii) this Article 21, the arbitration provisions of Article 33, shall
govern and control.

ARTICLE 22

CASUALTY

Section 22.01 Restoration of the Premises. Tenant shall notify Landlord promptly
of any Casualty in the Premises. If the Building or the Premises shall be
partially or totally damaged or destroyed by fire or other casualty (each, a
“Casualty”) and if this Lease is not terminated as provided below, then
(a) Landlord shall repair and restore the Building and the Premises (but
excluding Leasehold Improvements and Tenant’s Property) (“Landlord’s Restoration
Work”) to

 

80



--------------------------------------------------------------------------------

a condition substantially similar to the condition existing before such Casualty
with reasonable dispatch (but Landlord shall not be required to perform the same
on an overtime or premium pay basis) after notice to Landlord of the Casualty
and the collection of the insurance proceeds attributable to such Casualty and
(b) Tenant shall repair and restore all Leasehold Improvements and Tenant’s
Property (“Tenant’s Restoration Work”) to a condition substantially similar to
the condition existing before such Casualty with reasonable dispatch after the
Casualty. The performance by Tenant of Tenant’s Restoration Work shall be
subject to all of the applicable terms, covenants and conditions of this Lease
governing Alterations (including the provisions of Article 14). Notwithstanding
anything to the contrary contained herein, if in Landlord’s judgment, it would
be appropriate for safety reasons, health reasons or the efficient operation or
restoration of the Building or the Premises for Landlord to perform all or a
portion of Tenant’s Restoration Work on behalf of Tenant, then (i) Landlord
shall give Tenant a notice specifying the portion of Tenant’s Restoration Work
to be performed by Landlord (the “Specified Restoration Work”), (ii) Landlord
shall perform the Specified Restoration Work and (iii) Tenant shall pay to
Landlord, or authorize the Depositary to pay to Landlord (as the case may be),
within 30 days following the giving of Landlord’s written demand therefor, the
actual, out-of-pocket reasonable cost of such Specified Restoration Work (unless
Landlord shall then be holding the insurance proceeds, in which event, Landlord
shall retain from such proceeds the cost of such Specified Restoration Work).

Section 22.02 Abatement of Rent. If all or part of the Premises shall be
rendered Untenantable by reason of a Casualty, the Base Rent and the Additional
Rent under Article 4 shall be abated in the proportion that the Untenantable
area of the Premises bears to the total area of the Premises, for the period
from the date of the Casualty to the earliest of (a) the date Landlord shall
have substantially completed Landlord’s Restoration Work to the Premises
(provided, that if Landlord would have substantially completed Landlord’s
Restoration Work to the Premises at an earlier date but for Tenant having failed
to cooperate with Landlord in effecting such repairs or restoration or
collecting insurance proceeds, then Landlord’s Restoration Work to the Premises
shall be deemed to have been substantially completed on such earlier date and
the abatement shall cease) or (b) the date Tenant or any Subtenant reoccupies a
portion of the Premises for the conduct of business (in which case the Base Rent
and the Additional Rent allocable to such reoccupied portion shall be payable by
Tenant from the date of such occupancy) or (c) the date the Premises is made
tenantable for the conduct of business (provided, that if the Premises would
have been tenantable at an earlier date but for Tenant having failed to
cooperate with Landlord in effecting repairs or restoration or collecting
insurance proceeds, then the Premises shall be deemed to have been made
tenantable on such earlier date and the abatement shall cease). Notwithstanding
any provision contained in this Lease to the contrary, (i) there shall be no
abatement of Rent with respect to any portion of the Premises which has not been
rendered Untenantable by reason of a Casualty and which is accessible and
useable for the conduct of business, whether or not other portions of the
Premises are Untenantable, and (ii) any abatement of Rent applicable to any
portion of the Premises which was rendered Untenantable by reason of a Casualty
shall cease on the earliest of the dates referred to in clauses (a), (b) or
(c) of the preceding sentence; provided, that such portion is accessible,
whether or not other portions of the Premises remain Untenantable. Such
determination shall be made by Landlord acting reasonably in a written notice to
Tenant. Landlord’s determination of the date Landlord’s Restoration Work to the
Premises shall have

 

81



--------------------------------------------------------------------------------

been substantially completed or the date the Premises is made tenantable shall
be controlling unless Tenant disputes same by notice to Landlord given within 10
days after notice of such determination by Landlord is given to Tenant, and
pending resolution of such dispute, Tenant shall pay Rent in accordance with
Landlord’s determination. Nothing contained in this Article 22 shall relieve
Tenant from any liability that may exist as a result of any Casualty.

Section 22.03 Termination. (a) If by reason of a Casualty (i) the Building shall
be totally damaged or destroyed, or (ii) the Building shall be so damaged or
destroyed (whether or not the Premises are damaged or destroyed) that repair or
restoration shall require more than 270 days or the expenditure of more than 30%
of the full insurable value of the Building (which, for purposes of this Section
22.03, means replacement cost less the cost of footings, foundations and other
structures below the ground floor of the Building) immediately prior to the
Casualty (as estimated in any such case by a reputable contractor, architect or
engineer designated by Landlord), then in any such case Landlord may terminate
this Lease by notice given to Tenant within 120 days after the Casualty;
provided, that Landlord concurrently terminates leases for no less than 50% of
the office space in the Building then leased to tenants (including Tenant).

(b) If a Casualty renders 25% or more of the Premises Untenantable Premises (a
“25% Casualty”), Landlord shall, within 90 days after such Casualty (which
90-day period shall be subject to extension by reason of any Unavoidable Delay),
give a notice to Tenant stating the length of time following the Casualty that a
reputable licensed architect, engineer or contractor (the “Estimator”) has
determined that Landlord’s Restoration Work to the Premises will reasonably
require (the “Estimate Notice”). If the Estimator shall determine that such
Landlord’s Restoration Work to the Premises will take longer than 12 months,
then, in such event, Tenant shall have the option to terminate this Lease by
notice given to Landlord within 30 days following the giving of the Estimate
Notice to Tenant (time being of the essence with respect to the giving by Tenant
of such notice of termination within such 30 day period). If a 25% Casualty has
occurred and Landlord shall not have substantially completed Landlord’s
Restoration Work to the Premises within the Casualty Restoration Period then, in
such event, Tenant shall have the option to terminate this Lease by notice given
to Landlord within 30 days following the expiration of the Casualty Restoration
Period (time being of the essence with respect to the giving by Tenant of such
notice of termination within such 30 day period). The term “Casualty Restoration
Period” means the greater of (i) the length of time following the Casualty that
the Estimator determined Landlord’s Restoration Work to the Premises would
reasonably require, and (ii) the 12 month period following the Casualty plus, in
the case of both clause (i) and (ii) of this sentence, a period equal to the
length of any delays encountered by Landlord in performing its repair and
restoration of the Premises by reason of any Unavoidable Delay. If Tenant
exercises either of its options under this Section 22.03 to terminate this Lease
as a result of a Casualty, this Lease shall end and expire 30 days following the
date notice of such termination is given by Tenant; provided, that if Landlord
substantially completes Landlord’s Restoration Work to the Premises within such
30 day period, then such notice of termination by Tenant shall be null and void
ab initio and this Lease shall remain in full force and effect. If this Lease is
terminated as a result of a Casualty, Landlord shall be entitled to retain for
its benefit the proceeds of insurance maintained by Tenant on the Leasehold
Improvements.

 

82



--------------------------------------------------------------------------------

Section 22.04 Removal of Tenant’s Property. In the event of a partial or total
destruction of the Premises, Tenant shall as soon as practicable, whether or not
Landlord shall have notified Tenant to remove the same, but in no event later
than 10 Business Days after receiving a notice from Landlord, remove any and all
of Tenant’s Property from the Premises or the portion thereof destroyed, as the
case may be, and if Tenant does not promptly so remove Tenant’s Property,
Landlord, at Tenant’s expense, may discard the same or may remove Tenant’s
Property to a public warehouse for deposit or retain the same in its own
possession and at its discretion may sell the same at either public auction or
private sale, the proceeds of which shall be applied first to the expenses of
removal, storage and sale, second to any sums owed by Tenant to Landlord, with
any balance remaining to be paid to Tenant; if the expenses of such removal,
storage and sale shall exceed the proceeds of any sale, Tenant shall pay such
excess to Landlord after demand. Tenant shall be solely responsible for
arranging for any visits to the Premises by Tenant’s insurance adjuster that may
be desired by Tenant prior to the removal of Tenant’s Property by Tenant or
Landlord, as provided in this Section 22.04, or the performance by Landlord of
Landlord’s Restoration Work or the Specified Restoration Work and Landlord shall
be under no obligation to delay the performance of same, nor shall Landlord have
any liability to Tenant in the event that Tenant fails to do so. Tenant shall
promptly permit Landlord access to the Premises for the purpose of performing
Landlord’s Restoration Work and, if applicable, the Specified Restoration Work.

Section 22.05 No Liability for Interruption. Except as expressly provided in
Section 22.03, Tenant shall not be entitled to terminate this Lease, and no
damages, compensation or claim shall be payable by Landlord, because of any
inconvenience, loss of business or annoyance arising from any repair or
restoration of any portion of the Premises or of the Building pursuant to this
Article 22.

Section 22.06 Tenant’s Insurance Proceeds. (a) Tenant acknowledges and agrees
that Landlord will not carry insurance of any kind on any Leasehold Improvements
or Tenant’s Property, and Tenant shall be required to repair and restore
Tenant’s Property to the extent necessary to resume its operations and shall be
required to repair and restore the Leasehold Improvements, even if the insurance
proceeds for Tenant’s Property or the Leasehold Improvements are insufficient to
pay the entire cost of such repair or restoration. All proceeds of Tenant’s
insurance covering Leasehold Improvements shall be paid as provided in
Section 12.06 and this Section 22.06.

(b) In the event this Lease has not terminated as a result of a Casualty:

(i) Depositary or Landlord, as applicable, shall pay over to Tenant from time to
time, upon the following terms, any monies (“Restoration Funds”) which may have
been received by Depositary or Landlord, as applicable, from insurance obtained
or maintained by or for the benefit of Tenant, provided, that Depositary or
Landlord, as applicable, before paying such monies over to Tenant shall be
entitled to reimburse itself therefrom to the extent, if any, of the necessary,
reasonable and proper expenses (including reasonable attorneys’ fees) paid or
incurred by Depositary or Landlord, as the case may be, in the collection of
such monies.

 

83



--------------------------------------------------------------------------------

(ii) The Restoration Funds shall be paid to Tenant in installments as the
restoration progresses, less retainage in an amount, if any, customary for
fee-based services of professionals such as architects and engineers and in the
case of other trades, the retainage shall be determined on a
contract-by-contract basis, and shall be not less than 10% of each payment due
to the contractor until completion of 50% of the work required to be performed
pursuant to such contractor’s contract and not less than 5% of each payment
thereafter until completion of the work required to be performed pursuant to
such contractor’s contract, upon application to be submitted by Tenant to
Depositary or Landlord, or the case may be, documenting the cost of labor and
materials (x) purchased and delivered to the Premises (or off-site where the
applicable contract provides for off-site delivery) for incorporation in the
restoration and that such materials have been insured by Tenant (including
insurance against vandalism, theft, malicious mischief and the like) for 100% of
the cost thereof, less reasonable deductibles, and stored at a reasonably secure
and safe location, or (y) incorporated in the Premises since the last previous
application, and due and payable or paid by Tenant. The entire balance of
retainage applicable to any particular trade contract shall be released upon the
final completion of the “punch list” work under such contract; provided, that in
no event (other than at Tenant’s request) may the retainage held for any
particular contract upon substantial completion of the relevant work be more
than twice the amount of the reasonably estimated cost and expense of completing
any “punch list” items and all retainage held upon such substantial completion
in excess of such amount shall be released upon substantial completion of the
relevant work. Any materials stored outside the Premises shall be segregated and
stored with the contractor fabricating same or in a bonded warehouse in
accordance with such requirements as Landlord may reasonably impose. If any
vendor’s, mechanic’s, laborer’s or materialman’s lien is filed against the
Premises or any part thereof or against Landlord or any assets of Landlord,
Tenant shall not be entitled to receive any further installment of Restoration
Funds until such lien is satisfied or discharged (by bonding or otherwise).
Notwithstanding the foregoing, the existence of any such lien shall not preclude
Tenant from receiving any installment of Restoration Funds; provided, that such
lien shall be discharged or bonded with funds from such installment. If Tenant
shall have failed to commence the performance of, or, in the event Tenant has
commenced to perform, to diligently continue the performance of, the required
repairs and restoration hereunder within 20 days after notice from Landlord of
the same, Landlord shall have the right to perform such repairs and restoration
at Tenant’s expense.

(c) Upon receipt by Depositary or Landlord, as the case may be, of evidence
reasonably satisfactory to it that the Restoration has been completed and paid
for in full and that there are no liens on the Premises as a result thereof, and
after a copy of such evidence has been delivered to Landlord, the balance of the
Restoration Funds shall be paid over to Tenant.

(d) In the event of a dispute over the amount or distribution of Restoration
Funds, if Landlord and Tenant are unable to resolve such dispute within 15 days
after notice of such dispute, the matter shall be submitted to arbitration in
accordance with Article 21.

 

84



--------------------------------------------------------------------------------

Section 22.07 Express Agreement to the Contrary. This Article 22 shall be deemed
an express agreement governing any damage or destruction of the Premises by fire
or other casualty, and Section 227 of the New York Real Property Law providing
for such a contingency in the absence of an express agreement, and any other law
of like import now or hereafter in force, shall have no application.

ARTICLE 23

CONDEMNATION

Section 23.01 Taking. If there shall be a total taking of the Building in
condemnation proceedings or by any right of eminent domain, this Lease and the
Term and estate hereby granted shall terminate as of the date of taking of
possession by the condemning authority and all Base Rent and Additional Rent
under Article 4 shall be prorated and paid as of such termination date. If there
shall be a taking of any material (in Landlord’s reasonable judgment) portion of
the Land or the Building (whether or not the Premises are affected by such
taking), then Landlord may terminate this Lease and the Term and estate granted
hereby by giving notice to Tenant within 60 days after the date of taking of
possession by the condemning authority. If there shall be a taking of the
Premises of such scope (but in no event less than 25% of the Premises) that the
untaken part of the Premises would in Tenant’s reasonable judgment be uneconomic
to operate, then Tenant may terminate this Lease and the Term and estate granted
hereby by giving notice to Landlord within 60 days after the date of taking of
possession by the condemning authority. If either Landlord or Tenant shall give
a termination notice as aforesaid, then this Lease and the Term and estate
granted hereby shall terminate as of the date of such notice and all Base Rent
and Additional Rent under Article 4 shall be prorated and paid as of such
termination date. In the event of a taking of the Premises which does not result
in the termination of this Lease (a) the Term and estate hereby granted with
respect to the taken part of the Premises shall terminate as of the date of
taking of possession by the condemning authority and all Base Rent and
Additional Rent under Article 4 shall be appropriately abated for the period
from such date to the Expiration Date and (b) Landlord shall perform the work
required to be performed by Landlord pursuant to Section 23.04 of this Lease.
“Condemnation” means a total or partial taking in condemnation or by right of
eminent domain.

Section 23.02 Condemnation Awards. In the event of any taking of all or a part
of the Building, Landlord shall be entitled to receive the entire award in the
condemnation proceeding, including, without limitation, any award made for the
value of the estate vested by this Lease in Tenant or any value attributable to
the unexpired portion of the Term, and Tenant hereby assigns to Landlord any and
all right, title and interest of Tenant now or hereafter arising in or to any
such award or any part thereof, and Tenant shall be entitled to receive no part
of such award; provided, that nothing shall preclude Tenant from making a
separate claim in any such condemnation proceeding to receive from the
condemning authority any compensation to which Tenant may otherwise lawfully be
entitled in such case in respect of Tenant’s Property and moving expenses,
provided such compensation does not include any value of the estate vested by
this Lease in Tenant or of the unexpired portion of the Term and does not reduce
the amount available to Landlord or materially delay the payment thereof.

 

85



--------------------------------------------------------------------------------

Section 23.03 Temporary Taking. If all or any part of the Premises shall be
taken for a limited period, Tenant shall be entitled, except as hereinafter set
forth, to that portion of the award for such taking which represents
compensation for the use and occupancy of the Premises, for the taking of
Tenant’s Property and for moving expenses, and Landlord shall be entitled to
that portion which represents reimbursement for the cost of restoration of the
Premises. This Lease shall remain unaffected by such taking and Tenant shall
continue to be responsible for all of its obligations under this Lease to the
extent such obligations are not affected by such taking and shall continue to
pay in full all Rent when due. If the period of temporary use or occupancy shall
extend beyond the Expiration Date, that part of the award which represents
compensation for the use and occupancy of the Premises shall be apportioned
between Landlord and Tenant as of the Expiration Date. Any award for temporary
use and occupancy for a period beyond the date to which the Rent has been paid
shall be paid to, held and applied by Landlord as a trust fund for payment of
the Rent thereafter becoming due.

Section 23.04 Restoration. In the event of any taking which does not result in
termination of this Lease, (a) Landlord, whether or not any award shall be
sufficient therefor, shall proceed with reasonable diligence to repair the
remaining parts of the Building and the Premises (other than those parts of the
Premises which constitute Tenant’s Property and Leasehold Improvements) to
substantially their former condition to the extent that the same may be feasible
(subject to reasonable changes which Landlord deems desirable) and so as to
constitute a complete and rentable Building and Premises and (b) Tenant, whether
or not any award shall be sufficient therefor, shall proceed with reasonable
diligence to repair the remaining parts of the Premises which constitute
Tenant’s Property and Leasehold Improvements, to substantially their former
condition to the extent that the same may be feasible, subject to reasonable
changes which shall be deemed Alterations.

ARTICLE 24

REPRESENTATIONS BY LANDLORD

Section 24.01 Absence of Representations and Reliance. Except as expressly set
forth in this Lease, Tenant agrees that no representations, statements, or
warranties, express or implied, have been made by or on behalf of Landlord in
respect of the Premises or the physical condition thereof or the Building or any
of the mechanical, structural, electrical or other systems therein, the space or
square footage therein, the laws, regulations, rules and orders applicable
thereto or any other matter applicable to this Lease, that Tenant has relied on
no such representations, statements or warranties and that neither Landlord nor
Ground Lessor, nor any of their respective agents, shall in any event whatsoever
be liable by reason of any claim of representation or misrepresentation or
breach of warranty with respect thereto (except with respect to any
representation expressly set forth herein).

 

86



--------------------------------------------------------------------------------

ARTICLE 25

LIMITATION ON LIABILITY; CONSEQUENTIAL DAMAGES

Section 25.01 No Liability. (a) Neither Landlord, the Property Manager, Ground
Lessor nor any Superior Party shall in any event whatsoever (unless, subject to
Section 12.04, caused by such Person’s own negligence or willful misconduct) be
liable for any injury, damage or loss to Tenant, or any Person claiming by,
through or under Tenant, or any other Person claiming, happening on, in or about
the Premises nor for any injury or damage to the Premises or to any property
belonging to Tenant, or any Person claiming by, through or under Tenant, or any
other Person, which may be caused by or result from (i) any fire or other
casualty, (ii) any action of wind, water, lightning or any other of the
elements, (iii) any use, misuse or abuse of the Real Property (including, but
not limited to, any of the common areas within the Real Property, equipment,
elevators, hatches, openings, installations, stairways, hallways, or other
common facilities) by, or any other acts or negligence of, Tenant or any
Subtenant, licensee, invitee or contractor of Tenant, any Subtenant or any other
Person happening on, in or about the Premises, (iv) the condition of the
Premises during the Term or any defect in the Land, the Building, any equipment,
machinery, wiring, apparatus or appliances whatsoever now or hereafter situate
in, at, upon or about the Premises, or any leakage, bursting or breaking up of
the same, (v) theft or the other acts of third parties (including other tenants
of the Building) or (vi) any failure or defect of water, heat, gas, chilled
water, steam, electric light or power supply, or of any apparatus, machinery or
appliance in connection therewith.

(b) Any dispute with respect to the granting of any consent or approval
requested by Tenant of Landlord hereunder (where such consent or approval is
expressly subject to a reasonableness requirement) shall be resolved by
arbitration pursuant to Article 21. Tenant’s sole and exclusive remedy in the
event it is ultimately determined in such arbitration that Landlord unreasonably
denied or delayed such consent or approval shall be that such consent or
approval by Landlord shall be deemed to have been given and, in no event, shall
Tenant be entitled to any money damages or compensation of any kind for
unreasonably denying or delaying any consent or approval.

Section 25.02 No Personal Liability of Landlord. (a) Notwithstanding anything to
the contrary contained herein, none of the agreements, covenants, obligations or
undertakings of the Landlord set forth in this Lease shall be binding
personally, upon any direct or indirect, disclosed or undisclosed, officer,
director, trustee, beneficiary, partner, member, principal, agent, attorney or
shareholder of Landlord or of Landlord’s successors and assigns, but shall be
deemed as covenants running with the Land, and Tenant agrees that, in the event
it pursues any remedies available to it under this Lease, Tenant shall not have
any recourse against any officer, director, trustee, beneficiary, partner,
member, principal, agent, attorney or shareholder of Landlord or of Landlord’s
successors and assigns, for any loss or claim for monetary damages resulting
therefrom, it being agreed that Tenant’s sole recourse shall be to enforce any
claims it may have against the interest of the Landlord in the Real Property and
the net sale proceeds therefrom.

(b) Tenant shall look solely to Landlord’s interest in the Real Property and the
net sale proceeds therefrom for the recovery of any judgment against Landlord,
and no other

 

87



--------------------------------------------------------------------------------

property or assets of Landlord or Landlord’s officers, directors, trustees,
beneficiaries, partners, members, principals, agents, attorneys or shareholders,
direct or indirect, disclosed or undisclosed, or of Landlord’s successors or
assigns, shall be subject to levy, execution or other enforcement procedure for
the satisfaction of Tenant’s remedies under or with respect to this Lease.

(c) If Landlord pursues any remedies available to Landlord under this Lease,
Landlord shall not have any recourse against any officer, director, trustee,
beneficiary, partner, member, principal, agent, attorney or shareholder of
Tenant or of Tenant’s successors and assigns, for any loss or claim for monetary
damages resulting therefrom.

Section 25.03 Consequential Damages. Except as provided in Section 28.02,
neither Tenant nor Landlord shall be liable to the other for consequential
damages in connection with any claims arising under this Lease.

ARTICLE 26

INDEMNIFICATION

Section 26.01 Indemnification by Tenant. Tenant shall not do or permit any act
or thing to be done upon the Premises which may subject Landlord, the Property
Manager, Ground Lessor or any Superior Mortgagee or any of their respective
officers, directors, members, partners, or agents (collectively, “Indemnified
Parties”, individually an “Indemnified Party”) to any liability or
responsibility for injury or damage to persons or property, or to any liability
by reason of any violation of any Legal Requirements, and Tenant shall exercise
such control over the Premises so as to fully protect all Indemnified Parties
against any such liability. Subject to the provisions of Section 12.04, Tenant
shall indemnify and save all Indemnified Parties harmless from and against any
and all liabilities, suits, obligations, fines, damages, penalties, claims,
costs, charges and expenses, including reasonable engineers’, architects’ and
attorneys’ fees and disbursements, which may be imposed upon or incurred by or
asserted against any Indemnified Party by reason of any of the following, except
to the extent caused by the negligence or willful misconduct of such Indemnified
Party:

(a) any work or thing done in, on or about the Premises or any part thereof by
Tenant or any Subtenant, or any of their respective officers, agents, employees,
contractors, invitees or licensees;

(b) the use of the Premises or any alteration, repair, condition, operation,
maintenance or management, of the Premises or any part thereof by Tenant or any
Subtenant, or any of their respective officers, agents, employees, contractors,
invitees or licensees;

(c) any willful act, failure to act or negligence on the part of Tenant or any
Subtenant or any of its or their respective officers, agents, employees,
contractors, invitees or licensees;

(d) any accident, injury (including death at any time resulting therefrom) or
damage to any Person or property occurring in or on the Premises or any part
thereof during the

 

88



--------------------------------------------------------------------------------

Term or at any time prior to the commencement of the Term or subsequent to the
Expiration Date or sooner termination of the Term that Tenant or any Affiliate
of Tenant, or their respective officers, agents, employees, contractors,
invitees or licensees has been in or on the Premises;

(e) any failure on the part of Tenant to pay Rent or to perform or comply with
any of the covenants, agreements, terms or conditions contained in this Lease on
Tenant’s part to be performed or complied with, and the proper exercise by
Landlord of any remedy provided in this Lease or at law or in equity or
otherwise with respect thereto;

(f) any lien or claim which may be alleged to have arisen against or on the
Premises arising from any act or omission of Tenant or any Subtenant or their
respective officers, employees, agents, suppliers, materialmen, mechanics,
contractors, subcontractors or sub-subcontractors; and

(g) any failure on the part of Tenant to keep, observe or perform any of the
terms, covenants, agreements, provisions, conditions or limitations contained in
any construction agreements, subleases or other contracts and agreements
affecting the Premises, on Tenant’s part to be kept, observed or performed.

Section 26.02 No Effect of Insurance. Subject to Section 12.04, the obligations
of Landlord and Tenant under this Article 26 shall not be affected in any way by
the absence in any case of covering insurance or by the failure or refusal of
any insurance carrier to perform any obligation on its part under insurance
policies affecting the Premises.

Section 26.03 Tenant Indemnification Procedures. If any claim, action or
proceeding is made or brought against any Indemnified Party against which such
Indemnified Party is indemnified pursuant to Section 26.01, or any other
provision of this Lease, then, (i) after demand by such Indemnified Party,
Tenant, at its sole cost and expense, shall resist or defend such claim, action
or proceeding in such Indemnified Party’s name, if necessary, by the attorneys
for Tenant’s insurance carrier (if such claim, action or proceeding is covered
by insurance) or otherwise by such attorneys as Tenant shall select, subject to
the approval of such Indemnified Party (not to be unreasonably withheld or
delayed), and the approval of Ground Lessor (if required under the Ground
Lease), respectively, (ii) Landlord shall reasonably cooperate (and shall cause
the Indemnified Party to reasonably cooperate) at Tenant’s expense in the
defense of such claim, and (iii) Tenant shall have the right to settle such
claim without the consent of Landlord only if such settlement involves no
admission of guilt or liability by any Indemnified Party and each Indemnified
Party and their respective insurance carriers would be relieved of all liability
in connection therewith. The foregoing notwithstanding, each Indemnified Party
may engage its own attorneys to defend it or to assist in its defense provided,
that in such Indemnified Party’s reasonable opinion, a conflict of interest
would exist, with respect to such Indemnified Party, for the attorneys for
Tenant’s insurance company or for such other attorneys as were selected by
Tenant, in which event Tenant shall be required to pay the reasonable fees and
disbursements of the attorneys of such Indemnified Party within 30 days after
demand. In addition, and notwithstanding anything contained herein to the
contrary, to the extent any Indemnified Party is a Superior Mortgagee and
Landlord is required by the terms of the applicable Superior Mortgage to
reimburse such Superior Mortgagee for or pay the attorneys’ fees or
disbursements incurred by such Superior Mortgagee in connection with any such
claim, action or proceeding, Tenant shall pay Landlord the same within 30 days
after demand.

 

89



--------------------------------------------------------------------------------

Section 26.04 Landlord Indemnification. Subject to the provisions of
Section 12.04, Landlord shall indemnify and hold Tenant and its officers,
directors, members, partners, beneficial owners and agents (collectively, the
“Tenant Entities”) harmless from and against any and all loss, claims, liability
or costs (including court costs and reasonable attorney’s fees) suffered or
asserted by third parties and incurred by reason of (a) any negligence or
willful misconduct of Landlord or any Indemnified Party occurring at the Real
Property, (b) the conduct or management of the common areas of the Building or
of any business therein, or any work or thing done, or any condition created, in
or about the common areas of the Building and (c) any default by Landlord in the
performance of Landlord’s obligations under this Lease; provided, that the
foregoing indemnity shall not apply to the extent such claim results from the
negligence or willful misconduct of any Tenant Entities.

Section 26.05 Landlord Indemnification Procedures. If any claim, action or
proceeding is made or brought against any Tenant Entity against which such
Tenant Entity is indemnified pursuant to Section 26.04, or any other provision
of this Lease, then, (i) after demand by such Tenant Entity, Landlord, at its
sole cost and expense, shall resist or defend such claim, action or proceeding
in such Tenant Entity’s name, if necessary, by the attorneys for Landlord’s
insurance carrier (if such claim, action or proceeding is covered by insurance)
or otherwise by such attorneys as Landlord shall select, subject to the approval
of such Tenant Entity (not to be unreasonably withheld or delayed), (ii) Tenant
shall reasonably cooperate (and shall cause the Tenant Entity to reasonably
cooperate) at Landlord’s expense in the defense of such claim, and
(iii) Landlord shall have the right to settle such claim without the consent of
Tenant only if such settlement involves no admission of guilt or liability by
any Tenant Entity and each Tenant Entity and their respective insurance carriers
would be relieved of all liability in connection therewith. The foregoing
notwithstanding, each Tenant Entity may engage its own attorneys to defend it or
to assist in its defense provided, that in such Tenant Entity’s reasonable
opinion, a conflict of interest would exist, with respect to such Tenant Entity,
for the attorneys for Landlord’s insurance company or for such other attorneys
as were selected by Landlord, in which event Landlord shall be required to pay
the reasonable fees and disbursements of the attorneys of such Tenant Entity
within 30 days after demand.

Section 26.06 Survival of this Article. The provisions of this Article 26 shall
survive the Expiration Date or earlier termination of this Lease with respect to
any liability, suit, obligation, fine, damage, penalty, claim, cost, charge or
expense arising out of or in connection with any action or failure to take
action or any other matter occurring during the Term of this Lease.

ARTICLE 27

OFAC PROVISIONS

Section 27.01 Tenant OFAC Provisions. (a) Tenant represents and warrants that to
its actual knowledge (x) Tenant and each person or entity owning an interest in
Tenant is (i) not currently identified on the Specially Designated Nationals and
Blocked Persons List maintained

 

90



--------------------------------------------------------------------------------

by the Office of Foreign Assets Control, Department of the Treasury (“OFAC”)
and/or on any other similar list maintained by OFAC pursuant to any authorizing
statute, executive order or regulation (collectively, the “List”), and (ii) not
a person or entity with whom a citizen of the United States is prohibited to
engage in transactions by any trade embargo, economic sanction, or other
prohibition of United States law, regulation, or Executive Order of the
President of the United States, (y) none of the funds of Tenant have been
derived from any unlawful activity with the result that the investment in Tenant
is prohibited by law or that this Lease is in violation of law, and (z) Tenant
has implemented procedures, and will consistently apply those procedures, to
ensure that the foregoing representations and warranties remain true and correct
at all times following the execution and delivery of this Lease and throughout
the Term. The term “Embargoed Person” means any person, entity or government
subject to trade restrictions under U.S. law, including but not limited to, the
International Emergency Economic Powers Act, 50 U.S.C. §1701 et seq., The
Trading with the Enemy Act, 50 U.S.C. App. 1 et seq., and any Executive Orders
or regulations promulgated thereunder with the result that the investment in
Tenant is prohibited by law or Tenant is in violation of law.

(b) Tenant shall (i) comply with all Legal Requirements relating to money
laundering, anti-terrorism, trade embargos and economic sanctions, now or
hereafter in effect, (ii) immediately notify Landlord in writing if any of the
representations, warranties or covenants set forth in this Section 27.01(b) or
the preceding Section 27.01(a) are no longer true or have been breached or if
Tenant has a reasonable basis to believe that they may no longer be true or have
been breached, (iii) not use funds from any “Prohibited Person” (as such term is
defined in the September 24, 2001 Executive Order Blocking Property and
Prohibiting Transactions With Persons Who Commit, Threaten to Commit, or Support
Terrorism) to make any payment due to Landlord under this Lease, and (iv) at the
request of Landlord, provide such information as may be requested by Landlord to
determine Tenant’s compliance with the terms hereof.

(c) Tenant hereby acknowledges and agrees that Tenant’s inclusion on the List at
any time during the Term shall be a default of this Lease. Notwithstanding
anything herein to the contrary, Tenant shall not permit the Premises or any
portion thereof to be used or occupied by any person or entity on the List or by
any Embargoed Person (on a permanent, temporary or transient basis), and any
such use or occupancy of the Premises by any such person or entity shall be a
default of this Lease.

(d) In connection with this Lease or any proposed assignment of this Lease or
sublease, Tenant shall provide to Landlord the names of the persons holding an
ownership interest in Tenant or any proposed assignee or sublessee, as
applicable, for purposes of compliance with Presidential Executive Order 13224
(issued September 24, 2001), as amended.

Section 27.02 Landlord OFAC Provisions. (a) Landlord represents and warrants
that to its actual knowledge (x) Landlord and each person or entity owning an
interest in Landlord is (i) not currently identified on the List and (ii) not a
person or entity with whom a citizen of the United States is prohibited to
engage in transactions by any trade embargo, economic sanction, or other
prohibition of United States law, regulation, or Executive Order of the
President of the United States, (y) none of the funds of Landlord have been
derived from any unlawful activity with the result that the investment in
Landlord is prohibited by law or that this Lease is in

 

91



--------------------------------------------------------------------------------

violation of law and (z) Landlord has implemented procedures, and will
consistently apply those procedures, to ensure that the foregoing
representations and warranties remain true and correct at all times following
the execution and delivery of this Lease and throughout the Term.

(b) Landlord covenants and agrees (i) to comply with all Legal Requirements
relating to money laundering, anti-terrorism, trade embargos and economic
sanctions, now or hereafter in effect, (ii) to immediately notify Tenant in
writing if any of the representations, warranties or covenants set forth in this
Section 27.02(b) or the preceding Section 27.02(a) are no longer true or have
been breached or if Landlord has a reasonable basis to believe that they may no
longer be true or have been breached, (iii) not to use funds from any Prohibited
Person (as such term is defined in the September 24, 2001 Executive Order
Blocking Property and Prohibiting Transactions With Persons Who Commit, Threaten
to Commit, or Support Terrorism) to make any payment due to Tenant under this
Lease, and (iv) at the request of Tenant, to provide such information as may be
requested by Tenant to determine Landlord’s compliance with the terms hereof.

(c) Landlord hereby acknowledges and agrees that Landlord’s inclusion on the
List at any time during the Term shall be a material default of this Lease.

(d) In connection with this Lease or any proposed assignment of this Lease,
Landlord shall provide to Tenant the names of the persons holding an ownership
interest in Landlord or any proposed assignee, as applicable, for purposes of
compliance with Presidential Executive Order 13224 (issued September 24, 2001),
as amended.

ARTICLE 28

SURRENDER OF PREMISES AND HOLDOVER

Section 28.01 Surrender. Upon the expiration or sooner termination of this Lease
with respect to all or part of the Premises, or upon re-entry by Landlord upon
the Premises pursuant to Article 20 hereof, Tenant, at Tenant’s expense, shall
quit and surrender the Premises to Landlord in good order, condition and repair,
ordinary wear and tear, Casualty and Condemnation and other damage for which
Tenant is not responsible hereunder excepted, and with all Tenant’s Property
removed, and all Specialty Alterations required to be removed pursuant to
Section 14.07 removed, and any damage repaired, and Tenant shall deliver the
Premises to Landlord free and clear of all lettings, occupancies, liens and
encumbrances other than those, if any, existing at the date hereof, created by
Landlord. Tenant hereby waives any notice now or hereafter required by law with
respect to vacating the Premises on any such expiration or termination date.

Section 28.02 Holding-Over. (a) In the event of any holding-over by Tenant after
the expiration or termination of this Lease without the consent of Landlord,
such holdover tenancy shall be upon all of the terms of this Lease as applied
during the Term except that Landlord shall not be required to perform any work,
furnish any materials or make any repairs (other than maintenance and base
Building cleaning as is required under this Lease) within the Premises during
the holdover tenancy and except that Tenant shall:

(i) pay as Base Rent for each month of the holdover tenancy (which shall be in
addition to all Additional Rent including the Additional Rent payable under
Article 4 and Tenant’s Electricity Payment) an amount equal to 150% for the
initial 60 days and thereafter 200%, of the greater of (x) the fair market
rental value of the Premises for such month (as reasonably determined by
Landlord) and (y) the Base Rent which Tenant was obligated to pay for the month
immediately preceding the end of the Term; and

(ii) if such holdover extends for more than 60 days, be liable to Landlord for
(x) any payment or rent concession which Landlord may be required to make or
give to any tenant obtained by Landlord for all or any part of the Premises (a
“New Tenant”) in order to induce such New Tenant not to terminate its lease by
reason of the holding-over by Tenant or otherwise as a result of such
holding-over by Tenant and (y) the loss of the benefit of the bargain if any New
Tenant shall terminate its lease by reason of the holding-over by Tenant.

 

92



--------------------------------------------------------------------------------

No holding-over by Tenant after the Term shall operate to extend the Term. In
the event of any unauthorized holding-over following the expiration or earlier
termination of this Lease without the consent of Landlord for more than 60 days,
Tenant shall indemnify and hold harmless Landlord against all claims for damages
by any other tenant to whom Landlord may have leased all or any part of the
Premises effective at any time during Tenant’s holding-over. Anything in this
Article 28 to the contrary notwithstanding, the acceptance of any rent paid by
Tenant pursuant to this Section 28.02 shall not preclude Landlord from
commencing and prosecuting a holdover or summary eviction proceeding, and the
preceding sentence shall be deemed to be an “agreement expressly providing
otherwise” within the meaning of Section 223- C of the Real Property Law of the
State of New York and any successor law of like import. Tenant expressly waives,
for itself and for any person claiming through or under Tenant, any rights which
Tenant or such persons may have under the provisions of Section 2201 of the New
York Civil Practice Law and Rules and any similar successor law of the same
import then in force in connection with any holdover proceedings which Landlord
may institute to enforce the provisions of this Article 28 or the provisions of
Article 15. The provisions of this Article 28 shall survive the expiration or
earlier termination of this Lease.

ARTICLE 29

SECURITY DEPOSIT

Section 29.01 Letter of Credit. Tenant has delivered to Landlord as security for
the full and faithful performance and observance by Tenant of Tenant’s covenants
and obligations under this Lease a clean, irrevocable, transferable and
unconditional letter of credit (the “Letter of Credit”) issued by and drawn upon
a commercial bank reasonably approved by Landlord (the “Issuing Bank”), which
Letter of Credit shall: (i) have a term of not less than one year, (ii) be in
the form attached to this Lease as Exhibit G or in such other form reasonably
acceptable to Landlord, (iii) be for the account of Landlord, (iv) be in the
amount of $527,902.50 (the “Security Deposit”), (v) except as otherwise provided
in this Section 29.01, conform and be subject to Uniform Customs and Practice
for Documentary Credits, International Chamber of

 

93



--------------------------------------------------------------------------------

Commerce, Publication No. 590, (vi) be fully transferable by Landlord without
any fees or charges therefor, (vii) provide that Landlord shall be entitled to
draw upon the Letter of Credit upon presentation of a sight draft only to an
office of the Issuing Bank in the Borough of Manhattan (or outside the Borough
of Manhattan in the Continental United States if the Letter of Credit permits
such drafts to be presented and the Letter of Credit to be drawn on via
nationally recognized overnight courier or facsimile transmission),
(viii) provide that the Letter of Credit shall be deemed automatically renewed,
without amendment, for consecutive periods of one year thereafter during the
Term of this Lease, unless the Issuing Bank shall send written notice (the
“Non-Renewal Notice”) to Landlord (a) by registered or certified mail, return
receipt requested, or (b) by nationally recognized overnight courier service
(such as Federal Express) with verification of delivery requested, in either
case, not less than 45 days preceding the then expiration date of the Letter of
Credit that the Issuing Bank elects not to renew such Letter of Credit, in which
case Landlord shall have the right, by sight draft on an office of the Issuing
Bank in the Borough of Manhattan (or outside the Borough of Manhattan in the
Continental United States if the Letter of Credit permits such drafts to be
presented and the Letter of Credit to be drawn on via nationally recognized
overnight courier or facsimile transmission), to receive the monies represented
by the then existing Letter of Credit, and to hold such proceeds in a cash
security deposit in accordance with this Article 29, and (ix) with respect to
the Letter of Credit applicable to the last year of the Term, shall have an
expiration date of not earlier than 60 days after the Expiration Date. The
Issuing Bank shall have combined capital, surplus and undivided profits of at
least $1 billion, a financial strength rating of at least “B”, and a long-term
bank deposit rating of at least “Aa”, as published by Moody’s Investors
Services, Inc., or its successor (collectively, the “Issuing Bank Criteria”). If
at any time during the term, the Issuing Bank does not maintain the Issuing Bank
Criteria, then Landlord may so notify Tenant and, unless Tenant delivers a
replacement Letter of Credit from another commercial bank approved by Landlord
meeting the Issuing Bank Criteria within 45 days after receipt of such notice,
Landlord may draw the full amount of the Letter of Credit and hold the proceeds
in a cash security deposit in accordance with this Article 29. If, at any time,
Landlord is holding proceeds of the Letter of Credit as a cash security deposit
Tenant shall, within 30 days after demand by Landlord, replace such cash
security deposit with a Letter of Credit (it being understood and agreed that
Landlord shall, at all times, be entitled to be holding a Letter of Credit in
the full amount of the Security Deposit issued by a Bank satisfying the Issuing
Bank Criteria).

Section 29.02 Draws. If Tenant defaults in the full and prompt payment and
performance of any of Tenant’s covenants and obligations under this Lease beyond
applicable notice and grace periods, including, but not limited to, the payment
of Base Rent and Additional Rent, Landlord may, but shall not be required to,
draw the entire amount or any portion of the Letter of Credit and use, apply or
retain the whole or any part of such proceeds or the whole or any part of any
cash security deposit Landlord is holding to the extent required for the payment
of any Base Rent and Additional Rent or any other sums as to which Tenant is in
default or for any sum which Landlord may expend or may be required to expend by
reason of Tenant’s default in respect of any of the terms, covenants and
conditions of this Lease, including, but not limited to, any damages or
deficiency in the re-letting of the Premises, whether such damages or deficiency
accrue before or after summary proceedings or other re-entry by Landlord. If
Landlord applies or retains any portion or all of the proceeds of the Letter of
Credit, Tenant shall within 5 days after demand restore the amount so applied or
retained by delivering an additional

 

94



--------------------------------------------------------------------------------

or new Letter of Credit so that, at all times, the amount of the Security
Deposit shall be not less than the amount set forth in Section 29.01 hereof,
failing which Landlord shall have the same rights and remedies as for an Event
of Default. Provided there is no uncured default, any balance of the proceeds of
the Letter of Credit held by Landlord and not used, applied or retained by
Landlord as above provided, and any remaining Letter(s) of Credit, shall be
returned to Tenant after the Expiration Date and after delivery of possession of
the entire Premises to Landlord in accordance with the terms of this Lease.

Section 29.03 Transfer. In the event of any sale, transfer or leasing of
Landlord’s interest in the Building whether or not in connection with a sale,
transfer or leasing of the Land to a vendee, transferee or lessee, Landlord
shall have the right to transfer the Letter(s) of Credit or any portion(s)
thereof to the vendee, transferee or lessee and Landlord shall thereupon be
released by Tenant from all liability for the return or payment thereof, and
Tenant shall look solely to the new landlord for the return or payment of the
same. The provisions of the preceding sentence shall apply to every subsequent
sale, transfer or leasing of the Building, and any successor of Landlord may,
upon a sale, transfer, leasing or other cessation of the interest of such
successor in the Building, whether in whole or in part, pay over any unapplied
part of such security to any vendee, transferee or lessee of the Building and
shall thereupon be relieved of all liability with respect thereto. Except in
connection with a permitted assignment of this Lease, Tenant shall not assign or
encumber or attempt to assign or encumber the Letter(s) of Credit deposited
herein as security or any interest therein to which Tenant is entitled, and
neither Landlord nor its successors or assigns shall be bound by any such
assignment, encumbrance, attempted assignment or attempted encumbrance. In any
event, in the absence of evidence satisfactory to Landlord of an assignment of
the right to receive the Security Deposit, or the remaining balance thereof,
Landlord may return the Letter(s) of Credit to the original Tenant regardless of
one or more assignments of this Lease.

Section 29.04 Bankruptcy. In the event that any bankruptcy, insolvency,
reorganization or other debtor-creditor proceedings shall be instituted by or
against Tenant, its successors or assigns, or any Guarantor of Tenant hereunder,
the Letter(s) of Credit shall be deemed to be applicable to the payment of the
Base Rent and Additional Rent due to Landlord for periods prior to the
institution of such proceedings, and the balance, if any, may be retained by
Landlord in partial satisfaction of Landlord’s damages, including any unpaid
Base Rent and Additional Rent due to Landlord accruing after the institution of
such proceedings and any other amounts owing to Landlord arising after the
institution of such proceedings.

ARTICLE 30

INTEGRATION; CONFLICT WITH EXHIBITS

Section 30.01 Integration. All understandings and agreements heretofore had
between the parties hereto with respect to the matters covered by this Lease are
merged in this Lease (including the Exhibits annexed hereto).

 

95



--------------------------------------------------------------------------------

Section 30.02 Conflict with Exhibits. If there shall be any conflict between an
Article of this Lease (or any provision in an Article) and an Exhibit annexed to
this Lease (or any provision in an Exhibit), the Article (or the provision
therein) shall prevail.

ARTICLE 31

NOTICES

Section 31.01 Notices. (a) Any notice, statement, demand, consent, approval or
other communication required or permitted to be given, rendered or made by
either party to the other, pursuant to this Lease or pursuant to any applicable
Legal Requirements (collectively, “Communications”) shall be in writing (whether
or not so stated elsewhere in this Lease), except in instances where the
provisions of this Lease may expressly permit an oral Communication, and shall
be deemed to have been properly given, rendered or made only if sent by
(i) registered or certified mail, postage prepaid and return receipt requested,
posted in a United States post office station or letter box in the continental
United States, (ii) nationally recognized overnight courier (e.g. Federal
Express) with verification of delivery requested or (iii) personal delivery with
verification of delivery requested, in any of such cases addressed as follows:

(i) If to Landlord:

WFP Tower D Co. L.P.

c/o Brookfield Financial Properties, L.P.

250 Vesey Street, 15th Floor

New York, New York 10281-1023

Attention: Senior Vice President - Director of Leasing

with copy to:

WFP Tower D Co. L.P.

c/o Brookfield Financial Properties, L.P.

250 Vesey Street, 15th Floor

New York, New York 10281-1023

Attention: General Counsel

with copy to:

Fried Frank Harris Shriver & Jacobson LLP

One New York Plaza

New York, New York 10004

Attention: Meyer Last, Esq.

(ii) If to Tenant

Olapic, Inc.

Brookfield Place

250 Vesey Street

New York, New York 10281

Attention: Office Manager

 

96



--------------------------------------------------------------------------------

with copy to:

Olapic, Inc.

Brookfield Place

250 Vesey Street

New York, New York 10281

Attention: General Counsel

and an additional copy to:

Mintz & Gold LLP

600 Third Avenue, 25th Floor

New York, New York 10017

Attention: Alan Katz, Esq.

(b) All Communications shall be deemed to have been duly given, rendered or made
(x) if mailed, on the third Business Day following the day so mailed, unless
mailed to a location outside the State of New York, in which case it shall be
deemed to have been given, rendered or made on the fourth Business Day after the
day so mailed, (y) if sent by nationally recognized overnight courier, on the
first Business Day following the day sent or (z) if sent by personal delivery,
when delivered and receipted by the party to whom addressed (or on the date that
such receipt is refused, if applicable). Either party may, by written notice
given as aforesaid, designate a different address or addresses for
Communications intended for it. Notwithstanding the foregoing, with respect to
an occurrence presenting imminent danger to the health or safety of persons or
damage to property in, on or about the Building, notices may be hand delivered
to Tenant at the Premises; provided, that the same notice is also sent in the
manner set forth above. During a postal strike, Communications shall not be sent
by mail.

(c) Notices hereunder from Landlord may be given by the Property Manager, or by
Landlord’s attorney. Notices hereunder from Tenant may be given by Tenant’s
attorney.

(d) In addition to the foregoing, either Landlord or Tenant may, from time to
time, request in writing that the other party serve a copy of any notice on one
other person or entity designated in such request, such service to be effected
as provided in this Section.

(e) Notwithstanding the provisions of this Section 31.01, bills and statements
may be rendered by delivering them to Tenant at the Premises without the
necessity of a receipt and without providing a copy to any other Person or
address.

 

97



--------------------------------------------------------------------------------

ARTICLE 32

MISCELLANEOUS

Section 32.01 Captions; Construction. The table of contents, captions, headings
and titles in this Lease are solely for convenience of reference and shall not
affect its interpretation. This Lease shall be construed without regard to any
presumption or other rule requiring construction against the party causing this
Lease to be drafted. Each covenant, agreement, obligation or other provision of
this Lease on Tenant’s part to be performed, shall be deemed and construed as a
separate and independent covenant of Tenant, not dependent on any other
provision of this Lease. Wherever in this Lease it is provided for any action to
be taken at Tenant’s or Landlord’s cost or expense, such action shall be taken
at Tenant’s or Landlord’s sole cost and expense, as applicable. The words
“herein”, “hereof”, “hereunder” and “hereto” when used in this Lease refer to
this Lease in its entirety and not solely to any specific Article, Section,
subsection, sentence, paragraph or other portion of this Lease.

Section 32.02 Governing Law. This Lease shall be governed by and construed in
accordance with the laws of the State of New York without regard to its conflict
of law provisions.

Section 32.03 Successors and Assigns. Except as otherwise expressly provided in
this Lease, the provisions of this Lease shall bind and benefit the successors
and assigns of the parties hereto with the same effect as if mentioned in each
instance where a party is named or referred to; provided, that (i) no violation
of the provisions of Article 10 shall operate to vest any rights in any
successor or assignee of Tenant, and (ii) the provisions of this Section 32.03
shall not be construed to be a consent by Landlord to an assignment of this
Lease by Tenant.

Section 32.04 No Third-Party Rights. The provisions of this Lease are intended
to be for the sole benefit of the parties hereto and their respective successors
and permitted assigns, and none of the provisions of this Lease are intended to
be, nor shall they be construed to be, for the benefit of any third party.

Section 32.05 No Recording. Neither party shall record this Lease without the
prior consent of the other party, unless the recording of this Lease shall be
required by a Superior Party.

Section 32.06 Withholding and Delaying Consents, Etc. In any instance in this
Lease where a consent or approval is not to be unreasonably withheld, then it
shall also not be unreasonably delayed or conditioned. Except as otherwise
expressly set forth in this Lease to the contrary, wherever in this Lease
(i) the consent or approval of Landlord is required, such consent or approval
may be given or withheld by Landlord in its sole and absolute discretion, and
(ii) provision is made for Landlord to exercise its judgment or discretion or to
determine whether any matter is satisfactory to Landlord, such judgment and
discretion may be exercised, and such determination may be made, in Landlord’s
sole and absolute discretion.

Section 32.07 Estoppel Certificates. (a) Tenant agrees at any time and from time
to time upon not less than 10 Business Days prior notice by Landlord to execute,
acknowledge and

 

98



--------------------------------------------------------------------------------

deliver to Landlord or any other party specified by Landlord a statement in
writing certifying that, as of the date of such statement, this Lease is
unmodified and in full force and effect (or if there have been modifications,
that the same, as modified, is in full force and effect and stating the
modifications), the Commencement Date, the Rent Commencement Date, the
Expiration Date, and the date to which each obligation constituting the Rent has
been paid, stating whether or not to the actual then current knowledge of Tenant
(i) there is a continuing default by Landlord in the performance or observance
of any covenant, agreement or condition contained in this Lease to be performed
or observed by Landlord, or (ii) there shall exist any event which, with the
giving of notice or passage of time or both, would become such a default, and,
if so, specifying each such default or occurrence of which Tenant may have
knowledge. Tenant also shall include or confirm in any such statement such other
information concerning this Lease as Landlord may reasonably request. Such
statement shall be binding upon Tenant and may be relied upon by (x) any
then-existing or prospective mortgagee or other lender, assignee or purchaser of
all or a portion of Landlord’s interest in this Lease or of all or a portion of
any Person directly or indirectly owning an interest in Landlord and (y) the
then Ground Lessor, and any prospective successor to Ground Lessor, it being
intended that any such statement shall be deemed a representation and warranty
to be relied upon by the party to whom such statement is addressed.

(b) Landlord agrees at any time and from time to time upon not less than 10
Business Days prior notice by Tenant to execute, acknowledge and deliver to
Tenant or any other party specified by Tenant a statement in writing certifying
that, as of the date of such statement, this Lease is unmodified and in full
force and effect (or if there have been modifications, that the same, as
modified, is in full force and effect and stating the modifications) and the
date to which each obligation constituting the Rent has been paid, and stating
whether or not to the actual then current knowledge of Landlord (i) there are
any continuing Events of Default or (ii) there shall exist any event which, with
the giving of notice or the passage of time or both, would become an Event of
Default, and, if so, specifying each such Event of Default or event of which
Landlord may have knowledge. Such statement shall be binding upon Landlord but
may be relied upon only by Tenant and by any prospective permitted Subtenant or
assignee of Tenant’s interest in this Lease.

Section 32.08 No Development Rights. Tenant acknowledges that it has no rights
to any development rights, air rights or comparable rights appurtenant to the
Project, and Tenant consents, without further consideration, to any utilization
of such rights by Landlord. Tenant shall promptly execute and deliver any
instruments which may be reasonably requested by Landlord, including instruments
merging zoning lots, evidencing such acknowledgment and consent. The provisions
of this Section 32.08 shall be construed as an express waiver by Tenant of any
interest Tenant may have as a “party in interest” (as such term is defined in
Section 12-10 Zoning Lot of the Zoning Resolution) in the Project.

Section 32.09 Labor Harmony. Tenant agrees that (a) it will not cause or
contribute to (by the performance of any Alteration or otherwise) any labor
dispute in or about the Building and that no Person, material or equipment used
by Tenant, its employees or agents in or about the Premises, the Building or the
Project will be such as, in Landlord’s reasonable judgment, will disturb harmony
with any Person or trade engaged in performing any work, labor or services in

 

99



--------------------------------------------------------------------------------

or about the Premises, the Building or the Project or cause or contribute to any
work stoppage, labor disruption or labor dispute (including any picketing or
other demonstrations), and (b) that any Person employed or retained by Tenant
shall promptly inform Landlord of any labor or other dispute which could
interfere with the performance of any labor, work or service in or about the
Premises, the Building or the Project and shall cooperate with Landlord in
disposing of any such dispute. In furtherance of the foregoing, but not in
limitation thereof, Tenant shall immediately stop the performance of any
Alterations if Landlord notifies Tenant that continuing such Alterations would
violate Landlord’s union contracts affecting the Project, or create any work
stoppage, picketing, labor disruption, disharmony or dispute or any interference
with the business of Landlord or any tenant or occupant of the Building or
Project. Without limiting the foregoing provisions of this Section 32.09, Tenant
agrees that it shall employ only contractors and subcontractors affiliated with
the local unions listed on Exhibit H annexed hereto and made a part hereof for
any and all construction work, including, without limitation, all Alterations
performed by or on behalf of Tenant in the Building.

Section 32.10 Certain Tax Matters. If Landlord or any Affiliate of Landlord has
elected to qualify as a real estate investment trust (“REIT”), any service
required or permitted to be performed by Landlord pursuant to this Lease, the
charge or cost of which may be treated as impermissible tenant service income
under the laws governing a REIT, may be performed by a taxable REIT subsidiary
that is affiliated with either Landlord or Landlord’s property manager, an
independent contractor of Landlord or Landlord’s property manager (the “Service
Provider”). If Tenant is subject to a charge under this Lease for any such
service, then, at Landlord’s direction, Tenant will pay such charge either to
Landlord for further payment to the Service Provider or directly to the Service
Provider, and, in either case, (a) Landlord shall credit such payment against
any charge for such service made by Landlord to Tenant under this Lease, and
(b) such payment to the Service Provider will not relieve Landlord from any
obligation under this Lease concerning the provisions of such service

Section 32.11 Benefits. (a) Landlord hereby agrees to provide Tenant with such
cooperation (herein called “Landlord’s Benefits Cooperation”) as may reasonably
be requested by Tenant to assist Tenant in obtaining any tax or utility benefits
or other municipal incentives (herein collectively called “Benefits”) as may be
available to Tenant from any governmental or quasi-governmental agency or any
public utility or alternate provider, upon reasonable prior notice from Tenant
(and otherwise in accordance with the time periods established by such agency,
utility or provider). Landlord shall provide Landlord’s Benefits Cooperation to
Tenant regardless of whether Tenant may be entitled to such Benefits “as of
right”; provided, that the receipt by Tenant of such Benefits would not reduce
or otherwise adversely affect the eligibility of Landlord to receive any
incentives, subsidies, refunds or payments (other than Benefits previously
disclosed by Tenant in writing to Landlord). Landlord’s Benefits Cooperation
shall be provided subject to the indemnity to be provided by Tenant pursuant to
Section 26.01. Nothing contained herein shall require Landlord to cooperate with
Tenant with respect to any Benefits to the detriment of any other tenant in the
Building; provided, that with respect to Landlord’s cooperation with tenants
related to Benefits, Landlord’s cooperation shall be provided on a first-come
first-served basis. Landlord shall pass through to Tenant the amount of any such
benefit, incentive or entitlement for which Tenant qualifies to the extent the
same is received by Landlord.

 

100



--------------------------------------------------------------------------------

(b) Nothing contained in this Section 32.11 shall be deemed in any event to
require Landlord, in order to establish Tenant’s eligibility for any Benefits,
to (i) effect any change in the ownership of the Building or the Project,
(ii) convert all or a portion of the Building or the Project to a condominium
unit, (iii) agree to a change in the structure of this Lease, (iv) perform or
incur any costs for any alterations or improvements to the Premises or the
Building or the Project, except to the extent specifically required pursuant to
the terms of this Lease, (v) change the manner in which Landlord operates the
Building or the Project or performs alterations or improvements therein, or
(vi) require Landlord to take any action which in Landlord’s reasonable judgment
is likely to adversely impact Landlord’s or any Affiliate of Landlord’s ability
to qualify for any benefit for the Building, the Real Property or the Project or
otherwise have an adverse effect on Landlord or such Affiliate).

(c) Any Benefits obtained pursuant to this Section 32.11 shall be for the
benefit of Tenant.

(d) Notwithstanding anything contained in this Section 32.11, Landlord makes no
representation or warranty as to the amount of any Benefits that may be received
by Landlord or Tenant. In the event that Landlord shall default in the
performance or observance of any of the covenants, terms, provisions or
conditions on its part to be performed or observed under this Section 32.11,
this Lease shall remain unaffected thereby and shall continue in full force and
effect, and Landlord’s liability for such default, if any, shall be limited to
the payment of damages which shall in no event exceed the aggregate amount of
the Benefits to which Tenant would have been entitled, together with interest at
the Interest Rate, but for such default and any attorneys’ fees and
disbursements Tenant would be entitled to pursuant to Section 32.11.

(e) Tenant shall pay to Landlord, as Additional Rent hereunder, within 30 days
after rendition of a statement therefor, the amount of any out-of-pocket costs
reasonably incurred by Landlord in connection with any Landlord’s Benefits
Cooperation requested by Tenant, including, without limitation, the amount of
any administrative charges or fees imposed by the New York City Department of
Finance or any other governmental agency or any public utility or alternate
provider in connection with such Landlord’s Benefits Cooperation. Landlord shall
not hire any third-party consultants to assist Landlord in Landlord’s Benefits
Cooperation without Tenant’s consent, which consent shall not be unreasonably
withheld, conditioned or delayed.

(f) Tenant shall cooperate with Landlord in all reasonable respects (including,
without limitation, joining in and promptly executing any applications or other
documentation to an applicable governmental entity in connection with seeking to
obtain benefits, incentives or entitlements under a particular program;
provided, that applicable program requires such party to join in any such
application or documentation) with efforts to obtain any available governmental
benefits, incentives or entitlements.

Section 32.12 Merger. Tenant acknowledges that Landlord has not made and is not
making, and Tenant, in executing and delivering this Lease, is not relying upon,
any warranties, representations, promises or statements, except to the extent
that the same are expressly set forth in this Lease. This Lease embodies the
entire understanding between the parties with respect to the subject matter
hereof, and all prior agreements, understanding and statements, oral or written,
with respect thereto are merged in this Lease.

 

101



--------------------------------------------------------------------------------

Section 32.13 Tenant Advertising. Tenant shall not use, and shall cause each of
its Affiliates not to use, the name or likeness of the Building or the Project
in any advertising (by whatever medium) without Landlord’s consent.

Section 32.14 Confidentiality. Tenant and Landlord shall keep the economic and
other material provisions of this Lease, and all negotiations with respect
hereto, confidential. Without the prior written consent of Landlord or Tenant,
neither party, nor any of its partners, officers, shareholders, directors,
members, employees or representatives, shall disclose, divulge, communicate or
otherwise reveal to any person, the economic or other material provisions of
this Lease, and all negotiations with respect hereto, except (a) to the extent
legally compelled (by deposition, interrogatory, request for documents,
subpoena, civil investigative demand or similar process) to disclose such
provisions, (b) as to the disclosure, divulgence, communication or other
revelation to attorneys, accountants or other professional consultants or
advisors of Landlord or Tenant or subtenants or assignees pursuant to Article 10
hereof with respect to which such disclosure shall be necessary and (c) to the
extent required by securities laws or compliance with other laws or the
compliance provisions of any legal authority, or any securities, bond or
commodities exchange. The provisions of this Section 32.14 shall survive the
termination of this Lease.

Section 32.15 Floor Plans. Tenant acknowledges that it has been informed by
Landlord that the floor plans attached to this Lease as Exhibit B are solely for
the purpose of identifying the Premises. Landlord has made no representation as
to the exact dimensions of and/or the Rentable Square Feet contained in the
Premises.

Section 32.16 No Oral Modification. This Lease may not be modified or amended
orally but only by way of a written instrument executed and delivered by each of
the parties hereto.

Section 32.17 Counterparts; Electronic Signatures. This Lease may be executed in
one (1) or more counterparts, each of which shall be deemed an original, but all
of which when taken together will constitute one and the same instrument. The
signature page of any counterpart of this Lease may be detached therefrom
without impairing the legal effect of the signature(s) thereon provided such
signature page is attached to any other counterpart of this Lease identical
thereto except having an additional signature page executed by the other party
to this Lease attached thereto. Any counterpart of this Lease may be delivered
via facsimile, email or other electronic transmission, and shall be legally
binding upon the parties hereto to the same extent as originals.

Section 32.18 No Obligation to Litigate. Wherever in this Lease Landlord has
agreed to use, or is required to use, Landlord’s reasonable efforts, in no event
shall the same require or be construed or interpreted to require Landlord to
commence, prosecute or otherwise participate in any legal or other proceedings
except to the extent otherwise expressly provided in this Lease to the contrary.

 

102



--------------------------------------------------------------------------------

Section 32.19 No Memorandum of Lease. Tenant shall not record this Lease nor any
short form or memorandum of lease, nor any amendment or modification of this
Lease.

ARTICLE 33

RENEWAL OPTION

Section 33.01 Renewal Option. (a) Subject to the provisions of Section 33.01(b)
of this Lease, provided that on the date Tenant exercises the Renewal Option and
at the commencement of the Renewal Term (i) this Lease shall not have been
terminated, and (ii) no Event of Default shall exist, and (iii) Tenant (together
with its Affiliates and Permitted Occupants) shall be physically occupying at
least 75% of the Premises, Tenant shall have the option (the “Renewal Option”)
to extend the term of this Lease for 1 period of 5 years (the “Renewal Term”).
If Tenant shall exercise the Renewal Option, the term thereof shall commence on
the day immediately following the Expiration Date and end on (x) the day
preceding the 5th (5th) anniversary of the commencement date of the Renewal
Term.

(b) The Renewal Option shall be exercisable by Tenant giving notice to Landlord
(the “Renewal Notice”) on or before the date that is 18 months prior to the then
current Expiration Date. Time is of the essence with respect to the giving of
the Renewal Notice by such date. If Tenant shall fail to duly exercise the
Renewal Option pursuant to this Section 33.01(b), this Article 33 shall have no
force or effect and shall be deemed deleted from this Lease.

Section 33.02 Renewal Rent and Other Terms. (a) The Renewal Term shall be upon
all of the terms and conditions set forth in this Lease, except that (i) the
Base Rent shall be as determined pursuant to the further provisions of this
Section 33.03; (ii) Tenant shall accept the Premises in its “as is” condition at
the commencement of the Renewal Term, and Landlord shall not be required to
perform any work, to pay any work allowance, contribution or any other amount or
to render any services to make the Premises ready for Tenant’s use and occupancy
or to provide any abatement of Base Rent or Additional Rent, in each case with
respect to the Renewal Term; (iii) the Base PILOT Amount for the Renewal Term
shall be the PILOT for the PILOT Year ending immediately before the commencement
date of the Renewal Term, (iv) the Base Operating Amount for the Renewal Term
shall be the Operating Expenses for the Lease Year ending immediately before the
commencement of the Renewal Term, and (v) Tenant shall have no option to renew
this Lease beyond the expiration of the Renewal Term.

(b) The annual Base Rent for the Premises for the Renewal Term shall be the Fair
Market Rent for the Renewal Term.

(c) “Fair Market Rent” means the base or fixed annual rent that a willing lessee
would pay and a willing lessor would accept for the Premises during the Renewal
Term, taking into account all then relevant factors.

(d) If Tenant timely exercises the Renewal Option, Landlord shall notify Tenant
(the “Rent Notice”), at least 120 days before the Expiration Date of Landlord’s
determination of the Fair Market Rent (“Landlord’s Determination”) for the
Renewal Term. Tenant shall notify Landlord (“Tenant’s Notice”), within 30 days
after Tenant’s receipt of the

 

103



--------------------------------------------------------------------------------

Rent Notice, whether Tenant accepts or disputes Landlord’s Determination, and if
Tenant disputes Landlord’s Determination, Tenant’s Notice shall set forth
Tenant’s determination of the Fair Market Rent (“Tenant’s Determination”). If
Tenant fails to give Tenant’s Notice within such 30 day period, or if Tenant
gives Tenant’s Notice within such 30 day period but fails to set forth therein
Tenant’s Determination, then Tenant shall be deemed to have accepted Landlord’s
Determination.

(e) (i) If Tenant timely disputes Landlord’s Determination and Landlord and
Tenant fail to agree as to the Fair Market Rent within 20 days after the giving
of Tenant’s Notice, then the Fair Market Rent shall be determined by arbitration
in the City of New York by a panel of 3 arbitrators, as set forth in this
Section 33.03(e), each of whom shall be licensed real estate brokers having the
qualifications described in Sections 21.01(f) and 33.03(e)(iv) and the third
arbitrator shall be independent. Tenant shall initiate the arbitration process
by giving notice to that effect to Landlord within 30 days after the giving of
Tenant’s Notice, which notice shall include the name and address of Tenant’s
designated arbitrator. If Tenant fails to give such notice within such 30 day
period, then Tenant shall be deemed to have accepted Landlord’s Determination.
Within 30 days after the designation of Tenant’s arbitrator, Landlord shall give
notice to Tenant of the name and address of Landlord’s designated arbitrator. If
Landlord shall fail timely to appoint an arbitrator, then Tenant may request the
AAA to appoint an arbitrator on Landlord’s behalf. Such two arbitrators shall
have 30 days to appoint a third arbitrator who shall be impartial. If such
arbitrators fail to do so, then either Landlord or Tenant may request the AAA to
appoint an arbitrator who shall be impartial within 30 days after such request
and both parties shall be bound by any appointment so made within such 30 day
period. If no such third arbitrator shall have been appointed within such 30 day
period, either Landlord or Tenant may apply to the Supreme Court, New York
County to make such appointment. The third arbitrator only shall subscribe and
swear to an oath fairly and impartially to determine such dispute.

(ii) Within 7 days after the appointment of the third arbitrator, the three
arbitrators will meet (the “Initial Meeting”) and set a hearing date for the
arbitration. The hearing shall not exceed two days and shall be scheduled to be
held within 60 days after the Initial Meeting.

(iii) There shall be no discovery in the arbitration. Thirty days prior to the
scheduled hearing, the parties shall exchange opening written expert reports and
opening written pre-hearing statements which shall include Landlord’s
Determination and Tenant’s Determination. Opening written pre-hearing statements
shall not exceed 20 pages in length. Two weeks prior to the hearing, the parties
may exchange rebuttal written expert reports and rebuttal written pre-hearing
statements. Rebuttal written pre-hearing statements shall not exceed 10 pages in
length. Ten days prior to the hearing, the parties shall exchange written
witness lists, including a brief statement as to the subject matter to be
covered in the witnesses’ testimony. One week prior to the hearing, the parties
shall exchange all documents which they intend to offer at the hearing. Other
than rebuttal witnesses, only the witnesses listed on the witness lists shall be
allowed to testify at the hearings. Closing arguments shall be heard immediately
following conclusion of all testimony. The proceedings shall be recorded by
stenographic means. Each party may present live witnesses and offer exhibits,
and all witnesses shall be subject to cross-examination.

 

104



--------------------------------------------------------------------------------

The arbitrators shall conduct the two day hearing so as to provide each party
with sufficient time to present its case, both on direct and on rebuttal, and
permit each party appropriate time for cross examination; provided, that the
arbitrators shall not extend the hearing beyond two days. Each party may, during
its direct case, present evidence in support of its position and in opposition
to the position of the opposing party.

(iv) The determination of the Fair Market Rent by the third arbitrator shall be
either the amount set forth in Landlord’s Determination or the amount set forth
in Tenant’s Determination, whichever one more closely represents the Fair Market
Rent of the Premises. The third arbitrator may not select any other amount as
the Fair Market Rent. The fees and expenses of any arbitration pursuant to this
Section 33.03(e) shall be borne by the parties equally, but each party shall
bear the expense of its own arbitrator, attorneys and experts and the additional
expenses of presenting its own proof. The arbitrators shall not have the power
to add to, modify or change any of the provisions of this Lease. Each arbitrator
shall be a licensed real estate broker having at least 10 years experience in
leasing space in first class office buildings in Manhattan which are similar to
the Building. After a determination has been made of the Fair Market Rent, the
parties shall execute and deliver an instrument setting forth the Fair Market
Rent, but the failure to so execute and deliver any such instrument shall not
affect the determination of Fair Market Rent. Landlord and Tenant hereby
(A) agree that any decision rendered in any arbitration held pursuant to this
Section 33.03(e) shall be final and binding upon Landlord and Tenant, whether or
not a judgment shall be entered in any court, and (B) consent to the entry of
any such order of judgment.

(f) If Tenant disputes Landlord’s Determination and if the final determination
of Fair Market Rent shall not be made on or before the first day of the Renewal
Term, then, pending such final determination, Tenant shall pay, as Base Rent for
the Renewal Term, an amount equal to Landlord’s Determination. If the resolution
of such dispute shall be in favor of Tenant, then within 30 days after the final
determination of Fair Market Rent, Landlord shall refund to Tenant any over
payment or credit Tenant against Rent next coming due, at Landlord’s option.

(g) It is an express condition of the Renewal Option granted to Tenant pursuant
to the terms of this Article 33 that time is of the essence with respect to
Tenant’s exercise of such Renewal Option by the date, and the giving of Tenant’s
Notice pursuant to Section 33.03(d) of this Lease within the time period,
specified in this Article 33.

(h) The rights granted to Tenant under this Article 33 are personal to the
Tenant named in this Lease (or its Successor Entity) and may not be exercised by
any other Tenant.

(i) The termination of this Lease during the initial Term shall also terminate
and render void any unexercised option or right granted on Tenant’s part to
extend the Term of this Lease pursuant to this Article 33. Nothing contained in
this Article 33 shall prevent Landlord from exercising any right granted to or
reserved by Landlord in this Lease to terminate this Lease. None of Tenant’s
options set forth in this Article 33 may be severed from this Lease or
separately sold, assigned or transferred.

 

105



--------------------------------------------------------------------------------

ARTICLE 34

TERRACE

Section 34.01 Terrace. (a) Tenant shall have the right to exclusively use in
accordance with applicable Legal Requirements the setback located on the 4th
floor of the Building and shown on Exhibit I annexed hereto (the “Terrace”).
There shall be no charge to Tenant (other than as set forth in this
Section 34.01) for the rights granted under this Article 34. Tenant, at Tenant’s
expense, may construct a roof deck on the Terrace and make such other
Alterations thereto as Tenant may desire, including, without limitation, adding
an additional entry point, subject to the approval of Ground Lessor (to the
extent required under the Ground Lease) and Landlord’s approval in accordance
with Article 14 above and the other applicable provisions of this Lease. The air
intake and exhaust ducts on the Terrace shall not be relocated in connection
with the construction of such roof deck and Tenant’s use of the Terrace in
accordance with the provisions of this Article 34 and Tenant’s installations on,
and use of, the Terrace shall not interfere with the air flow requirements of
such ducts.

(b) Use of the Terrace shall be subject to the reasonable rules and regulations
promulgated by Landlord from time to time in accordance with the provisions of
Article 13 above.

(c) All furniture, furnishings, or related installations on the Terrace shall be
subject to the approval of Landlord, such approval not to be unreasonably
withheld, conditioned or delayed (it being agreed that Landlord may, among other
things, consider the height of such furniture, furnishings or related
installations in determining whether to grant such approval) (and the approval
of Ground Lessor, to the extent required under the Ground Lease). All such
furniture, furnishings, or related installations shall be installed in such a
manner so that they are securely affixed to the Terrace to the extent required
by any applicable Legal Requirements or insurance requirements and such manner
of installation shall be subject to Landlord’s approval, not to be unreasonably
withheld, conditioned or delayed.

(d) Smoking is prohibited at all times throughout the Terrace.

(e) Alcoholic beverages may be served or consumed in the Terrace; provided, that
(i) such use of alcoholic beverages shall not violate any certificate of
occupancy for the Building, (ii) such use of alcoholic beverages shall not
interfere with or disturb other tenants or occupants of the Building beyond a de
minimis extent, (iii) such use of alcoholic beverages is in accordance with all
applicable Legal Requirements and Tenant shall have obtained one or more liquor
licenses with respect thereto to the extent required by applicable Legal
Requirements, and (iv) Landlord shall have no liability in connection therewith,
except to the extent deriving from the negligence or willful misconduct of a
Landlord Party.

(f) Tenant may only use the Terrace for uses incidental to Tenant’s or any
permitted subtenant’s ordinary conduct of business in the Premises as permitted
by this Lease

 

106



--------------------------------------------------------------------------------

and in all events for purposes and in a manner consistent with the character of
the Building as a first class office building in downtown Manhattan and
comparable terrace space in first class office buildings in downtown Manhattan
with due regard to the fact that activities conducted thereon will be visible to
other tenants in the Building.

(g) Tenant shall indemnify Landlord and maintain insurance with respect to
Tenant’s usage of the Terrace in accordance with Tenant’s obligations under
Articles 12 and 26 of this Lease as if the Terrace were part of the Premises
during the period of Tenant’s usage thereof.

(h) Tenant shall be responsible for all Persons (other than Landlord and
Landlord’s agents, employees and contractors) using the Terrace by, through or
under Tenant.

(i) Use of the Terrace by any Tenant Party shall in no way interfere with or
disturb the operation or maintenance of the Building or the other tenants and
occupants of the Building or their use and occupancy thereof, in each case
beyond a de minimis extent;

(j) Tenant shall take all necessary steps to minimize noise emanating from the
Terrace to portions of the Building that are not leased by Tenant, and in no
event shall Tenant permit music (live or recorded) or other amplified sounds to
be played, performed or made on or from the Terrace that interferes with other
tenants or occupants of the Building;

(k) Landlord, at Tenant’s expense, shall promptly repair all damage to the
(i) Terrace and other portions of the Building in either case caused by Tenant’s
or any other Tenant Party’s use of the Terrace, including, without limitation,
moving and removing materials, supplies and other property to and from the
Terrace and (ii) the roof membrane of the Terrace, provided that in each case,
Landlord’s charges to Tenant therefor are commercially reasonable. Tenant shall
pay to Landlord, within 30 days after delivery by Landlord to Tenant of an
invoice therefor (together with reasonable supporting documentation for the
charges set forth therein, if available) all costs and expenses reasonably
incurred by Landlord in connection with such repair.

(l) Tenant, at Tenant’s expense, shall clean and maintain the Terrace in a
manner consistent with the character of the Building as a first class office
building in downtown Manhattan.

Landlord makes no representations or warranties whatsoever as to the
permissibility of the use of the Terrace under applicable Legal Requirements or
the suitability of the Terrace for any particular use thereof other than that,
as of the date of this Lease, the use of the Terrace as contemplated in this
Article 34 is permitted in accordance with applicable Legal Requirements.

Section 34.02 Tenant Events. If Tenant is hosting an event at the Premises or on
the Terrace and at which Tenant reasonably expects to have at least 15 invitees,
Tenant shall give to Landlord at least 5 Business Days prior notice of such
event. If Landlord reasonably believes that additional personnel in the lobby of
the Building are required in order to facilitate the entrance and check in of
such invitees into the Building, then at Landlord’s option, Landlord shall
either supply such additional personnel at Tenant’s expense (and the cost
therefor shall be paid by Tenant to Landlord within 30 days after delivery by
Landlord to Tenant of an invoice therefor (together with reasonable supporting
documentation for the charges set forth therein, if available), or require
Tenant, at Tenant’s expense, to supply such personnel.

 

107



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have set their hands hereunto as of the
date first hereinabove set forth.

 

LANDLORD: WFP TOWER D CO. L.P.
By: WFP Tower D Co. G.P. Corp., its general partner By:  

/s/ Jeremiah B. Larkin

  Name:   Jeremiah B. Larkin   Title:  

Executive Vice President

Director of Leasing

TENANT: OLAPIC, INC. By:  

/s/ Pau Sabria

  Name:   Pau Sabria   Title:   President and Chief Executive Officer Tenant’s
Federal Identification Number: 27-0684696